10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Law Offices of

KAREN L. GRANT

State Bar No. 122084

924 Anacapa Street, Ste IM
Santa Barbara, CA 93101
Tel: (805) 962-4413

Fax: (805)568-1641
kgrant@silcom.com

Eric M. Van Horn

Texas Bar No. 24051465
SPENCER FANE LLP

2200 Ross Avenue, Ste 4800 West
Dallas, Texas, 75201

Tel: (214) 750-3610

Fax: (214) 750-3612
ericvanhorn@spencerfane.com

Philip W. Ganong

State Bar No. 88414
GANONG LAW

930 Truxtun Avenue Ste #102
Bakersfield, CA 93301

Tel: (616) 327-3337

Fax: (661) 327-3395
phil@ganonglaw.com

Attorneys for Buganko, LLC

IN THE UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORNIA

NORTHERN DIVISION

In re CASE NO. 9:19-bk-11573-MB
(Chapter 11)

HVI CAT CANYON, INC.
LIMITED OBJECTION BY BUGANKO, LLC TO
MOTION OF CHAPTER 11 TRUSTEE FOR
ORDER (1) ESTABLISHING PROCEDURES FOR
THE PAYMENT OF INTERIM COMPENSATION
AND REIMBURSEMENT OF EXPENSES (11
U.S.C. §§ 105(A) AND 331), AND
AUTHORIZING PAYMENT ON A MONTHLY
BASIS (11 U.S.C. §328); DECLARATION
OF PHILIP GANONG IN SUPPORT

Debtor.

Date: December 4, 2019
Time: 11:30 a.m.
Place: 1415 State St. CTR 201

ee ee ee ee ee ee te

Santa Barbara, CA

 

 
Law Offices of
KAREN L. GRANT

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

924 Anacapa St, Ste IM
Santa Barbara, CA 93101

 

Buganko, LLC (“Buganko), respectfully submits its limited
objection to the Motion filed by Michael A. McConnel, the Chapter 11
Trustee (“Trustee”) of the estate of HVI Cat Canyon, Inc. (“Debtor”)
for an order (1) establishing a procedure for monthly payment of
compensation and reimbursement of expenses incurred by the Trustee
and his professionals from October 21, 2019, and (2) authorizing the
Trustee to pay the estate’s professionals on a monthly basis
effective October 21, 2019.

REDU ROYALTY FUNDS ARE NOT PROPERTY OF THIS ESTATE

AND SHOULD NOT BE AVAILABLE TO PAY ESTATE’S PROFESSIONALS

Buganko is a California LLC formed to manage and/or hold
certain lease and contract rights for real property that the Ganong
Trust owns in Orange County, California that is part of the real
property tract commonly known as the Richfield East Dome Unit (“Redu
Property”). Pursuant to a Community Oil and Gas lease (commonly
known as the Richfield Consolidated Lease) executed in 1919, the
owners of various parcels of lands and lots (including Ganong
ancestors A.J. and Minnie Koch, and W.M. and Ida Bubach) leased
their property for oil and gas exploration and development.

Pursuant to the terms of a Unit Agreement for the Redu
Property (“Unit Agreement”), the Ganong Trust, as well as, other
Redu royalty owners, are entitled to certain royalty payments each
month from the Debtor from their portion of the oil produced from
the Redu Property. A copy of the Unit Agreement is attached to the
Declaration of Philip Ganong as Exhibit “A”. Page 3 of the Unit
Agreement specifically provides that “royalty interest means a right

to or interest in any portion of the Unitized Substances or proceeds

 
Law Offices of
KAREN L. GRANT

10

iL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

924 Anacapa St. Ste IM
Santa Barbara, CA 93101

 

thereof other than a Working Interest.” As the oil that is being
extracted from the Redu Property (as well as the other leased
property in this case) is owned by the landowners, not the Debtor,
the estate is only entitled to that portion of the oil proceeds from
the sale of the “Working Interest” as defined under the Unit
Agreement. The royalty interest is not liable to pay the costs of
this bankruptcy estate as the bankruptcy estate has no claim to such
interest.

The Debtor has failed to pay Royalty payments to the Ganong
Trust since August of 2018. In addition, since August of 2018, the
Debtor has failed to provide Ganong Trust the monthly production
reports from which the amount of the royalty payments would be
determined.

In order to safeguard Buganko and the Redu royalty owners from
having their portion of the royalty interests comingled and consumed
to pay the costs of this estate, Buganko believes that it is
appropriate to have the Redu royalty portion of any sale of the oil
produced from the Redu Property segregated into a separate account
by the Chapter 11 Trustee until payment to the royalty owners.
Buganko believes that this would be appropriate for all royalty
proceeds owed by this estate. Accordingly, Buganko objects to the
payment of interim compensation and expenses of the professionals of
this estate on a monthly basis, unless this provision is included in
any order approving the Chapter 11 Trustee’s motion.

DATED: November 2 2019 LAW OFFICES KAREN L. G T

By: oo
Karen L. Grant
Attorneys for Buganko, LLC

 
Law Offices of
KAREN L. GRANT

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

924 Anacapa St. Ste IM
Santa Barbara, CA 93101

 

DECLARATION OF PHILIP GANONG

I, PHILIP GANONG, state and declare as follows:

1. I am an individual and a member of Buganko, LLC
(“Buganko). I am an attorney at law duly licensed to practice in
the State of California and before the United States District Court
for the Central District of California. I have previously appeared
on behalf of Ganong Trust in this proceeding.

2. I have personal knowledge of the matters set forth
herein. If called as a witness in this action, I could and would
testify competently to the matters contained herein from my personal
knowledge or from information communicated to me in the ordinary
course of business.

3. Buganko is a California LLC formed by myself and my three
siblings to manage and/or hold certain lease and contract rights for
real property that the Ganong Trust owns in Orange County,
California that is part of the real property tract commonly known as
the Richfield East Dome Unit (“Redu Property”). My siblings and I
are the beneficiaries of the Ganong Trust. Ganong Trust has given
Buganko authority to act on its behalf in this proceeding. Pursuant
to a Community Oil and Gas lease (commonly known as the Richfield
Consolidated Lease) executed in 1919, the owners of various parcels
of lands and lots, including my great grandparents, A.J. and Minnie
Koch, and W.M. and Ida Bubach, leased their property for oil and
gas exploration and development. In conjunction with the lease,
there is a Surface Rental Agreement in place that allows access to

the surface for related activities. The Richfield Consolidated

 
Law Offices of
KAREN L. GRANT

10

121

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

924 Anacapa Si. Ste IM
Santa Barbara, CA 93101

 

Lease and Rental Surface Agreement have been assigned to various
lessees over the years and are currently held by the Debtor.

4, Pursuant to the terms of a Unit Agreement for the
Richfield East Dome Unit, Richfield Oil and Gas Field , Orange
County, California dated October 15, 1969, recorded on December 30,
1969, as Instrument No. 188862, in Book 9177, at Page 873 of the
Official Records of Orange County, California (“Unit Agreement”),
the Ganong Trust is currently entitled to certain royalty payments
for the Trust‘s royalty interest each month from the Debtor. A copy
of the Unit Agreement is attached hereto as Exhibit “A”. The
Debtor has failed to pay royalty payments to the Ganong Trust since
August of 2018. In addition, since August of 2018, through the date
of this declaration, the Debtor has failed to provide Ganong Trust
the monthly production reports from which the amount of the royalty
payments could be determined.

5. The Debtor’s failure to pay the Redu royalty to the
owners or otherwise provide production data to them is a serious
Matter. The royalty percentage of oil that is being extracted from
the Redu Property (as well as the other leased property in this
case) is owned by the mineral estate landowners, here the Ganong
Trust, not the Debtor. The royalty owner’s interest in the oil
being produced on the Redu Property, or the proceeds therefrom, is
the property of the royalty owners, not an asset of this estate and
is not liable to pay the costs of this estate.

6. Accordingly, it is appropriate to have the Redu royalty
portion from any sale of the royalty oil produced from the Redu

Property segregated into a separate account by the Chapter 11

 
10

i2

12

13

14

is

16

17

18

19

20

al

22

23

24

25

26

27

28

Law Offcecof

KAREN L. GRANT
PU Arecapa St Sr IM
Sunt Bortars, CA 93101

 

Trustee until payment to the royalty owners. This would be
appropriate for all royalty proceeds owed by this estate. Buganko
and the Ganong Trust object to the payment of interim compensation
and expenses of the professionals of this estate on a monthly basis,
unless this provision is included in any order approving the Chapter
11 Trustee’s motion.

I declare under penalty of perjury pursuant to the laws of the
United States of America that the foregoing is true and correct.

Executed this A vay of November, at Bakersfield, California.

 

ra
C YZ nO /

Philip Gdfhong -

 

 
EXHIBIT “A”
; nN SSB RESP SEES EEE EEE S

ce Noe Fe

- October, 1969, by the parties who have signed the original of

 

 

roy EE REET |
MAID TO - i Boe —

  

_
a TT os
Liye Ce fe rem.,

  
 
  
 

RECORDED AT REQUEST OF
et

 

 

TE xa
xa nd Ae ack, fs . ( IN OFFICIAL RECOROS OF
BIT Le ebihe wt hoe ORANGE COUNTY, CALIF.
Lav canagé fix, Ce | POUOS 227 yy DEC 30 1969
J. WYLIE CARLYLE, County Recorder

Dae FCS —_

a a f a

UNIT AGREEMENT g:6!.,8!

RICHFIELD: EAST pDomME UNIT
‘RICHFIELD OIL AND GAS FIELD
ORANGE COUNTY, CALIFORNIA

THIS AGREEMENT, entered into as of the 15th day of

this instrument, a counterpart thereof, or other instrument
agreeing to be bound by the provisions hereof;
WELENESSETH:

WHEREAS, in the interest of the public welfare and’
to promote conservation and increase the ultimate recovery of
oil, gas and associated minerals from the Richfield East Dome
Unit, Richfield Oil and Gas Field, Orange County, State of
California, and to protect the rights of the owners of
interests therein, it is deemed necessary and desirable to
enter into this agreement to unitize the Oi1 and Gas Rights
in and to the Unitized Pormation in order to conduct a second-
ary recovery, pressure maintenance, or other recovery program
as herein provided;

NOW, THEREFORE, in consideration of the premises
and of the mutual agreements herein contained, it is agreed
as follows:

ARTICLE 1
DEFINITIONS

As used in this agreement, the terms herein con-

tained shall have the following meaning:

1.1 UNIT AREA means the lands described and

 

EXHIBIT A _
eo 9 Zan wp 8 w

10
121
12
13

14

15
16
1?
18
19
20
21
22
23
24
25
26
2?
28
29
30
31
: 32

Top Top Top U Bottom U. Top L. Bottom L.
Chapman Breen Kraemer Kraemer Kraemer Kraemer
Co. Ise. Weil MD MD MD MD MD MD
: oT
Conoco .
Pyne "B" #3 3186 4100
Nicolai & Son
Hagan #1 3033 4480
Getty ' .
LaPaloma #1 4074 4433. :
Vincente #1 4107 4505 ‘5070
Texaco -
Isaac #4 2805 3980 4600 4645
Rich. Con. #16* 2980 : 4073
Standard .
AUW 1 - #3 3445 4007
AUW 1 ~ #6 2971 4251 4740
TAUW 2 ~ 44 2707 3345
AUW 2 - #6 2904 3513 4292
Ed. Comm. #1 2875 4227
. State Expl. - Sinclair
Stern Apalategui +4 4970
Union .
_ Trust $1 3832 4339 4367

 

 

\ my wR Is FAR O4

s

enumerated by Tracts in Exhibit A, and is shown on Exhibit RB
as to which this agreement becomes effective or to which it
may be extended as herein provided.

1.2. UNITIZED FORMATION means the subsurface portion
of the Unit Area lying between the top of the Chapman sands
and the base of the Lower Kraemer sands, to wit: the zones
known as Chapman, Faulted Chapman, Breen, Kraemer and Lower
Kraemer. Said zones can be delineated by correlation of the

Electric Logs of the following wells:

 

 

 

 

EXCEPTING THEREFROM the formation lying. between
the base of the Upper: Kraemer sands ind -the base of the
Lower Kraemer sands ying outside of the Boundary of Unitized
Lower Kraemer Zone as delineated on said Exhibit B and the Chapman
sands underlying the Tracts designated 34, 35 and 36 on said
Exhibit B. ,

*The Chapman Zone in this well lies south of the Vejar Fault

~2-

 

EXHIBIT AD {ee

 

Rute See nee eee at
FT eae a ae em neg

30
31

‘32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B00 9177 aus B75

and is known as “Faulted Chapman“,

1.3) UNTTIZED SUBSTANCES means all oil,. gas, gaseous

substances, sulphur contained in gas, condensate, distillate,

Substances by virtue of a lease, Operating agreement, fee title,
or otherwise, including a Carried interest, which interest is
chargeable with and obligated to Pay or bear, either in cash or
out of production Or otherwise, ali Or a portion of the cost of
drilling, developing, Producing, and Operating the Unitized

Formation.

in any portion of the Unitized Substances or proceeds thereof
Other than a Working Interest,

1.6 ROYALTY OWNER means a party-hereto who owns a
Royalty Interest.

1.7 -WORKING INTEREST OWNER means a party hereto
who owns ‘a Working Interest. The Owner of oil ana gas rights
that are free of lease or other instrument conveying the work-—
ing Interest to another shall be regarded as a Working Interest
Owner to the extent Of seven-eighths 4{7/8) of his interest in
Unitized Substances, and as a Royalty Owner with respect to his
remaining one-eighth (1/8) interest therein.

1.8 TRacp means each parcel of land described or
enumerated as such and given a Tract number in Exhibit A and
shown on Exhibit B. . ,

1.9 UNIT OPERATING AGREEMENT means the agreement
entitled “Unit Operating Agreement, Richfield East Dome Unit,
Richfield Oi1 ana Gas Field, Orange county, California", of
the same effective date as the effective date of this agreement,

and which is entered into by Working Interest Owners,

-3.-
EXHIBIT A A

|

 

 
o OD RA a Pp o Ww Ee

,; FRY NN YP YD YD YY DY YH EP ew ew ew oe Bp op
6 #8 8 BR 8 oo F WO DY YF SCO ON mo om bw & wb EB

 

 

. OWAD ES £ PEGS /O

’

1.10 UNIT OPERATOR means the Working Interest Owner
designated by Working Interest Owners under the unit Operating

Agreement to develop and Operate the Unitized Pormation, act~

ing as operator and not: as a Working Interest Owner.

1.11 PRIMARY PERIOD means that period of time
commencing with the effective date hereof and ending on the

first day of the month following the date there has been pro-

‘duced from the unitized Formation from and after January 1,

1965, a total of 4,701,900 barrels of crude oil.

1.12 ‘SECONDARY PERIOD means the period commencing
with the expiration of the Primary Period and ending with the
termination of this agreement .

1.13 PRIMARY TRACT PARTICIPATION means the per-
centage, shown as Primary Tract Value on Exhibit A, for alloca~
ting Unitized Substances to a Tract during the Primary Period
under this agreement.

1.14 SECONDARY. TRACT PARTICIPATION means the per-_
centage, shown as Secondary Tract Value on Exhibit A, for
allocating Unitized Substances to a Tract during the Secondary
Period under this agreement.

1.15 PRIMARY UNIT PARTICIPATION of each Working
interest Owner means the sum of the percentages obtained by
multiplying the Working Interest of such Working Interest Owner
in each Tract by the Primary Tract Participation of such Tract.

1.16 SECONDARY UNIT PARTICIPATION of each Working
interest Owner means the sum of the percentages obtained by
multiplying the Working Interest of such Working Interest Owner
in each Tract by the Secondary Tract Participation of such
Tract.

1.17 OUTSIDE SUBSTANCES means all substances ob-
tained from any source other than the Unitized Formation and

which are injected into the Unitized Formation.

o

‘exutpit a (0

 

 
o Oo QA ao wm o& w

nw wD wy DW HP HM HP we He we Be ee fe
8 8 8 8 Oo a ao © @ Voanep wd» FO

30

32

 

 

 

eof. BOKI ELS pB77

1.18 OIL AND GAS RIGHTS means the right to explore,
develop, and operate lands within the Unit Area for the pro-
duction of Unitized Substances, or to share in the production
so obtained or the proceeds thereof,

1.19 UNIT OPERATIONS means all operations con-
ducted by Working Interest Owners or Unit Operator pursuant
to this agreement and the Unit Operating Agreement for or on
account of the development and Operation of the Unitized Forn-.
ation for the production of Unitized Substances.

& 1.20 UNIT EQUIPMENT means all personal property,
lease and well equipment, plants, and other facilities and
equipment taken over or otherwise acquired for the joint
account for use in Unit Operations.

1.21 UNIT EXPENSE means all cost, expense, or in-
debtedness incurred by Working Interest Owners or Unit Operator
pursuant to this agreement and the Unit Operating Agreement for
or on account of Unit Operations, “

1.22 WET GAS means all well gas, field tank vapors
and drips as produced and saved from.the Unitized Formation.

1.23 Unless the context otherwise clearly indicates,
words used in the singular include the plural, the plural in-
clude the singular, and the neuter gender include the masculine
and the feminine.

ARTICLE 2
EXHIBITS

2.1 Exhibits. Attached hereto are the following
exhibits which are incorporated herein by reference:

2.1.1 Exhibits A and B, which are, respectively,
a schedule that describes or enumerates each Tract in the
Unit Area and shows its Primary Tract Participation and Secondary
Tract Participation, each to become effective as herein provided

and a map that shows such boundary and the Tracts therein.

EXHIBIT A {t

 

 
oO TD DM OH Bw oe a pe

1 .
‘ weN De © YY MY DH eH Hw mw He om Ee
& 8s & BRR a oF 46 YY OC Ob O&O YO oD Ff wh we 5

 

 

eo . 8009177 ic B78

2.1.2 Exhibit Cc, which is the “Approval and

Determination" of the Oil and Gas Supervisor of the State of
California.

‘2.2 . Reference to Exhibits. When reference herein
is made to an exhibit, such xeference is to the exhibit as
originally attached or, if revised, to the latest revision,

(2.3 Exhibits considered Correct. an exhibit shall
be considered to be correct until revised as herein provided.
. 2.4 Correcting Errors, The shapes and descriptions
of the respective Tracts have been established by using the
best information available. If it subsequently appears that
any Tract, because of diverse royalty or working interest
ownership on the effective date hereof, should be divided into
more than one Tract, or that any mechanical miscalculation has
been made, Unit Operator, with the approval of Working Interest
Owners, may correct the mistake by revising the exhibits to
conform to the facts. The cevision shall not include any re-—
evaluation of engineering or geological interpretations used in

determining Primary or Secondary Tract Participation. Each such

‘revision of an exhibit shall be offective at 7:00 A.M. on the

first day of the calendar month next following the filing for
record of the revised exhibit or on such other date as may be
determined by Working Interest Owners and set forth in the re-
vised exhibit.

2.5 Filing Revised Exhibits. If an exhibit is re-
vised pursuant to this agreement, Unit Operator shall certify
and file the revised exhibit for record in the County in which
this agreement is filed and shall send a copy of each such re-
vised exhibit to each Working Interest Owner.

ARTICLE 3
‘CREATION AND EFFECT OF UNIT

3.1 O11 and Gas Rights Unitized. Subject to the

EXHIBIT A [| ©

 

 

 
oO OA om ep om

10

a2
13
14
15
16
1?
18

19.

20
21
22
23
24
25
26
27
28
29
30
31
32

 

 

- DUKA Lf is B79

.

provisions of this agreement, all Oi1 and Gas Rights of
Royalty Owners and ‘all Oi1 and Gas Rights of Working Interest
Owners in and to the Unitized Formation are hereby unitized’

so that Operations may be conducted as if the Unitized Forma-

tion had been included ina single lease executed by all

Royalty Owners, as Lessors, in favor of all Working ‘Interest
Owners, as Lessees, and as if the lease had been subject to
all of the provisions of this agreement.

3.2 Personal Property Excepted. All lease and
well equipment, materials, and other facilities heretofore or
hereafter placed by any cf the Working Interest Owners on the
Unit Area shall be deemed to be and shall remain personal
property belonging to and may be removed by the Working
Interest Owners. ‘The rights and interest therein as among
Working Interest Owners are covered by the unit Operating
Agreement.

3.3 Amendment of Leases and Other Agreements. The
provisions of the various leases, agreements, division and
transfer orders, or other instruments covering the respective
Tracts or the production therefrom are amended to the extent
necessary to make them conform to the provisions of this agree-
ment, but otherwise shall remain in effect.

3.4 Continuation of Leases and Term Royalties.
Operations, including drilling operations, conducted with res-
pect to the Unitized Formation on any part of the Unit Area, or
production from any part of the Unitized Formation, except for
the purpose of determining payments to Royalty Owners, shall be
considered as operations upon or production from each Tract,-.
and such operations or production shall continue in effect each
lease or term royalty interest as to all lands covered thereby
just as if such operations had been conducted and a well had

been drilled-on and was producing from each tract, and no

EXHIBIT A {2

 

 

 
oO PW BA wm hk o wD we

n nryn wn in nl eS
8 8 8 & es RFNRBVBRB o Oo 6 ke RES ~ Oo

30
31
32

-identified in Exhibit A is hereby ratified as being in full

force and effect and fully complied with and, if words of

to the Oil and Gas Rights by any party hereto to any other

“party or to Unit Operator. The intention is to provide for

for the following purposes:

 

 

wo - p00x9 177 yat7880

offset obligation shall accrue under any lease as a result of

such operations or production.: Each lease as described and

grant are necessary to recognize this fact, the same are here~-
by supplied.
3.5 Title Unaffected by Unitization. Nothing

herein shall be construed to result in the transfer of title

the cooperative development and operation of the Tracts and
for the sharing of Unitized Substances as herein provided.

3.6 Injection Rights. Royalty Owners hereby grant
unto Working Interest Owners the right to inject into the ‘
Unitized Formation any substances in whatever amounts Working
interest Owners deem expedient for Unit Operations, including
the right to drill and maintain injection and producing wells
on the Unit Area and to use producing or abandoned oil or gas
wells for such purposes, and to otherwise engage in such
secondary recovery, pressure maintenance, or other recovery
program as Working Interest Owners may determine appropriate
to increase efficiently and economically the ultimate recovery
of Unitized Substances.

3.7 Easements and Rights of Way. Each party sub-
seribing, ratifying or consenting hereto, including Working
Interest Owners and Royalty Owners and including both original
and subsequent signatories hereto as to all Tracts within the
Unit Area, does hereby, to the extent of any such interest,
give and grant unto the Working Interest Owners for.the term
hereof all necessary and convenient easements and rights of

way on, in and under. the Unit Area and the subsurface thereof

 

EXHIBIT A

 
1" oo oo BoxKYI 77 wer BB 1

(a) Surface easements and rights of way for
roads, pipelines, telephone, telegraph and power lines, pro~
ducing and injection well sites, pumping stations, water
treatment plants and other equipment necessary or required
for the purpose of carrying on operations hereunder together
with the right of ingress and egress to, from and over the _
Unit Area for any or all of said purposes, and

(b) Subsurface easements and xights of way

oO @Vnan psp of w

for flooding the Unitized Formation by injecting any substances.

fa
°o

into the Unitized Formation through any injection weil on the
11] unit area.

12 3.8 Development Obligation. Nothing herein shall
13]) relieve Working Interest Owners from the obligation to develop
14 reasonably as a whole the lands and leases committed hereto!

15 . 3.9 Border Agreements. Unit Operator, after being
16

17

authorized by Working Interest Owners, as provided in the Unit
Operating Agreement, May enter into agreements with the Owners, '
18 | Lessees, or Operators of property adjacent to the Unit Area as

19 Working Interest Owners shall determine are necessary or de-

 

20 .Sirable to provide for the injection of water, gas or other
a1 substances into the Unitized Formation in such manner as to |
22 minimize the migration of oil, gas or other hydrocarbon sub- |
23 stances from the Unit Area to such adjacent property, or other~
2411 wise. . ,
25 . ARTICLE 4
e640 PLAN OF OPERATIONS
a7 4.1 vunit Operator. Working interest Owners are,

281 as of the effective date of this agreement, entering into the

29 Unit Operating Agreement, designating Texaco Inc. as Unit

50 Operator. Unit Operator shall have the exclusive right to

51 conduct Unit Operations. The operations shall conform to the

32

provisions of this agreement and the Unit Operating Agreement.

-9 -

 

 

 

 

EXHIBIT A 1$
o oO Qa om &F ww w pe

w wy Yb YM NW MY DY HY eH eM we be oe ope ope
8 8 8 oa F OF DW HY Ob ® Yaar & Dw EO

30
oi
32

 

 

woot a poox 9 | a7 oti 882

e

If there is any conflict between such agreements, this agree-

ment shall govern,

4.2 Operating Methods. To .the end that the

_ Quantity of Unitized Substances ultimately recoverable may be

increased and waste prevented, Working Interest Owners shall,
with diligence and in accordance with good engineering and
production practices, determine a program of Unit Operations,

including such secondary recovery, pressure Maintenance, or

os“

other recovery program, as Working Interest Owners may deem

feasible, necessary or desirable to increase efficiently the

ultimate economic recovery of Unitized Substances from the
Unitized Formation. ;

4.3 Change of Operating Methods. Nothing herein
shall prevent Working Interest Owners from discontinuing or
changing in whole or in part any method of operation which,
in their opinion, is no longer in. accord with good engineer-
ing or production practices. Other methods of operation may
be conducted or changes may be made by Working Interest Owners
from time to time if determined by them to be feasible,
necessary, or desirable to increase the ultimate recovery of
Unitized Substances.

ARTICLE 5

TRACT PARTICIPATION

 

5.1 Tract Participation. The Primary Tract Parti-
cipation and the Secondary Tract Participation of each Tract is
shown in Exhibit a,

5.1.1 The Primary Tract Participation of each
Tract is the ratio, expressed in percent, between the Primary
Tract Participation of such Tract and the total Primary Tract
Participations of all Tracts and shall remain in effect during
the Primary Period, .

5.1.2 The Secondary Tract Participation of

-~ 10 -

.

“EXHIBIT A (

 

 
o OP Van wv w& Hw PB

‘10
12
12
13
14
15
16
17
18
19
20
22
22
23
24
25
26
27
28

30
Sl
32

 

 

. . URINE OOS

.

each Tract is the ratio, expressed in percent, between the
Secondary Tract Participation of such Tract anda the total

Secondary Tract Participations of all Tracts and shall remain

in effect. during the Secondary Period. The Tract Participa-

tion assigned as Secondary Tract Participation in Exhibit A
shall be .effective at 7:00 A.M. on the first day of the
Calendar month following the day that the primary reserves

have been produced from the Unitized Formation.

"oN,

5.2 Relative Tract Participations. If the Unit
Area is enlarged or reduced, the revised Tract Participations
of the Tracts remaining in the Unit Area and which were with-
in the Unit Area prior to such enlargement or reduction shall
remain in the same ratio one to another. .

ARTICLE 6
ALLOCATION OF UNITIZED SUBSTANCES

6.1 Allocation to Tracts. All Unitized Substances

produced and saved shall be allocated to the several Tracts in

accordance with the respective Tract Participations effective

‘during the period that such Unitized Substances were produced.

The .amount of Unitized Substances allocated to each Tract, re-

gardless of whether it is more or less than the actual produc-
tion of Unitized Substances from the well or wells, if any, on
such Tract, shall be deemed for all purposes to have been pro-
duced from such Tract.

6.2 Distribution Within Tracts. The Unitized sub-
stances allocated to each Tract shall be distributed among, or
accounted for to, the parties entitled to share in the produc-
tion from such Tract in the same manner, in the same propor-
tions, and upon the same condition as they would have partici-
pated and shared in the production from such Tract, or in the
proceeds thereof, had this agreement not been entered into,

and with the same legal effect. If any O11 and Gas Rights in

-il1l-

EXHIBIT A (qo Lo wane lel et

 

 

 
Se

oo Oo VO om A & wm

10

Pe

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

"29

28

30
31
32

 

 

eo , pox S177 pate 884

©

a Tract hereafter become divided and owned in severalty as to
different parts of the Tract, the owners of the divided

interests, in the absence of an agreement providing for a

different division, shall share in the Unitized Substances

‘allocated to the Tract, or.in the proceeds thereof, on a sur-

face acreage basis. ~
6.3 Taking Unitized Substances in Kind. The

Unitized Substances allocated to each Tract shall be delivered

os

in kind to the respective parties entitled thereto by virtue
of the ownership of Oi] and Gas Rights therein or by purchase
from such owners. Such parties shall have the right to con-

struct, maintain and operate within the Unit Area all necessary

facilities for that purpose, provided they are so constructed,

maintained and operated as not to interfere with Unit Opera~
tions. Any extra expenditures incurred by Unit Operator by

reason of the delivery in kind of any portion of the Unitized

Owner has the right to take in kind a share of Unitized Sub-
stances, such share shall be delivered in kind to the Working
Interest Owner whose Working Interest is subject to such
Royalty Interest and such Working Interest Owner shall be res-
ponsible for delivering such share to such Royalty Owner.

6.4 Failure to Take in Kind. To the extent any

party fails to take in kind or separately dispose of its share

of Unitized Substances currently as and when produced, Unit
Operator and/or Working Interest Owners shall have the right
(but not the obligation) for the time being and subject to re-
vocation at will by the party owning such share to purchase
for its or their own account or sell to others such share at
not less than the prevailing market price in the area; pro-

vided, however, that All such contracts of sale shall only be’

_fox such reasonable periods of time as are consistent with the

-12 -

«

EXHIBIT A \%

. : \
-Substances shall be borne. by the receiving party. If a Royalty N .

 

 
© oO NYA om ® ww jf

; wp eb YM YY DP eB Ye we be oe oe op og
ob 2 6 § BY o 07 FF & YF FG 6b oO YD oP ee wD BP &

 

 

p00K9177 i885

minimum needs of the industry under the circumstances, but in
no event shall such contract of sale be for a period exceed-

ing one (1) year; provided, further, that no such contract of

sale shall be affected by any subsequent revocation of the

above granted authority, but each such contract of sale shall
remain in effect until it terminates or expires pursuant to
its terms and provisions. The net proceeds of the Unitizea
Substances so disposed of by Unit Operator and/or Working
Interest Owners shall be paid to the party entitled thereto,

6.5 Responsibility for Royalty settlements. Each
Working Interest Owner shall be responsible for the payment
of all royalties, overriding royalties, production payments
or other payments chargeable against or Payable out of Unit-
ized Substances or the proceeds thereof, to which his Working
Interest is subject and shall indemnify all other parties
hereto against any liability for such payments.

6.6 Royalty on Outside Substances. If any Outside
Substance is injected into the Unitized Formation, one hundred
percent (100%) of any like substance contained in Unitized
Substances subsequently produced and sold, or used for other
than Unit Operations, shall be deemed to be the Outside sSub-—
stance so injected until the total volume thereof equals the

total volume of the Outside Substance so injected. No payments

shall be due or payable to Royalty Onwers on Outside Substances.

6.7 Allocation of Royalty Owners Share of Taxes,
If, by the terms of any lease or other agreement pertaining to
a Tract, any Royalty Owner is required to pay, or any Working
Interest Owner is entitled to deduct from any Royalty Owner's
interest, a share of any tax, assessment or governmental
charge; then, and in that event, such Royalty Owner's share of
such tax, assessment or charge with respect to Unitizeda sub-

stances underlying a Tract, or with respect to Unitized

wd Ovoner

we eH “= 43 - rn
“t\ Now) so . rose Si DIS
“ Coc OT CN dere che
TORT ARE NK NGOS Se cn dew ra \
\ \ { K \ . ¢ MW See AST
tea Er eS
wy ‘AN ‘ .
© XEN ee eee

 

 

 

 

EXHIBIT A a =
Pm OW NR fH

mo OO NN DH tr

10
il
12
13
14
15
16
17
18
19
20
al
22
25

25
26
27
28
29
30
oL
32

 

 

wo I Ne

’ Substances produced from such Tract, shall be deamed to be,

and such Royalty Interest Owner shall. pay or the Working
Interest Owner may deduct from such Royalty Interest, as the
case may be, a share of the total of all such taxes, assess-
ments and charges pertaining to the entire Unitized Formation,
and to the Unitized Substances produced therefrom which are
apportioned to the Working Interest Owner with respect to such
Tract under Article 9, Section 9.4, of the unit Operating
Agreement,
ARTICLE 7
PRODUCTION AS OF THE EFFECTIVE DATE

7.1 Oil in Lease Tanks. Unit Operator shall gauge
all lease and other tanks within the Unit Area to ascertain
the amount of merchantable oil produced from the Unitized Form-
ation in such tanks, above the pipeline connections, as of 7:00
A.M. on the effective date hereof. All such oi shall remain
the property of the parties entitled thereto the same as if the
unit had not heen formed. Any such oil not promptly removed
may be sold by the Unit Operator for the account of the parties
entitled thereto, subject to the payment of all royalties,
overriding royalties, production payments, and all other pay-
ments under the provisions of the applicable lease or other
contracts.

, ARTICLE 8

USE OR LOSS OF UNITIZED SUBSTANCES

8.1 Use of Unitized Substances. Working Interest
Owners may use as much of the Unitized Substances as they deem
necessary fur Unit Operations, including but not limited to
the injection thereof into the Unitized Formation.

°8.2 Royalty Payments. No royalty, overriding
royalty, production, or other payments shall be payable unon,

or with respect to, Unitized Substances used or consumed in

"

- 14+ | Meus Ve aS.

Vee \ WSS

 

 

 

 

EXHIBIT A X
Oo oO VB A OH ® at YD H

10
11
12
13
14
15
16
17
18
19
“+20
21
22
25
24
25
26
27
28
29
50
31
: 52

 

Unit Operations, or which otherwise may be lost or consumed in
the production, handling, treating, transportation, or storing

of Unitized substances.

ARTICLE 9
TRACTS TO BE INCLUDED IN UNIT
“9.1 Qualification of Tracts. on and after the
effective date hereof and until the enlargement or reduction:
thereof, the Unit Area shall be composed of the Tracts listed

in Exhibit A that corner or ‘thave a~common “boundary (Tracts

" separated only by a public highway or a railroad -right-of-way .

shall be considered to have a common boundary), and that

otherwise qualify as follows:

9.1.1 -Each Tract as to which Working Interest

Owners owning one hundred percent (100%) of the Working
Interest have become parties to this agreement and as to which
Royalty Owners owning seventy percent (70%) or more of the

Royalty Interest have become parties to this agreement.

.9.1.2 Bach Tract as’ to which Working Interest _

Owners owning one hundred percent (100%) of the Working
Interest have become parties to this agreement, and as to which
Royalty Owners owning less than seventy percent (70%) of the
Royalty Interest have become parties to this agreement, and as

to which (a) all Working Interest Owners in such Tract have

joined in a request for the inclusion of such Tract in the Unit .

Area, and as to ‘which (b) seventy-five percent (75%) of the
combined voting interests of Working interest’ Owners in all
Tracts that meet the requirements of Section 9.1.1 have voted
in £avor of Lhe inclusion of such Tract. For the purpose of
this Section 9.1.2, the voting interest of a Working Interest
Owner shall be equal to the ratio that its Secondary” Unit
Participation attributable to Tracts that qualify under Section
9.1.1 bears to the total Secondary Unit Participation of all

cis

 

EXHIBIT A DI

 

 
10
il
12
13
14
15
16
17
18
19
20
al

. 22

25
24
25
26
27
28
29
30
31

'. 32

o oO NH HT FP & YD FE

 

: wu ES fp: BEB

Working Interest Owners attributable to all Tracts that qualify

under Section 9.1.1.

9.1.3 Each Tract as to which Working Interest

Owners owning less than one hundred’ percent (100%) of the Work-
ing Interest have become parties to this agreement, regardless
of the percentage of Royalty Interest therein that is committed
hereto; and as to which (a) the Working Interest Owner who
Operates the Tract and all of the other Working Interest Owners

in such Tract who have become parties to this agreement have

* Joined in a request for inclusion of such Tract in the Unit

Area, and have executed and delivered an indemnity agreement
indemnifying and agreeing to hold harmless the other Working
Interest Owners in the Unit Area, their successors and assigns,
against all claims and demands that may be made by the owners

of Working Interests in such Tract who are not parties to this
agreement, and which arise out of the inclusion of the Tract in
the Unit Area; and as to which (b) seventy-five percent (75%)

of the combined voting interests of Working Interest Owners in
all Tracts that meet the requirements of Sections 9.1.1 and 9.1.2
have voted in favor-of the inclusion of such Tract and to

accept the indemnity agreement. For the purpose of this Sec-
tion 9.1.3, the voting interest of each Working Interest Owner
shall be equal to the ratio that its Secondary Unit Partici-
pation attributable to Tracts that qualify under Sections 9.1.1.
and 9.1.2 bears to the total Secondary Unit Participation of

all Working Interest Owners attributable to all Tracts that
qualify under - Sections 9.1.1 and 9.1.2. Upon the inclusion of
such a Tract in the Unit Area, the Primary Unit Participation

and Secondary Unit Participation that would have been attri-

buted to the nonsubscribing owners of the Working Interest in

such Tract, had they become parties to this agreement and the

Unit Operating Agreement, shall be attributed to the Working

. - 16 -

.

EXHIBIT A 72%

 

 
-”

o oO NI OD OH FP YY DY BH

10
11
12
13
14
15
16
1?
18
19
20
al
22
23
24
25
26

av

28
29
30
31

. 32

 

wo p09 $77 :42 B89

Interest Owners in such Tract who have become parties to such
agreements, in proportion to their respective Working Interests
in the Tract...

9.2 Subsequent Commitment of Interest to Unit.
After the effective date of this agreement, the commitment of
any interest in any Tract within the Unit Area shall be upon
such terms as may be negotiated by Working Interest Owners and
the owner of such interest; provided, however, that in the
event any party hereto acquires an uncommitted interest in any
Tract which is included in the Unit Area, such interest will be
subject to this agreement when so acquired on the same terms
and conditions applicable to such tract ‘and, in the event such
acquired interest is a Working Interest, it shall also be
subject to the Unit Operating Agreement. .

9.3 Revision of Exhibits. If any of the Tracts
described in Exhibit A fail to qualify for inclusion in the
Unit Area, Unit Operator shall recompute, using the original
basis of computation, the Pract Participation of each of the
qualifying Tracts, and shall revise Exhibits A and B accord-
ingly. The revised exhibits shall be effective as of the
effective date hereof.

‘ARTICLE 10
TITLES

10.1 Removal of Tract from Unit Area. If a Tract
ceases to have sufficient Working Interest Owners or Royalty
Owners committed to this agreement to meet the conditions of
Article 9 because of failure of title of any party hereto, such
Tract shall be removed from the Unit Area effective as of the
first day. of the calendar month in which the failure of title is
finally determined; however, the Tract shall not. be removed
from the Unit Area if, within ninety (90) days of the date

of final determination of the failure of title, the Tract

~ 17 -

EXHIBIT A 74

 

 
o© Ff XN OD oO fF FY WD BH

ph YM YD WY DM DW HY BM BM Be bof pop op ps
ofS SBRREFERRBEBRERRE RE on HO

 

oe, BOGE YI Sf i¢B90°

requalifies under a Section of Article 9.

10.2 Revision of Exhibits. If a Tract is removed
from the Unit Area because of the failure of title, Unit
Operator, subject to Section 5.2, shall recompute the Tract
Participation of each of the Tracts remaining in the. Unit Area
and shall revise Exhibits A and B accordingly. The revised
exhibits shall be effective as of the first day of the calendar
month in which such failure of title is finally determined,

10.3 Working Interest Titles. If title to a Work-

. ing Interest fails, the rights and obligations of Working

Interest Owners by reason of the failure of title shall be
governed by the Unit Operating Agreement.

10.4 Royalty Owner Titles. If title to a Royalty
Interest fails, but the Tract to-which it relates is not re-
moved from the Unit Area, the party whose title failed shall
not be entitled to share hereunder with respect to such
interest and such failure of title shall not apply retroactively
to affect its previously allocated share of Unitized Substances.

10.5 Production Where Title is in Dispute. If the
title or right of any party claiming the right to receive in
kind all or any portion of the Unitized Substances allocated to
a Tract is in dispute, Unit Operator at the discretion of Work-
ing Interest Owners shall either: /

(a) require that the party to whom such
Unitized Substances are delivered or to whom the proceeds there-
of are paid, furnish security for the proper accounting therefor
to the rightful owner if the title or right of such party fails
in whole or in part, or

{b) withhold and market the. portion of Unitized
Substances with respect -to which title or right is in dispute,

and impound the proceeds thereof until such time as the title

‘or right thereto is established by a final judgment of a court

- 18 -

EXHIBIT A on |

 

 
© oO Qa on wR wa w

a a
88S RRRRBEBBERBRERERBESB

30
Si
32

{withhold from any proceeds derived from the sale of Unitized

 

 

BOKY I // we BI

of competent jurisdiction or otherwise to the satisfaction of
Working Interest Owners, whereupon the proceeds so impounded
shall be paid to the party rightfully entitled thereto.

10.6 Payment of Taxes to Protect Title. The
owners of (1) the surface rights to lands within the unit Area,
(2) the several mineral or Royalty Interests in the lands, and
(3) the improvements located on the lands not utilized for unit
Operations, shali individually be responsible for the rendition
and assessment for ad valorem tax purposes of all such property,
and for the payment of such taxes, except.as otherwise provided
in any contract or agreement between such owners and a Working
interest Owner. If any ad valorem taxes are not paid by such
owner responsible therefor when due, Unit Operator may, with.
approval of Working Interest Owners, at any time prior to tax
sale, ar expiration of period of redemption after tax sale, pay
the same, redeem such property, and discharge such tax liens as
may arise through non-payment. Any such payment shall be treated

@s an item of Unit Expense. Unit Operator shall, if possible,

Substances otherwise due to any delinguent taxpayer or taxpayers
an amount sufficient to defray the costs of such payment or
redemption, such withholding to be credited: to the joint account.
Such withholding shall be without prejudice to any other remedy,
either at law or at equity, which may be available for exercise
by the unit Operator or by the Working Interest Owners.
ARTICLE 11
EASEMENTS OR USE OF SURFACE
11.1 Use of Water. Working Interest Owners shall
have the right to explore for, drill for, produce and extract
non-potable water from the Unit Area at depths exceeding five
hundred (500) feet from the surface thereof and the right to

inject the same into the Unitized Formation for the purpose

- j9 --

 

«

EXHIBIT A 9S

 
o oO QO oO mw ow rw

10
a2
12
13
14
15
16
17
18
19
20
21
22
23
24

. 25

26
a7
28

30
S31
32

a a MOOKIIS f HtrB92

of pressure maintenance or secondary recovery of Unitized

Substances, —

-11.2 Surface. Damages. Working Interest Owners
shall pay the owner for damages to growing erops, fences,
improvements, and structures on the Unit Area that result
from Unit Operations.

11.3 Subsurface or Well Damage. Royalty Owners
hereby release ‘and forever discharge Working Interest Owners,
and each of them, of and from any and all claims or demands
of any kind or nature for loss, loss of revenue, or compensation
for:

‘(a) damage, detriment or injury to any well
or wells, either hy the conversion or attempted conversion
thereof from production wells to injection wells or water
source wells or otherwise; and
(b) damage, detriment or injury to the Unitized
Formation or the productive capacity thereof; and
(c) loss of recovery of oil, gas, or other
hydrocarbons by reason of Unit Operations, or the migration
thereof from the Unit Area to adjacent areas, or otherwise;
caused by, resulting from, or in any way connected with, Unit
Operations or the operating tiethods employed by Working Interest
Owners pursuant to this agreement and the Unit Operating Agree~
ment.
ARTICLE 12
ENLARGEMENTS OF UNIT AREA
12.1 Enlargements of Unit Area. - The Unit Area and/

or the Unitized Formation may be enlarged within twenty (20)

llyears from the date hereof. to include acreage and/or subsurface

.

formations reasonably proved to be productive, upon such terns
as may be determined by Working» Interest Owners, including but

mot limited to, the following:

- 20 ~

 

 

EXHIBIT Ay

 

 
ce ee ee

- . ' BUA EEE PML ODS

-12.1.1 The acreage or inclusion of additional
subsurface portions of the Unit Area shall qualify under a

Section of Article 9.

12.1.2 The participation to be allocated to
the acreage or additional subsurface portions of the Unit Area
jShall be reasonable, fair, and based on all available informa-
tion utilizing the same general principles employed in the

original equity determination.

o OM BA tm A w Ww

12.1.3 There shall be no retroactive alloca-

-
Oo

tion or adjustment of Unit Expense or of interests in the.

ray
-

 

Unitized Substances produced, or proceeds thereof; however,

_
»

this limitation shall not prevent an adjustment of investment

fe!
tA

Iby reason of the enlargement.

ra)
if

12.2 Determination of Tract Participation. Unit

a)
on

Operator, subject to Section 5.2, shall determine the Primary

fa
oa

Tract Participation and/or Secondary Tract Participation of

each Tract within the Unit Area and/or Unitized Formation ag

bf
oOo nv

enlarged, and shall revise Exhibits A and B and modify the de-

}
©

finition of Unitized Formation, if required, accordingly.

wo
°

12.3 Effective Date. The effective date of any

n
ran

enlargement of the Unit Area and/or the Unitized Formation

nw
wo

shall be 7:00 A.M. on the first day of the calendar month

nw
a

following compliance with conditions for enlargement as speci-_

nw»
re

fied by Working Interest Owners, approval of the enlargement

tw
an

by the appropriate governmental] authority, if required, and

no
a

yiithe filing for record of revised Exhibits A and B and a modifi-

 

27 |lcation of the definition of Unitized Substances, if required,
28 lin the records of the County in which this agreement is re-
29 licorded. .
30 , ARTICLE 13
31 _ CHANGE OF TITLE
' 32 13.1 Covenant Running With the Land. This agreement

-21~

 

 

 

 
o Oo Va o A ww mw

Hoe

12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

~ 30
SL

52 |

wets

 

 

_- . 6 BOK SPAR OIS

‘shall extend to, be binding upon, and inure to the benefit of, .

the respective heirs, devisees, legal representatives, successors,
and assigns of the parties hereto, and shall constitute a
covenant running with the lands, leases,. and interests covered
heréby.

13.2 Notice of Transfer. Any conveyance of all or
any part of any interest owned by any party hereto with respect
to any Tract shall be made expressly subject to this agreement.
No change of title shall be binding on the Unit Operator, or -
upon any party hereto other than the party so transferring,
until the first day of the calendar month next succeeding the
date of receipt by Unit Operator of a photocopy or a certified
copy of the recorded instrument evidencing such change in
ownership. ,

13.3 Waiver of Rights to Partition. ach party

hereto covenants that, during the existence of this agreement,

it will not resort to a partition of the Unit Area or the Unit
Equipment, and to that extent waives. the benefits of all laws
authorizing such partition. .

ARTICLE 14.

RELATIONSHIP OF PARTIES

 

14.1 No Partnership. It is not intended by this
agreement to create nor shall this agreement be construed as
creating any relationship between the parties hereto of master ._
and servant, or employer and employe, er to impose any part-
nership duty, obligation, or liability with regard to any one
or more of the parties hereto, or mining partnership, or
association or. corporation between the parties hereto and the
liability of the parties hereto shall be several and not joint
or collective and each party hereto shall be responsible only
for its proportionate share of the costs, expenses, debts,

obligations and liabilities as provided in the Unit Operating

- 22 +

EXHIBIT A age Sea bate ceed apdonne ra taatianantbod

 

 

 
Oo 2 VA oa wR ow w

: nu Ww Mm MW YH ee Be bt et mp pe
8B RERRRR P S680 ® YR OaR ADH EP GS

30
31
32

 

 

. ~ oo . poK9 177 jae895

Agreement. Each party hereto hereby agrees that this agreement
shall not constitute a partnership as defined in the Internal
Revenue Code and specifically elects to be excluded from the

application of Subchapter kK of Chapter 1 of Subtitle A of the

Internal Revenue Code of 1954, pursuant to Section 761 thereof,

and this agreement shall not constitute a partnership as de-
fined in the Revenue and Taxation Code df the State of
California and specifically elects to be excluded from the
application of Division 2, Part 10, Chapter 10 of said Revenue
and Taxation Code, pursuant to Section 17921 (a) -thereof.

14.2 No Sharing of Market. This. agreement is not
intended to provide, and shall not be construed to provide,
directly or indirectly, for any cooperative refining, joint
sale, or marketing of Unitized Substances. :

. 14.3 Royalty Owners Free of Costs. This agreement
is not intended to impose, and shall not be construed to impose,
upon any Royalty Owner any obligation to pay for Unit Expense
unless such Royalty Owner is Otherwise so obligated.

14.4 Information to Royalty Owners. Each Royalty
Owner shall be entitled to ‘all information in possession of
Unit Operator to which such Royalty Owner is entitled by an
existing agreement with any Working Interest Owner.

ARTICLE 15
LAWS AND REGULATIONS

 

15.1 Laws and Regulations. This agreement shall
be subject to the conservation laws of the State of California:
to the valid rules, regulations, and orders of the Oil and Gas
Supervisor of the State of California; and to all other appli-
cable federal, state, and municipal laws, rules, regulations,

and orders.

~ 23 -

EXHIBIT A OW ee Lun coupe |

 

 

 
peeyn ete

o OR aA oo kh ww wm

n to bn yw YW NY DH HY ee ew oe ow eo
8 BNRRkRPR RN vr SC © Oo VY On ek & hb Po

30
31

32

 

 

. . p00 S177 pace 896

‘ _ ARTICLE 16
FORCE MAJEURE -
16.1 Force Majeure. All obligations imposed by

this agreement On .each party, except for the payment of money,

‘shall be suspended while compliance is prevented, in whole or

in part, by a strike, fire, war, civil disturbance, act of God;
by federal, state, or municipal laws; by any rule, regulation,
or order of a governmental agency; by inability to secure
materials; or by any other cause or causes beyond reasonable
control of the party. No party shall be required against its
will to adjust or settle any labor dispute. Neither this
agreement nor any lease or other instrument subject hereto shall
be terminated by reason of suspension. of Unit Operations due to
any one or more of the causes set forth in this Article.
ARTICLE 17
EFFECTIVE DATE

17.1 Effective Date. This agreement shall become
binding upon each party as of. the date such party signs the
instrument by which it becomes a party hereto, and, unless

sooner terminated as provided in Section 17.2, shall become

‘effective as to qualified Tracts at the time and date as deter-

mined by the Working Interest Owners in all qualified Tracts,
and set forth in a certificate filed for record by Unit Opera-
tor in Orange County, California. ‘The certificate shall -also
recite the percentage of the Unit Area represented by the Tracts
qualified under Article 9, the book and page in which a counter-
part of this agreement has been recorded, and the case number

and order number of approval by Government authority, if obtained.

The certificate shall not be filed until after the following re-

quirements have been met:
47.1.1 Tracts comprising seventy-five percent

(75%) of the Secondary Tract Participations as shown on the

- 24 —

.

~~ EYHTBIT \% wo ina ca tnete!

 

2g eee ne ey
oOo PM QA oO ® a w KP

ww oD ot Rat
er S666 FREER RB Oo

31
32

40088177 ang B97

©

original Exhibit A have qualified under the provisions of
Article 9. |

. 17.1.2 At least one counterpart of this agree-_
ment has been filed for record by Unit Operator in Orange County,
California. .

17.1.3 This agreement has been approved by the

Oil and Gas Supervisor of the State of California.

17.2 Ipso Facto Termination. If the requirements of
Section 17.1 are not accomplished on or before January 1, 1971,
this agreement shall ipso facto terminate on that date (herein~
after called “termination date") and thereafter be of no further
effect, unless prior thereto Working Interest Owners owning a
combined Secondary Tract Participation of at least fifty-five
Percent (55%) have become parties to this agreement and have
. decided to extend the termination date for a period not to ex-
ceed six (6) months. If the termination date is so extended
and the requirements of Section 17.1 are not accomplished on
or before the extended termination date, this agreement shali

ipso facto terminate on the extended termination date and

 

thereafter be of no further effect. For the purpose of this
section, Secondary Tract Participation shall be as shown on
the original Exhibit A.
ARTICLE 18
TERM

 

18.1 Term. The term of this agreement shall be for

 

|} the time that Unitized Substances are produced in(paying quanti-

 

1 :
ties’ and as long thereafter as Unit Operations are conducted

| without a cessation of more than ninety (90) consecutive days,
unless sooner terminated by Working Interest Owners in the
manner herein provided.

18.2 Termination by Working Interest Owners. This

agreement may be terminated by Working Interest Owners having

-- 25 -

 

 

EXHIBIT A’ Bl

 

 
o © QB a on fh ww.

a ae VY YM YD DY YD NY DY DY HP HH ee Bw oe Be Boe op
o Fo 8 ODN DOP OW DH FP SC oO m® YA OA a eB o& wb PP oO

 

 

~ 09977 ate 898

.

a combined Secondary Tract Participation of at least ninety
percent (90%), provided not less than five (5) Working Interest

Owners join in.such determination, whenever such Working

Interest Owners determine that Unit Operations are no longer

profitable or feasible. Such determination shall be evidenced
by a Certificate of Termination filed for record by Unit Opera~
tor in Orange County, California.

18.3 Effect of Termination. ‘Upon termination of
this agreement, the further development and operation of the
Unitized Formation as a unit shall be abandoned, Unit Operations
shall cease, and thereafter the parties shall be governed by the
provisions of the leases and other instruments affecting the
Separate Tracts.

18.4 Salvaging Equipment Upon Termination. T£ not
otherwise granted by the leases or other instruments affecting
each Tract unitized under this agreement, Royalty Owners hereby
grant Working Interest Owners a period of six (6) months after

the date of termination of this agreement within which to sal-

vage and remove unit Equipment. ~~ Too Nowy

ARTICLE 19°

EXECUTION

_19.1 Original, Counterpart, or Other Instrument.

 

A person may become a party to this agreement by signing the
original of this instrument, a counterpart thereof, or other
instrument agreeing to be bound by the provisions hereof. The.
signing of any such instrument shall have the same effect as if
all the parties had signed the same instrument.

19.2 Joinder in Dual Capacity. Execution as herein

provided by any party as wither a Working Interest Owner or a

‘Royalty Owner shall commit all interests that may be owned or

controlled by such party.

.7 26 -

EXHIBIT A’ FL cc Tele velabi liu weve

 

 
  

APPROVE
3 “fie ‘
aut

w
RS

 

 

}7 ~ “32
mg Loot

 

YPHL, RECCRTHECS £Tg,

ete re ee ee eg

Agreement.

 

 

B00K 9 177 PAGE 899

ARTICLE 20
GENERAL

20.1 Amendments Affecting Working Interest Owners

Amendments hereto relating wholly ‘to Working Interest Owners

may be made if signed by all Working Interest Owners.

20.2 Action by Working Interest Owners. Any action
or approval required by Working Interest Owners hereunder shall
be in accordance with the provisions of the Unit Operating
20.3 Lien of Unit Operator. Unit Operator shall
have a lien upon the interests of Working Interest Owners in
the Unit Area to the extent provided in the Unit Operating
Agreement.

20.4 Carved-Out Interests subject to this Agreement.
In the event any Working Interest Owner shall, after executing
this agreement, create an overriding royalty, production pay~
ment, net profits, or carried interest, or any other interest
subject to this agreement out of its Working Interest then sub-
ject to this agreement, such carved-out interest shall be sub-
ject to the terms and provisions of this agreement. ”

_20.5 Prior Agreement Superseded and Cancelled. The
Unit Agreement, Richfield East Dome Unit, Richfield Oi1 and Gas
Field, Orange County, California, dated May 1, 1969, and recorded
May 13, 1969, as Instrument No. 8332, in Book 8955, page 546,

of Official Records of Orange County, California, shall be, and

the same hereby is, superseded and cancelled by this agreement
and from and after the date hereof caid Unit Agreement, Richlield
East Dome Unit, dated May 1, 1969, shall be null and void and

ef no further force and effect.

 

IN WITNESS WHEREOF, the parties ngieto have executed

_this agreement on the dates opposite’ ‘their respective ‘signatures.

Date of Execution: DEC 11 1968

Address: 3350 Wilshire Blvd. a

 

Los Angeles, CA 90005

mage ne

 

- 27 - my, "Assist t Secre ary’

EXHIBIT Aa oa

 

 
B00K OT 77 paz 900

FORM PO-m56C 2M 9.93

STATE OF CALIFORNIA,
ga. .
COUNTY OF LOS ANGELES f)

ON THIS. fs day of fl. decade / . in the year i9L7

before me, ROSE QUINT a Notary Public in and for

the said County and State, residing therein, duly commissioned and swom, personally appeared.
T.. L.. Kunkel

 

known to me to be the person who executed the within instrument on behalf of TEXACO Inc., a Delaware corporation,
the corporetion therein named, and whose name is subscribed to the within instrument as the Attomey-in-Fact of said
corporation, and acknowledged fo me that he subscribed the mame of said comporation thereto as principal, and his
own name os Attorney-inFact, and acknowledged to me that such corporation executed the same.

IN WITNESS WHEREOF, I have hereunto set my hand ond affixed my official seal the day and year in this

‘ .
OFFICIAL SEAL thoes. Zhitcectces fe

certificate first above written.

 

 

  

BE ROSE. QUINT Notary Public in and for said County and State
Sieh) NOTARY PYELIC CALIFORNIA ROSE QUINT
ye PRINCIPAL OFFICE IN

3 LOS ANGELES COUNTY
My Commission expires:?... ~-Hiy. Commission -opires-March-16,-1979--

 

 

 

EXHIBIT A_ 34 a

 
 

TRACT,
No.

“TRACT NAME

EXHIBIT A

 

UNIT AGREEMENT, RICHFIELD EAST DOME UNIT
RICHFIELD OIL & GAS FIELD

 

PRIMARY TRACT
PARTICIPATION

ron,

SECONDARY TRACT

 

Francis

LEGAL DESCRIPTION

That portion of Lot 35 of Hazard's Subdivision, as shown on Amended Map of Richfield filed in
Book 1, Page 26 of Record of Surveys, in the office of the County Recorder in the County of *
Orange, State of California, more particularly described as follows:

along the Easterly boundary line of said Block 35, 256.24 feet; thence Westerly parallel tothe
Southerly line of said Block 35, 850 feet; thence Southerly parallel to the Easterly boundary
line of said Block 35, 256.24 to a point; thence Easterly 850 feet to the point of beginning.

Beginning at a point 256.23 feet North of the Southeast corner of said Block 35, thence Northerly

 

That portion of Block 35 of Hazard's Subdivision, as shown on amended Map of Richfield filea
in Book 1, Page 26 of Record, of Surveys in the office of the County Recorder of Orange County, .
California, described as follows:

Beginning at the Southeast corner of said Block 35; thence Northerly along the East boundary -
of said Block 35, 256.23 feet; thence West 850 feet parallel to the Southerly boundary of said
Block 35; thence Southerly 256.23 feet parallel to the Easterly boundary of said Block 35 toa
point in the Southerly line of Block 35; thence Easterly 850 feet along the South boundary of

said Block 35 to beginning. Land 1A

2.72140

PARTICIPATION
—

1.15895

EXHIBIT A 3S"

 

 

 

Stern Realty

Block Forty-four of the Town of Richfield, as shown on a Map filed in Book 1, page 26 of Recora
of Surveys in the office of the County Recorder of Orange County, California.

Excepting thevefrom the Northerly 100 feet,

That portion of Lot Thirty-five of Hazard's Subdivision, as shown on a Map filed in Book 1;
page 26 -of Record of Surveys in the office of the County Recorder of Orange County, California,
deseribed as follows: :

Beginning at the Southwest corner of Block Forty-four of the Town of Richfield, as shown on said
Map, running thence South and parallel to the Easterly line of said Lot Thirty-five, 218.22 feet
to the Northwest corner of the land coveyed by Stern Realty Company, a corporation, to B. F. .
Christner and others by deed recorded July 8th, 1919 in Book 340, page 331 of Deeds; thence
Easterly, along the Northerly line of said land conveyed to B. ¥. Christner and others, 850:
feet to a point in the Easterly line of said Lot Thirty-five; thence Northerly, along the
Easterly line of said Lot Thirty-five, 218.22 feet to the Southeast corner of said Block

 

Page 1, EXHIBIT A . | Cont'd on next page....._

 

 
- SUTT yqnog Buote AT z9aqg88 eousyy fAgunog eFueig Jo spazoser dey 8, ct0feAImg pesusoypy JO Og aud

~~ peewee ew oy trea aot . - . wi

*T MOOG UT PeTTF pletsuoty yo dem pepusuwe uo Unoys su ‘qeargg UoStezzap pue peoy paanz Bqiox
_SFRUSOUTY 249 JO saupTIaymes 9q3 Jo uoTQDesTeQNT eu4 FO WINog 2985 CET guTod wv ye Sufomsmmy

LIGIHXa 'c obeg

. *our
SeT4Tefoy aaquereny

 

. . . *BFAIOFTT BQ: ‘Agunog eB8aerp Jo

Feprodey Aqumog eG} JO soTZJO yy Uy BkeAINg Jo pxrODey JO Oz aBud “T HOog UT DETTE ‘pTetrqoTY go
dey pepusmy 599. uo uMOUs osTeY pUE ‘apurostrag ‘kqunop sstesay SOT JO Sproosy snoauselteospH so
Tg e#ed ‘TE yoog uF peptooar dey we uo uMoys se “pTepsqoTY Jo UMOJ eqL Jo Tz MOOTE UF OT 307

PPBS °H “T

 

eT090°

TOTTOT

> 7, .
mo "BPUIOTT TED “AQUNOD eBueIQ JO spr0Dez ‘sdey 9, .t0feamg pesueoty jo
gz a8ed “Tt yoog UE PETS PLeFFGoTY Jo dey pepasmy ue uo asogs sv 22 HOOT, JO 6 puke gt 8307

Aqreay uzeqg'

 

€Lz20°

OT60E°

"ByULoTT Ten ‘Agunog eBuwzg Jo sproced ‘sdey s,tofeamng pesusopy
JO og aBed ‘T yoog UF PeTTS PLeTIGOTY Jo dem pepusue ue uo aaoqe BY 22 HOOTY JO ye 4OT

poonsyey

oO

 

Z8vv0"

OZEIT°T

: *BFULOTETRQ ‘Agunog e¥uwig Jo splodey ‘sday s,zofeamg
pesusopy Jo gz eBed “T yoog uy papsocoex dey papuemy pus “Aqumog seTavuy soy zo sprovay
SNOSUBTT SOB TW JO TQ eBeg “TE yoog ut paproger dey zod se pretsmoty jo unos ‘az MOTE “IT Q0OT

, wossap

Tes

 

6eTTS*

ee me ee oe ee

. “*BPUZOSTT EQ ‘Aqunop aBueig Jo sprooay ‘gz eBag ‘Tt yoog ut
feamg go ptoovay ut oste pue Aganog seTesuy soy go sproosy snoeusTTsosTy ‘tg e8ed “TE yoog ut
peprooar ‘pTaTsuoTY JO uso Jo dey uo uaoys se Tty, ‘92 MOTE UT G wh E 'S ST sgo7 fHe HOOT,
UE E @ TE “OE “6% “gz ‘Le s}0T ft2 MooTa UT LT 301 fee yooTE UT Sz y Ez ‘ze “Te “og LT 8907

AqTeay UIayg

EXHIBIT A 4 L

 

SS9OET° -

 

 

TT8€6°

"PTSTIUOTY Jo dem pepusue pres uo unoqe sv ‘oz HOOTE “TT 301 ‘osty
*eTUIOJTTE9 fkqunop a¥uezg yo sprosey .‘sdey s,cofaaing pasuaopy

 

a) ge aBed ft qoog UT PeTTE ‘ptersuoTY go dem pepusme uo unogs 88 Cz HOOT, ‘Qt pae LT ‘9 sq07 ‘Ag Teay azreq4g t
a : . . : " «£aumog aZuerg Jo
spiooer ‘dey s,tofeamg pasueopy zo 9@ e8eg “Tt yOog UF pepzcoer dem zed su DOFsTAtpans 8, prezey

FO H€ JOT JO sero ggrs ATAeqave OT FO qeer OO'OSE ATzSqeee ayy go 28eg OS°eSe ATIeyynog egy | ‘our "802g plogpeig £

. . : *SupauyFeq jo qutod .

"4% Zeer OGG anos-f4107 HOOTE PTBS JO euTT ATreyQnog any Buote ‘ATraqsoay souayy famoz-Aqt0g, ("p, }Uu0D) é

NOLIdIYOSad TvOrT GNYN LOVEL “On

DOVEEL

 

 

 

 

 

206 wd JZ | GXO0e

 
90K 9 | 77 ratte 903

‘cr
2»

TRACT NAME

LEGAL DESCRIPTION

PRIMARY TRACT SECONDARY TRACT

 

(Cont'd)

of Atchison, Topeka and Santa Fe Railway Company's 100 foot right of way 880.31 feet to an inter-
section with the East line of Lot 36 as shown on above mentioned map; thence South along lot line
141.03 feet to an intersection with the Northwesterly line of the Atchison, Topeka-and Santa Fe
Railway Company's 100 foot right of way; thence Southwesterly along the Northwesterly line of
said Atchison, Topeka and Santa Fe Railway Company's 100 foot right of way to an intersection
with the center line of Jefferson Street; thence. North along the centerline of Jefferson Street
to the point of beginning. :

PARTICIPATION PARTICIPATION

2.78408

a
2.93640

 

A.T.&S.F.R.R.

A strip of land 100 feet in width located partly in the Town of Richfield as shown on a Map
recorded in Book 31, page 61 ahd following of Miscellaneous Records of Los Angeles County,
California and partly in the Hazard subdivision of the Shanklin Tract, as shown.on a Map recorded
in Book 18, page 7 of Miscellaneous Records of Los Angeles County, California, as described in
the deed from Richfield Land and Water Company to the Southern California, Railway Company, dated
May 11, 1893 and recorded August 11, 1893 in Book 81, page 346 of Deeds, the center line of strip
of land being described as follows: / : ,

Commencing at the Eastern boundary of said Town of Richfield at a point 130.3 feet South of the
North line of Elder Street as said Elder Street is shown on said Map recorded in Book 31, pages
61 and following of Miscellaneous Records of Los Angeles County, California; thence South 83”. 52!
West, 625.5 feet; thence Southwesterly on a 3° curve a distance of 2736.7 feet; thence on a tang»

‘jent South 1046' West 1838.8 feet to a point in the North boundary of Section 5, Township 4 South,

Range 9 West, S. B, B. & M., distant 534.5 feet West of the corner coumon to Sections 4 and 5 of
said Township and Sections 32 and 33 of Township 3 South of said Range. . .

Accepting therefrom the portion thereof lying within the North 100 feet of Block 37 of Hazard's
Subdivision, as shown on.a Map filed in Book 1, page 26 of Record of Surveys in the office of
the County Recorder of Orange County, California, also excepting therefrom the portion thereof
lying within lots 42 and 43 of. said Hazard's Subdivision. ' . , :

ALSO: . The North 100 feet of Blocks 36 and 37 of Hazard's Subdivision as shown on a Map filed in
Book 1, page 26 of Record of Surveys and the North 100 feet of Block 44 of the Town of Richfield,
as nhown on a Map filed in Book 1, page 26 of Record of Surveys in the office of the County Re-
corder of Orange County, California. . .

61820

3.62707

 

EXHIBIT a chee
3{

 

Stern Realty
‘

 

Page 3, EXHIBI'

That portion of Lot 36 and that portion of the North half of the North halr (NAN4) of Lot 41 of
Hazard's subdivision as shown on Licensed Surveyor's Map filed in Book 1, page 26 of Record of
Surveys in the office of the Recorder of Orange County, California, described as:

ng South and East of the Southeasterly line of the right of way conveyed to, the outhern:
OitForde Railway Company by deed recorded August 12, 1693 in Book 61, page 34 of [Deeds

 

wa . ne , oo |

 

4.57817

 

i

2.18073
****sa6ed qxeu uo p, QUOD io an -'y

*BupunryZeq

- JO quTod 043 09 ye0z 20°96 UItON soueyy Sgutod B 09 geeF OF 389M ,ZSo6Q_NINOg soUSyy f4Uyod @ 04

#925 20°96 YyNog eousy fguTod we Of 4907 Ob B8BH ,Z6Q69 TION aouEN, IQ JOT PHYS Jo xeML00 ysAK
“Wanog 3g} WorT 992eF QH' 06 18ST 12SQ69 TION DUB FO PION Jeez ZO'6GH GuTOd w ye BupuuTFeq osTy

—

9995 20°96 WRION sou, fqUFOd B04 4095 OF 3894 ,26,6g9 UIMOg soueq, fguTod B04 Aoaz 20°96
Gynog soueqy fguyod e 09 4aeF OF HRY 17Go69 UPTON SoUSqy fgf F0T PTES JO TeUI0D ysanyqnog
Sy} WOLT Fo9T QyOET WPF .zS o6g UMON pus JO UPTON REEF ZO’6Sy JUTOd wv yu BupuayzFeg osty

mo, “Bupuupseq
gO quTod ayy 09 9992 ZO'96 UWoy soueqy fqufod e 09 yeas OF 189H ,2ho6Q TANOG soUSNy fquTOd =
03 988s 20°96 YANO sous, fyuyod w O94 4eer OF ISUE ,ZG96Q WON somsTy fgf 407 PTes Jo zeuz0
PHSANINOS sy WOTT Veer QHOLT eT .7So6Q AON PUB JO YRION YoazF ZO°KGH Quyod Bw 4e BupuupZeg

oo. $SMOTTOS 9B paqTrosep ‘eTazostTug
‘£yunop aFuwig JO reprosay AqunoD ogy Jo aoTsyo ayy UT BxAeAIMG Jo pazooay Jo gz aed ‘T yOog ut

Petts dey s,tofeamg pesusofy w uo uMogs se ‘uotsTATpanNg 8,piuzeq jo gf yoy JO uoTzu0d aeq9 Try |

 

LN 'T Taouvd

me eee, *Suyuupzeq jo yuyzod egy 03°

LIGIHXS '% abed

aqueous,

);

Lt

 

S998P°T

8vTOS*

*307 PFeS JO FTBY SUO YRJON 947 JO FTBY suo YINOg ey} JO JTEY auO YANOg oy} MoAzaraNy Supqdeoxg

‘ByULosTTeg ‘Aqgunog aBueig Jo spaooer ‘spsaq zo Qye ated “Tg yoog ut peprooer

peop fq Auedmog. Aemt Tey pres.og pefsauoo pue dem pres uo usMoys seu ‘AaAT Tey BTUZOITTED uteqznog
Sq} go £BK JO 4qBTA 344 Bupseq ‘epTA 3ear OOT paeT go dpaqe agg Jo Ateyynog BayAT ‘epusostren
‘kyunoeg' eBueig jo spxrooer ‘sdey s,zofsammg pesuaopy zo ge eSeud ‘Tt Roog UY PeTTS pLepeoty

go daw papusuw aed se , ‘uotstatpqng s,pruzeg, Jo LE 4Oo7T JO FTeq suo yO 949 JO uOT_I0d 2uGZ

Bq 9g0pmOW “fC

EXHIBIT A 38

gt

 

O969T "2

VV99T’

; ‘BPULOZTTED ‘£gumog aBueig go spropaz fedew 9,t0feamms pasusotT 3n4
JO 9g aFed ‘[ yoog UF PaTTT dew oq} uo uMoYys su uCTSTATpanE sprezeg Jo JE 407 JO Fey auo qpIOU

TaQoeTYOS-ss0y

ewe

 

79809"

t

OL226°

ayy JO ITB suo yANOs: oyy JO JTBY Sud YANOS SYR PUB Freq suo YINOw aNR Jo FTHy au YZA0U aqy

; *BPULOZTT BO ‘Aqumo0p a8usig JO Jepazooay Aqum0p 944 jo aoTzyO ant uy sfsarmmg go
paosay JO gg aded ‘tT Yoo, UT PeTTS preTsqety Jo dey pepuswe ue co usoys ge ‘dOySTATpqng 8, pzszEy

urepg-urseg

At

 

vI9te°

 

8L66L°

 

JO Of 90T JO FTE HALON |4y JO FTE UAION 943 DUB-LE OT JO JTEY YANOg eyy Jo FTEY YIMNOg' oUF

: *ayazortreg ‘Agunog aSmeig go Lepzooay
Ayunog 943 JO s0FsIO ay3 UT sdey s,z0kaamg pesueop] Jo gz aBed ‘Tt yoog uy paTTI ‘PreTmOTY
JO dey pepusmy ue TO UMOGS se UOTSTATPANS 8, prIUZEE JO Th ¥OT JO Z/T WRION ayy JO 2/T YINOg suy,

“Pnbeqetady-uzeqg,

€T

 

 

 

OLLVaTOILYvYd =“ NOILVdIOLLUyd
Wah AUVONOOES GOVUL ANVWIYd

NOIDA YOSaC TyvoOrT

SWVN: LOVEE

pOo6™ 211 108

OH
IOVUL -

 
vt

30069177 page 905 .
RACT . . : . PRIMARY TRACT SECONDARY TRACT
NO. TRACT NAME . . : LEGAL DESCRIPTION , PARTICIPATION PARTICIPATION
T {Gont'a.) _ ALSO beginning at a point 459.02 feet North of the Southvest corner of said Lot 38; thence North ‘
89°52' East 90.48 feet to a point; thence South 48.02 feet to a point; thence South 69°52! West,
90.48 feet to a point; thence North 48.02 feet to the point of beginning.

 

ALSO beginning at a point 411 feet North of the Southwest corner of said Lot 38; thence North
89°52" East 90.48 feet to a point; thence South 48 feet to a point; thence South 89°52' West
90.48 feet to a point; thence North 48 feet to the point of beginning, .

ALSO beginning at a point 363 feet North of the Southwest corner of said Lot 38; thence North , , t
89°52' East, 90.48 feet to a point; thence South 48 feet to a point; thence South 89°52! West, - .
90.48 feet to a point;. thence North 48 feet to the point of beginning.

24

ALSO beginning at.a point 315 feet North of and 50.48 feet East of the Southwest corner of said
Lot 38; thence North 89°52' East 4O feet toa ‘point; thence South 46 feet to a point; thence
South 89°52' West 40 feet to a point; thence North 48 feet to the point of beginning,

: -” JaLso beginning at a point 315 feet North of the Southwest corner of said Lot 38; thence North
- . 89°52' East 50.48 feet to a point; thence South 48 feet to a point; thence South 89952! West
' {50.48 feet to a point; thence North 48 feet to the point of beginning.

EXHIBIT A.

rot. . - {ALSO beginning at a point 363 feet North of and North 89°52' East 90.48 feet from the Southwest
corner of said Lot 38 of Hazard's Subdivision; thence North 89°52' Eagt 40 feet to a point;

thence South 96 feet to a point; thence South 89°52' West 40 feet to a point; thence North 96 A
feet to the point of beginning. ‘ i

ALSO beginning at a point 217 feet North of and North 89°52' East 130.48 feet from the Southwest
corner. of said Lot 38; thence North 69°52" East ko feet to a point; thence South 96 feet to a
point; thence South 89°52! West 40 feet to a point; thence North 96 feet to the point of beginning

ALSO beginning at a point 217 feet North of and North 89°52! East 90.48 feet from the Southwest:
corner of said Lot 38; thence North 89°52! Kast 4O feet to a point; thence South 96 feet to a
point; thence South 89°52! West Oo feet to a point; thence North 96 feet to the point of beginning

Also beginning at a point 217 feet North of the Southwest corner of said Lot 38; thence North |
89°52! East 90.48 feet to & point; thence South 48 feet to a point; thence South 89°52" West
90.48 feet to a point; thence North 48 feet to the point of beginning.

ALSO beginning at @ point 169 feet North of the Southwest corner of said Lot 38; thence North .
89°52' East 90.48 feet to a point; thence South 48 feet to a point; thence South 89°S2" West 1
90.48. feet to a point; thence North 48 feet to the’ point of beginning.. :

 

 

“Cont'd on next page.....

 

Page 5, EXHIBIT A

 
sox 177 pace GOS

PRIMARY TRACT SECONDARY TRACT

 

TRACT
No, TRACT.-NAME LEGAL DESCRIPTION PARTICIPATION PARTICIPATION
17 (Cont'da,). ‘ALSO beginning at a point 73 feet North of the Southwest corner of said Lot 38; thence North

 

‘point; thence South 89°52 West, 4o feet to a point; thence North 96 feet to the point of begin-

1} ALSO beginning at a point 363 feet north of and North 89°52' East 370.48 feet from the Southwest

 

Page 6, EXHIBIT

yA. . - Cont'd on next page.....

89°52' East 90.48 feet to a point; thence South 48 feet to a point; thence South 89°52' Weat
90.48 feet to a point; thence North 48 feet to the point of beginning,

ALSO beginning at a point 121 feet North of and North 89°52' Last 90.48 feet from the Southwest
corner of said Lot 38; thence North 89°52' East 40 feet to a point; thence South 96 feet toa
point, thence South 89°52! Weat 40 feet to a point; thence North 96 feet to the point of beginning

-.,

PARCEL 2:

 

All that portion of Lot 38 of ‘Hazard's- Subdivision, ‘as shown on a Licensed Surveyor's Map filed
in Book 1, page 26 of Record of Surveys in the office of the County Recorder of Orange County,
California, described as follows: ,

Beginning at a point 459.02 feet North of and North 89°52! Fast 210.48 feet from the Soutiwest
corner of said Lot 38;. thence North 89°52' East 120 feet to a point; thence South 96,02 feet
to a point; thence South 89°52' West 120 feet to a point; thence North 96.02 feet to the point

of beginning.

ALSO beginning at a point 363 feet North of ‘and North 89°52' East, 210.48 feet from the Southwest
corner of said Lot 38; thence North 89°52' Hast 40 feet to a point; thence South 96 feet to a

ning. — .

ALSO beginning at a point 363 feet North of and North 89°52' East 250.48 feet from the Southwest
corner of said Lot 38; thence North 89952' East 40 feet to a point; thence South 96 feet to a
point; thence South 89°52' West 4O feet to a point; thence North 96 feet to the point of begin-

ning.

ALSO beginning at a point 363 feet North of and North 89°52" Bast 290.48 feet Prom the Southwest
corner of Lot 38; thence North 69°52' East 80 feet to a point; thence South 96 feet to a point;
thence South 89°52' West 80 feet to a point; thence North 96 feet to tha point of beginning,

corner of Lot 38; thence North 89° 52' East 80 feet-to~a-point; thence South 96 feet to a point;
thence Soath 89°52' West 80 feet to a point; thence North 96 feet to the point of beginning.

ALSO beginning at'a point 363 feet North of and North 89°52' East 130.48 feet from the Southwest
corner of said Lot 38;"thénce North 89°52' East, 40 feet toa point; thence South 96 feet toa
point; thence South 89°52' West, 40 feet to a point. thence North 96 feet to the point of begin-

ning.

 

40

EXHIBIT A

 
300K 9 177 paseGO7

TRACT

TRACT NAME

_EBGAL DESCRIPTION

PRIMARY TRACT SECONDARY TRACT
PARTICIPATION PARTICIPATION

 

* KO,

17

(Cont'd. )

ALSO beginning at a point ‘363 féet North of and North 89°52! Fast 170.48 feet from the Southwest
corner of said Lot 38; thence North 89°52' East 40 feet to a point; thence South 96 feet to a
point; thence South .89952' West 40 feet to a point; thence North 96 feet to the point of beginning

PARCEL 3:

That portion of Lot 38 of Hazard's Subdivision, as shown on a Map filed in Book 1, page 26 of
Record of Surveys in the office of the recorder of Orange County, California, described as follows

Beginning at a point’ 459.02 feet North of and North 89°52! East, 330.48 feet from the Southwest |
corner of said Lot 38; thence North 89°52' East, 200 feet; thence South 96,02 feet; thence South
89°52' West, 200 feet; thence North 96.02 feet to the point of beginning.

-99864

.53048

 

A.T.&S.F.R.R,

Lots 12 to 16 inclusive in Block 22; Lots 1 to 10 inclusive, 16 to 27, inclusive, and 42 te 51,
inclusive, in Block 23 of the Townsite of Richfield, as per map thereof recorded June 15, 1888,
in Book 31, Pages 61 to 66, miscellaneous records of Los Angeles County, except such portions
of the above described land as is included within the railway right of way of the Atchison,
Topeka and Santa Fe Railway Company. - :

1.29477

98811

 

LOA

E, W. Pyne

miscellaneous Records recorded in Book 1 at page 26, Records of Orange County, California,

Lots 40 and 41, Block 23 in the Townsite of Richfield, as per map recorded in Book 31 at page 61,

-36314

-09022

EXHIBIT A
y

 

20

A.T.&S.F.R.R,

|of Tract No. 5. . .

Page 7, EXHIBIT.A

All those portions of Bioccks 22, 23, 25 and 27 of the Town of Richfield, as per Map thereof .
recorded in Book 31, pages 61 to 66, inclusive, Miscellaneous Records of Los Angeles County,
California, lying within strips of land, 50 feet in width, said strips being parallel and/or
concentric with and distant twenty-five (25) feet measured at right angles and/or radially

from and on each side of the center-lines of the Atchison, Topeka and Santa Fe Railway Commany's
wye tracks, identified as Track No. 5 and Track No. 11 in the Records of said Railway Company.

All that portion of Block 24, as shown on said Map of Town of Richfield’ lying between a line

that is parallel and/or concentric with and distant Easterly 25 feet measyred at right angles .
and/or radially from said centérline of Tract No, 12 and a line that is parallel and/or: concentric
with and distant Westerly 25 feet measured at right. angles and/or radially from said cénterline

All that portion of Lots 12 and 13, Block 26, as shown on said Map of Town of Richfield which
lies Westerly of a line that is parallel with and distant Easterly 25 feet measured at right
angles from said center line of Tract No. lL. . .

 

 

 

 

- 54680

anne

f
laws ‘oabed yxeu uo p, quop we

fqouerg BPUTTO PTEs Jo your, eka s, Auedmog AeaT Tey pres fo eatt za,u380 9 W3TA Tetrered pue wor
% Srro3 88h Jeers Gz eUTT 8 Jo fpr3q804 BuyAT 2 YOCTE pres jo ge pue Gz ‘L ‘g sq07q go auotqaod
asoqy fAuedmog AsmT yey aq equeg pue Byadoy ‘aostyoqy any JO YouBt_ BpuTioO 43 JO your upeu

UE TT pue OT S707 JO suoTgzod seoyy puw He HOOTE UT He pUe 6 Bj07 Jo suOTZAOd sou} pue EZ 407

; . a . TBAOTTOT 9B
peqpiosap Atzastnopqsed ‘eyurozzTeg ‘Aqunog seTafuy 807 JO spProday-snosueTTaosty f josraqg 99 93. T9
. se8ed ge “TE HyOog ut ‘eget ‘ET eunp pepzooer PUSTFIOTY JO uaoy pres go duu sad se “espuroztten

JO aqgeqg ‘afueIg Jo AjUMOD “pLatrWOTY JO ano] eq3 UT sqoT Jo suoTyz0d pus 840T uyeyteo ssouy

S43 FO SUT Tagua oyg Wous ATAatseY yeas Gz pues qITA TeTTered autt e go AT IeyB Eg BazAt SZ HOOT.

LIGIHX ‘g eed

"a'orn'o gz

FURR een tree eo

 

7VS8T °

6900P°T

“BRUIOITT YD ‘Agun0g eBueag go spiddey ‘sdey

8,tOfaaINg pasusoty jo ge aBud *T yOOg UT paooer AOF pelts ‘pletsyoty go dew pepusue. qq uo aMoYs
ostTe pus ‘Aqimop sataSuy sot Jo spzoosy snoouetrTeosty jo “bes 4a "Tg sated ‘TE yoog at papzoocer
dey @ uo umoys se ‘prleTzqoTy JO aaoy eyy jo (12) smnog-Aquaaz HOOT UT SsazenpTouF G 09 T 8907

eaq z0ytzedng ) L,

 

5SE89°

’

‘Aymmog aBuerg jo spsosey

‘plaTsmoty ‘ye HOT “6T pue “gt ‘LT ‘gT ‘ST ‘HT 8907 pue LE HooTE “9 puES “HE ‘2 *T sR07

‘dey 8,cofsAmmg pasuaoty go Qe eed qu “T yOOg UT PeTTI PreTguety Fo dem popusue uo uaogs |

qnoxs *M eC 92

 

 

“€T90°

esscse” .

"STUIOITI BD “Aqun0g eBuzig ‘gfeamng gO Prooday JO Oz aged *% yoog UF PETTX prlerszaoty go dew
popusws we UO MOUs OsTe ple ‘eTUZOITIT Eg ‘Aqumo0D seTaZuy soy go spzopay SNOSUBTTS0STW JO ‘Sut
~MOTTOS pus 1g eBed ‘TE yoog uy pepzoder dey cod sv ‘pratmpty JO umoy, aqy Jo ‘EZ yootg UT 6E 407

TB 28 UeRIEG "HH Se

 

VTSO"

“GLOTE" |

*BTULOITTED ‘Aqun0p aFueig ‘sfaaing jo paooay go 9g Bed ‘T yoog ut PeT}F pletsqoty go dew popueue
we uo MOUS OsTe pue “SFULO TTT RD ‘kqunog sajTevay soy Jo spzoocay SNOSUBTTa0ETW JO ‘BuTMoTTOx
pus Tg eved “TE yoog ut peprover dey zed se ‘prerzqotY Jo uMoy aug Jo ‘he MOOT UT OT 401

squay “HE py] HZ

EXHIBIT A™ a ™

 

‘996T*

ee a te ea oe

. , “BFULOZTIED ‘fq0n09 aurea
gO sploosy ‘sdey 9,r0faaing pasueoPpy jo ge a8ed ‘T yoog Uy PSTTI PTeTIWOTY go dew papusme uo
UKOYsS Ge OSTS PUB BTUIOLTT¥D ‘Agunog seTeaBuy soy Jo sprooay ‘ostW.zo “bes 49 T9 eBed “TE yoog ut

pepioder dem e uo uMogs sv ‘,PTaTIYOTY FO wmoy, ony, Jo €Z yoots ut ge “LE *9f ‘SE "HE “CE sq07

 

Gert inn tz

 

BTOZ*

oe Oe ee te He oe

. . *ByaLorT TBO ‘Ajun0g eBuerg Jo sprcoay "92
e@ug 98 Tt Yoog ‘Aaarng jo spxrooer at pay ‘k4yunog seTesuy soy Jo sprooey SnHOSsUBT Taos Ty ‘t9 aveg 38
TE Hoog uy peptooer dum uo unoys se ‘PTaTsuo Ty gO ayysuao, ‘EZ YOOT_ JO faapentour ‘sf 04 gz 3907

sno3s °M TS oa

 

S6ET°

 

ESe6e’T

, . *BTULOSETID
‘ka0m09 seTeBuy soy JO spxoosy snosuBTTeostW Jo Tg aBed ‘TE yoog ut pepsooer dew asd gu oyTsumoy,
PLsrsmota “EZ Hota ‘(ST) weeqsta PUB (HT) Teazmoy. “(€T) ussqaTy, (ZT) eATaAT *(TT) Weasty sq07

KazTsoyy

 

 

 

tT «Ff

 

 

“VdIOICUVd  NOILVALOILYVE
IS AMVENOOES LOVEL AIWHLEd

 

NOLIGIYOSaC TVOTT

QWN LOVeL

g06™ 2/1 G10 |

“ON
LOVE

 
‘  sesssabed 4xau uo p,qU0D . oe .

WU} OF F295 OST ‘HE HOTA UT T 30] Pres Jo xeuLON yevEyZION B44 09 Qoaz Of .uopsuagxs ATTeqz210N
PTs Bute yng soueyy [HE HOOT UF T 3OT pres JO suTT yeuy oy2' yo uoTsuaqxe ATzeqqzON 317

OF SUTT toque. pes BuolTe 4sem sousqy (Pe,BOBA) Geargg eFuwIQ JO SUTT AoQUeD ayy 04 4oazT OF sUTT
qqnog Pyes 02 SeTFue 4QBTA 4B Yqnog soueT}. [EC YOOTE UE T 4OT PTBS JO euros qgeveqynog eT oF
9eas Egrngt ‘EC AOOCTE UT T IO PTS JO SUTT BINOg ay FuoTe ATASyseq sous. !preTsmqoTyY pTus go ££
ROOT, ut T qo] Jo aoeuroo ysenqynog o49 04 ATAazsRVaqysoy soueyy Buyuuns. puw ‘epuzosrteg ‘Aqun07
BaTeBay so] JO spzodoy snoauETTsosT_ JO SaTSNTOUT 99°07 Tg seBed ae ‘TE yOOg UT papazover joazeyy
_ Geu sed se ‘playsqoty Jo ‘HE yOOT™ UF T yO] JO Teuz0d ysennqzoN 949 ye BupouyFeq ~2f THouvE

7 ‘eypuzosTTeg ‘Agunop septeSuy sot
gO sprosey ‘snoauvTTessTW jo ‘aaysnpoury 99 99 Tg seBed 48 ‘TE yoog ut papuovarx joareqy dea zed
se “PTStsUOTY JO TE HOOTE UF SATSNTOUT 6Z 09 TZ sq0] pue faatentoUy ST 03 T SYOT UPUITA BupAtT

‘kyunop a8uvig pyes Jo Tepzoosy Ajunog ayy JO eotzro ayy uy fshaarng JO pxzovey go 9¢ ated ye
‘T WOE UF peprooer jooreqy dem sad sw ‘uotsTarpqng 9, prezzeg Jo Te yoT JO uoTzI0d quay :2 ImONVa

*BTULOSTT ED ‘kyunop setefuy soy Jo ‘spiovey snoausttaosTy jo ‘SAT ENTOUT
99 93 19 BeBed gu “TE yoog ut pepzover yooreny dew zed su LST IGOTY go SHE YOOTA UE satsutout
4 09 T S307 pus “EE YOOTE UE eatsnTout 9 09 T SIOT “QZ HOOTE UT tT pue g ‘) 9 S20] IT THOUVE

"SupuayZeq go qufod

LIGIHXd ‘¢ ebed

aeee] PLOTIUOTY

 

‘£6T6"

vosst’c

“BFULOTTTep ‘Agunog efuezo JO taprgosy Aqun0g 9G} JO soTFJo ayy up skaamg jo prooay

JO ge ated ‘T YOOg UT PETTF PTaTIUOTY Jo dey pepusuwe a3 uo usoys Osts pu ‘ByUAOITT ep “«gumog
saTesuy soy so sprooay sSnosuUT Taos JO Tg eBed. ‘TE yoog uz pepzovex dew we uo usoys se *pleTrsgoty
JO UNOG O44 UF TTY fgg NOOTE Ut ET pue ZT sz07 go ,qaed ATzeqewg aya, pues OT “6 BI0T [Gz HOOT,
UF 6T pues St ‘HT BROT OE HOOTE UT eaTenTOUF 9.03 T SX0T (SE HOOT uF saTSsnToUT 9 94 T 8407

’

‘ _ Beating

 

 

'69L0°

9 me ee we er eee me

. . oS “gunn saTaSuy SOT JO rpazcooed ‘sdey
JO LT pue oT ‘ST sefud ‘€ yOog ut peTTZ dou zed se ‘ZoyuL aTaLaHOIY ‘Sz MoOTE ‘ET pue ZT S207

"OM Se Ly

 

86€T*:

eScz9"

* *fqrumog gaTasay sory gO spitcoey SNOSUBTT e089 TH FO 99 04 Tg saBed

‘TE yoog aft ‘gggt “GT sung pepzoser soerey9 dem aed se ‘@JULOTTTI EQ JO a3B4g ‘eBuBIQ JO Lquno0D
‘PT@TIGOFY JO UNO], oy UT TTe ‘fem Jo 4qBTI pres Jo Atzaqeeg BuTAT Cz yooTg Uy eg pue Te soy
40 suozqtod ssoqg pue og 207 fAueduop AeAT Tey eg BqQUeg puB syedoy, ‘uos;yoqy 949 JO fen go gu8TZ
OOF OS B44 UTUITA BuTAT uopzaod yey Jz Hoot, pres worz ydeoxs Jz HOTA UF HT pue ET ‘eT sg07

oopeg

of

 

esso’T.

LTSt8°

*BTULOTTTEQ ‘Aqunog aFueig Jo spacoer ‘sduy 2, a0feamng pesaaoty
gO og aBed ‘Tt yoog uf paooar azoxy peTts dey pepuemy uo usoys se ‘oz HOOT, up ‘sapentoay 9T O38 L
S40T "SZ Wootg Uy SaTenToUT ZE OF he pu eATSNTOUT 1 04 1 B10] *Ze MOOT, UT SATENTIUF ZE 99 92

Apusyo zg

62

 

Ttez" 2

 

BQOT PUB SATSNTOUT TT OF T SOT “TZ HOOTY UT satsenyous Lz 04 QT 8407 pu aATEnTOUT OT 09 T 8407

: *HOVIZ UPS JO SUTT Laqueo pTes wWors AT194894 yooT So pus OITA

 

("P98

 

 

Te

2) 92

 

LYZIOLLava
L xuvdNoogs

NOILVaIOILUVd
LOVEL AYWNIUd

NOIDdTHOSa TvORT

QAVN LOVEL

"OH

LovEL =

606 Wwe J 7 | GB ¥008

a.

2

 

i:

TIT

 

  

mmm EXHIBIT A™

 

 
TTEet’

SLO9T'T

Ww

*BTUZOIETED ‘Aqun0g sBaerg Jo raprooay &40mn04

eqe go ao FF5O 243 UT sfeamg yo pzo0ey Jo ge eBed ‘T yoog ut pelts dey s, fears pesusoTry wv

WO UMOUS SU ,PTEFFUOTY JO aMOZ,, JO 6E HOOT UT TE 301 JO year OF IRIN aya, PUB OF 34°F JO Tty

LIGIHXE ‘oT abeg

/  yueg

TH

 

Teo6e*

LE90%"

‘k4tmog e8uvig jo spioder ‘edey 8, tOxeAINg pasusodp'yT Jo gg eBud ‘¢ yoog uf patrs TeuyZPa20

go dey papuemy 049 uo UACYS SB PTUTIWDTY Jo uaoy, ayy -Jo

6E X9OTE UT 62 pue ge ‘Le ‘gz ‘Ge BqoT.

OLFBAB

OF

 

32984.

B9BE8" .

*BTUIOFTTBD ‘AguM0D aFuwig Jo sprooosy TepoT TIO ayy zo 6 ated 438

fol Hoog duy snoouvTlopety ut peprzooez dew zad ee ‘lg ‘ON goer, zo SaATSNTOUF 96 64 H€ 9407

Aqponmog preroty

6£

 

3¥8V0°T

99L£9°

. : : *BTULO TTT BO
‘kyun0p eBunIg Jo sproday ‘eduy sSLOLBAING pesusoTT jo gz aBeq ‘t yoog ut petts PLaTIGOTY fo
dew popueure 349 uO UKOYe Osta puP ‘eyUIOZTT eg ‘Aqumog seTeBuy soy Jo Splooay snosuBTTeosTy go
‘bas 40 ‘Tg eHed ‘TE yoog ut pepzooer dem e uo unoys se ‘preTsqoty Fo gf HOOT uy ‘oatsntoutT
* 6 09 T 9907 pus ‘ezusosTTep ‘£yun0g eBuvag Jo spz09ay snosuBTTaostW jo 46 aBeg ‘oT yoog ut
peptooer dew uv uo unoys se Lo# yoRTT, JO “satentouT EF 09 2 890] pue ‘aatsentouy ‘TT 03 T sqo7

Aqyonumeg prarsqory

 

ge

 

"ST88°P
76TE9"

e990E°S
' VYTO9"

pepusue
yoog ut
spro0os dy

asuetg JO sprooer ‘sduy s,z0feammg pesusotyT JO 92 eved "[ YOOg UT PSTTI pletmety so dem
uo uMOYSs OsTe pus ‘kqgun09 seTeBuy soy zo Splovay snoausT[ sos fw go «bes ye Tg saveg ‘TE
pepidosr dew wo usoys sv ‘pletsasty go LE xootg ut 6 pus g ‘1, sqo7 oste ff4un09 aBuBig jo
" 'sdey snosastraosty ‘of Beg ‘OT NOog uy peptover dem uo usoys se fog "ON qouzy go

*£30m04

is gy 307.

oudg
oukg

ale
we

Le

 

69TL°

6866"

sprooay
uVy FOL

"BPUIOTTTBO “<Lyun09 adueig jo

fgduy snoauettecsty go of aBed “OT Hoog Ut pepzooar dew ew uo uaoys se ‘0g "ON Q0Bzy JO

o2ny

gf

SEE YLT BLT i

 

‘SLE0°-

‘ mo . . . ‘BTULOTT EBD “Aqtm0D aBuzz9
go sprooay fedey s,20fsamng pesusoty ‘9g eBed “T yoog ut papzooer se ‘UOFEFAT DANS 8, PLBZVY.UT Tre
FPLOEFQOTY JO amoy, aq} Jo "TE yootg Jo feazentout ‘Gt 04 T S907 pue ‘oatsntour ‘6% 09: Tz SQOT mors

aypApoon-uosdmoyy,

  

ct

 

rege’

 

6LTLE"

“32903 Buyqdeoxe ‘peor, Tay ag ByuReg 8yy JO apts Atraqeeg oqo UO Suyér “tz xootg go ared 42q2 LTV

Lo : ‘Suyuupseq Jo guyod ayy 04

Jeez Cg°nQT £9 407 PFBS JO SUTT WILON |N9 BuoTe 4894 sousyg f9 901 Pes Jo rauz0D ysvanyZoN 3q4
Of dang $s qANOg soueqy fg 30] DPBS JO BUTT UQION 34% UTA eoTBue 4q9T2 4a 9 4OT PFeS JO Teur09
PHBST PION 34 WOLT YZAON Buppusqxe suyT eB 0% ‘aut, z9queo pTes 2a0Ts
Utd FO SUT zaqzueo |yy 09 fgeey Gz “auTT Yynog Pres 09 geTBuu aqBrz 42 fygnog soueny ft 407
PRBS FO TauLoo ysueyynog sq} 04 Foes EQ'ngl “T 30] PEBS JO aUTT Qynog 944 SucTe Afasaqesg aoueyy
SPLSTIMoTY pres Jo TE RoOl™ UT T gor Jo xeuz00 ysanqqnog aq9 04 ATtogsveqzION sone, Sapumr pus
fepurosyTEg fKqyun0g soeteBuy soy jo Sylodsy snosuBTTso9sTW JO 99 04 TQ saved ge "TE yoog Uz paprodas
Foareqy deu ced se “plaryqoty go €€ yootg ut 9 JOT JO Tau10D 4sonq ZION 243 4u SupuUT sag i THOuVa

 

fqeay4 aoueqy (psq808A) 2eer4g |

(°P. 3d

 

0) ne

 

 

 

LVAIOLINVE
% RYVANOORS

NOIGVALOLLUVE
LOVEL AUVAIEd

NOILAIYOSaC ‘TVOTT

at

GAVN LOVES
“90S0°*

‘€ oBed ‘ry yoog up pepzooer duy B uo uKOoUs ge ual "ON QOBIZ JO ,V,,

- * co va

*BpULOZTT BQ SAqumoy sFavig Jo sprooaxr ‘edey snosuvTTacsty zo
wooTe aF Lt pue ot ‘ET sqoy

THIHXT Tt ebed

Te 39 4900g *y

aly

 

7OTTO*

*aTUlOsTTeo

dem = uo usoys su ‘guTg ueprEg PLOFFOTY “HHT “ON AOR, UT Tre

uoTsuegxe ATIaqsegq ey

fkqumo0g eBueig Jo spzooez ‘sdey snosustrsosty *¢ aded ‘Zl yoog up pepzosar
1 *€ qo7 FO aazT ATreqQa20N 3qy Fo
go ATzaqqnog BupAT ¢ qoOT Fo uoTzz0d yuqy pue € 407 Jo JeeZ 4 ATIeqseg ayy,

seTty TY

va

 

VOPO°T

S66PT°T

uy paprooax dey p
SnNOSUBTTa0BTW_ yo

."geamg jo prosay
"Qty JOT JO uOTSTATD

Tre fq Hoot JO eaTentoUT “TE qo, gz sqo7 feaTsnTOUT

4804 944 faatsntouat

qenomg3 QT 901 ‘QT 901 ‘HT JOT featentouy ‘ZT qenorgs 9 8907

, *Aqun0g aBuei9 Jo spaooar ‘sduy snosustteosty ‘€ aBud fe— Hoog
Fes Uo uMcYS se ‘poqeoeA ‘geer9g UTOOUTT we UNOUy 900738 qOOr Cz 780% OSTY

o : fAyumep sFaerp Jo sprooer ‘sdey
€ eBed ‘er yoog uy pepzover Buteq yt "ON FOwLL Jo dey pres ‘€qunog aBueup
‘ge eed ‘~ yoog ut pepzooex zoareqy dew uo UAOYS se fUOFETATpang 9, preceg
qnsel B Zupaq ‘your, usprey pletmpty zo dew 04 Suppazoooe Heyl (ON Q0RTL UT
‘gt afnozyy IT 8107 £1 307 30 FTeq BuO
‘Tg wsnorm, 9G S907 feazsntouT “LE

‘g ysnomgs T sq0T fy HoOT_ JO aaTentouy :
fea 4 ATaoqevq 0g9 gdaoxe € 407

Weud yy

 

c9eT”

$8929"

€ peed ‘er yoog uy paproocet Buzaq HHT ‘oN qoery Jo duu ayy - BIUIOZFT BO

JO ptooey ‘og ated

UoTsTATPansar e Bupeq ‘qgeTg UsprED PTETIMOTY “HHT

‘sdey snosusTpeosty jo
‘kqtmog eueig ‘sfeams
‘] qOOg UE paptoosax goazeaq, deu v uo uUMONs UOtsTATpang sprezeg "gE 207, JO
‘ON 30Ray JO VY HOOTE UF Ite ‘2 yor pres Jo suTyT

*BTULOTTT Eg, ‘Aqun0p eBuwig Jo spazooey

Avsaygnos ey Jo wopsuazxe ATIaysse-yqnos Jo yytou FupAT G yo_ Jo uoTpzr0d 4803 pue + 62 T sqOT

UvLIayoNZ

. of .

 

DLEE”

a ee ee we tat

98 OT yOog ‘epr0say

: “BELIOSTT HD ‘Aqunog eBueig Jo sprooay TeToTIIO 6 aed

qos *M rp

ah

 

Leet":
vero"

Z6ZLT"
POSEE’

Tey
ney

“UBTT 20ST FO 6 aged 2

‘BpusosTTeg “Aqunop eFueig yo aOTIIO 8, taprooay Agunog ayy go spi0ooay snoa
@ OT HOOg UT Pepzooer joorey, dew tad se 19 3082, JO €S pues gzZ xzsqumu sqoy

S8TIA ed
sddAt

Tey
net

)

 

Tept”

oe et te ae

gO spzodar dey szofeamng pesueoty jo ‘92 afed ye [T NOog UT PeTTT PTeTsuOTY Jo

UMOYys O8Te puYy fETuzo,

‘TE HOog uy pepzooez goaroy, dew zed se

*Aqun0g aBuern pps
dew papusus ey3 uo
JFTEO Agung sele#uy sot zo sprooay SnOsUBTTa0sTW JO ‘bes 48 Tg saved qe
‘PL8TIWFY FO (Hz) AMOZ-Aqueny, HOOTE UF ET pus SL ‘Tr sq07

Te 4a wra9g

Vou:

 

E9zT"

 

 

, JO sprooer dey siofeamg pesuaozy jo
uo UMOYs OsTe pus fepurOTTEp
‘TE HOog UT pepxooar jooreq, dum zed se “pratmoty ro (1%) mmog-Agouny yOoTE UF ZZ pus TZ ‘og 8,07

os *£qun09 aFuvig
‘92 aBud 48 [ HOOg UT PaTTS PLeTIWOTY Jo dew pepueme 30}

‘kqunop seTaduy soy Jo spzosay SNOSUBLTS08TH FO *bes ye Tg saved yu

weTIng

 

 

oH

 

WWdIOILNVd  NOLLVEIOILYVd
& ABYaNOOgS COVEL AMV

NOIDAINOSad TvoOgsT

‘

GWYN LOVEL

“ON

LOVUL -

1162 271 6 ¥008

 

i

 

 

 

ye

 
" «e%sea6ed qx0u UO p,3U0D - - . ' "WW LYGIHXa ‘zt eBeg
ey JO qAnog BupAT ‘uoTsTATpang 8, DIEzEg JO gl 401 pres go aopqzod quyz Jo Freq qazON 314
- FO SOFT BANOS OUF UF gupod wo Jeer OS'Gg 8eq 1 ZE,0 UINOg FupuuTFeq Jo yuyod pres wory soueny
“fepusogTTEg ‘Aqum09 edueig Jo sprovat ‘sduy SNOSUBLTSa0ETW Jo € e#ed ‘Zr yoog ut paprooar ‘auta
UsPlep PTATITY eG9 go deu uo unogs se “ryt “ON JOeTE JO q HOOT UF-TE-707. Jo reut0o ysvaqgnog
1, BUF WOT Geer Ce°Se qseq ,GZozg aynog “gE 407 pTEE JO BUTT Yaeq |N9 UO guzod w 4B BuyuuTFeg

io . . ' IGMOTTOZ 89 Ly
paqyxosep ‘epuzosrreg ‘£qun0g S8TwAY-Jo-zapz0day Agurog aqG Jo sotzyo 044 uy sfkeamg jo provsy . "09
‘JO gg eBed ‘— yoog uF petty dey we uo uMoYys se “UOTSTATpang 9, prezeq Jo gt 4OT zo WoFqtod FEU | SeTAZTeAOY Taytzenpuy

A

 

STELO’

. *£qun0g aBreip Pres JO sprooer ‘sduy SNosUBT Taos Ty
*€ eBed ‘ey yoog ut papzooax

HOt

 

:6ST0*

we oe ee we me

. "BFULOFTT aD ‘Aqunog aBueig yo sprovay ‘sdey SnNOSUBTTa0BTW ZO € eBed ‘et
YOO, UF paproovsez duy ew mo unoys su *98Tg UOPLEH PTSTIMOTY “HHT "ON FOBTE JO a, MOOTE UT 6T 301 Uemreyong "gs "P

a6,

 

ySEzO"

"B}GLOT; Tap ‘kqunog aBuvig jo spaovey ‘sdey SROSUBTTeoSTW JO € a¥ed ‘eT yoog UT peproses dey BuO ;
uAoUs su ‘quTQ Uspren PTeTIQOTY ‘Hl °ON QOBAT, JO g HOOTG uy L OT JO JTUqQ 48Bq |4Q pue g 4oT teTTOd "Ss *r

6n-

 

108TO*

ee te Oa et

. : *ByMIorT Tag *Agun09 aFueig jo sprodey ‘sdey snoauettoostw jo € eBud °ST | .
HOO UT peptover dew ew uo umogs se ‘4uTE UepreN PTETIUOTY “HHT ‘oN yoRry JO

d64

 

1L9¥0°

. _ TBEULOTTTVD ‘gun0g sBuszg zo Bptover ‘sduy BNOSUBT e098 TK JO € aBed ‘er yoog ut |. ot
pepioosr dey agg uo usxogs se ‘QeTg uapren PTOTIUOFY ‘Hyt ‘ON qouzy, JO .G, HOTA UF ‘OT pue 6 8307 USTISEID “fd

vén

 

'‘GEET*

: * ByULOsET ag ‘Aqunop eBuwig Jo spzooar ‘edey snosusTToosty go € aed

‘eT Moog up papropar ‘guy Reptep PLeTIGOTY ey3 Jo dey e uo usoys su ‘qql "ON QOBIZ JO Gq, FOOTE
gO out ATASGGNOg aqz JO YQNOoS VOT 2° OF ATozeuyxoxdds pues ‘gee73g uarMg up, jo oUF, feqzu30
849 JO Jeeq goaz COf ATeqempxordde paqyeoot Suteq TTaa TTo pres ‘T ,ssnery, ‘ON Trey Ausduoy

THO TesueUpAUC) Se UAOUR [Tas THO we wory ZaeF OOT JO SNTpEr B UTITA FupAT ‘vpus0sT Tey ‘kqumog
asaeig JO zsprossy Aqunog 944 JO soTTIO agg UT ‘sduy s,cokeaAms pasuaopy zo g2-aded “ T yoog

oo)

 

£9ST°

.8cvot’

UF Petts dey @ uo uAoYs su ‘,uOTeTATpanE s, prLEZEy,, 50. (gE) 9OPTe-A,a7yZ 4OT Jo uoy_xod qeqy, _, sanety

" *BPUIOLT
“Tap ‘£qyun0p9 efuvig jo sprooay ‘dey enosuelrsostW jo ¢ aBed *ZE Noog at Ppepzoger dem uo uxoyqs sv
FeTd USpLeH PLOTIMOTY “HHT “ON FORE “y HOOTE Jo CG pue nS CG “2g ‘ro foc 64 “Qty ‘Ly “oH 8907 *O'H"H

at

 

790°

*BPTULO TITRE) “£qum09 eBusig JO sprcoer ‘sdey snosaBlTsostW Jo € eased ‘Ey yoog uz .
peprooer dey @ uo usoys su ‘ZRTY depIEN PTETIOTY ‘tht qoery Zo y HOOTE UF Sy pus Ch "TH “6E sq07 poomeyen ‘a ‘yy

“aly

 

$890°

 

 

*“BTULOTET BD ‘AqgunOg sBueig Jo sprosar ‘odey, snosustTsosty go € aed ‘Zl HOO™ ut papzooar
dey 3 co axoys se ‘aeTg ueprep PUSTIMOFY ‘HHT “ON FOBT JO y. HOOT SF th PUY St ‘On “QE 8907, Aueduop Auauqqeg

 

 

oly

 

LVdIOTLYVd
L RIVANOOgS

NOLLVAIOILEVd
GOVEL -AGVALEd

NOILUIYOSHI IVOAT : oo,  EAVN LOVEE

Z1 63 77 | Gy008

Se LE Es bait ft ve? ae REET tte

*ON

‘

LOVEL

 

XHIBIT A qe

 

TY Raes:

 

E

 

 
STS RI

BooKO 77 pte GIS ‘
TRACT — . PRIMARY TRACT SECONDARY TRACT
WO, TRACT NAME _ —_ LEGAL DESCRIPTION PARTICIPATION PARTICIPATION

 

50 (Cbnt'a.) Southerly line of the right of way of the Southern California Railway, as shown on said map of !
. . . . Hazard's Subdivision; thence West along a line parallel with the South line of said Lot 38, . 7
879.95 feet to a point in the center line of Van Buren Street; thence North 0°32' West 211.25 ; .
feet to the intersection of the Westerly extension of the Southerly line of Block B of said i.
Tract No. 144; thence South 62°25! Fast 889.75 feet to the point of beginning. ‘ . . : .

Excepting therefrom, to the extent applicable, an area with the Continental O11 Company .Well
Krause No. 1 aa the center and boundedby a circumference with a radius of 100 feet from the
Krause No. 1 Well and the rights in connection therewith as reserved by Continental O11 Company.
jin Quitclaim Deed dated November 30, 1929, recorded August 7, 1933, in Book 626, page 87 of °
said Official Records and Partial Surrender of O11 and Gas lease dated September 21, 1949, .

recorded October 5, 1949, in Book 1912, page 135 of said Official Records. . » 70899 963845

 

5l-1 | P. Solomon — All that portion of Lot 38 of Hazard's Subdivision, as shown on a Map recorded in Book 1, page 26,|
‘ of Licensed Surveyor's Maps, records of Orange County, California, described as follows: : .

a Beginning at a point 459.02 feet North of and North 89°52' East 797.98 feet from the Southweat
, ‘| corner of said Lot 38; thence North 89°52! Hast 27.50 feet; thence South 96.02 feet; thence
South 89°52" West 27.50 feet; thence North 96.02 feet to the point of beginning.

EXHIBIT A

ALSO beginning at a point 459.02 feet North of ata North 89°52! Bast 770.48 from the Southwest
corner of said Lot 38; thence North 89°52' East 27.50 feet to a point; thence South 96.02 feet _ .
to a point; thence South 89°52' West 27.50 feet to a point; thence North 96.02 feet to the point mo

of begimsing. . - cw orerme mm coe -09361

 

51-2 | P. A. Walworth That portion of Lot 38 of Hazard's Subdivision, as shown on a4 Map recorded in Book 1, page 26,
Records of Survey, in the office of the County Recorder of Orange County, California, described

as Tollows:

Beginning at a point 450.02 feet North of and North 89°52! East 730.48 feet from the Southwest .
corner of said Lot 38, thence North 89°52' East 4O feet; thence South 96.02 feet; thence South . | . Include@a in 51-1

89°52' West 40 feet; thence North 96.02 feet to the point of beginning.

 

51-3} J. P, Martinez _Those portions of Lot 38 of Hazard's Subdivision, as shown on a Map recorded in Book 1; page 26 |
: . of Record of Surveys in the office of the County Recorder of Orange County, California, described |
as follows: ; ” ‘ : .

Parcel 1, Beginning at a point 459,02 feet North of and North 89°52' East 690.48 feet from the
Southwest corner of said Lot 38 of Hazard's Subdivision; thence North 69°52' East 40 feet ;
thence South 96.02 feet; thence South 89°52' West 4O feet 3} thence North 96.02 feet to the point. . , ;

of beginning.
Page 13, EXHIBIT A / . . . . 7 Cont'd on next Pageesees

 

 

 

 
an ULAINXA ‘pT abea

s

: t ' . . . . : .
T-TS ut gepntour: _ BupUUTseq Jo guyod 343 03 yeer 96 WON soUEq, fg00z OF 9994 126,69 WInog sousq, fye0q

A a

~ | 96 Wqnog eoueng fqeel OF 8eq 26.69 Toy eoueqy fuOTsTatpqng 9, prezeq zo gt ROT. Pee JO zour09
JB8eATINOG 944 WoAT zoos gt Osh 383H 1.26969 U2I0ON PUB JO TOY quaz £9€ qupod wv qu SupuuTieg '

 

 

; . ee noe . ’ peMQTTOT 98 mg
peqrtosep ‘uputor¢rTeg ‘kyun0g s8uezq jo Atapiovsy Aqunog 943 Jo aoTFyo 343 ut sxaAING JO prcoay “4
-J0 gg eBed ‘T yoog ut pets dey @ uO uKOYs BY ‘uoTSTATPaNE 8, prezeg Jo gf yoy Jo uopqnzod 4uqy, BeIdOg *g] L=TS" 4
oo] , , : *Bayuaysaq,
T-TS Ut papntour. : Jo qupod syq 07 geez 20°96 WON eousyy fqeez OH Bey 126969 WyNog soueqA fgeaz 20°96. Wqnog
oo sousgy (gael OF FET , 26069 QRION SoUsyQ fuoTETATpans s,prezeq jo gE 3Cl PF¥S Jo zeut09 990K . .
“qyynog yy wory yeoz gy OkS ysRq 126569 Ut0N pues Jo UZION Zoaz Zo°6Sh qayod vw qe Bupaut#eq ogty . )} j

*BuyuuTFeq Jo yurod ayy 09 3097. 20°96 UZION souENA fqa0z OF 3994 , 26,69 HInog sousqy fqeaz 20°96
mnog sousys f48eF OF 9eRq 126,69. TON e084} fuoTsTATpang 8, prEzEy JO gt 301 pres Jo xeus09 |
FSSATIMOG 947 WOTE Zeer gyOLS IeeT 26,69 YON pue Jo yyTON yeaz 2O"6Sh QUTOd & 4 BupuUTBag |

' SBAOTTOT 38
paqyiosep ‘epaxoszreg ‘£qunoy aBusig JO rapzooey Aqunog 343 JO BOTTJO 8q4 ut sfoammg jo pioo ay ‘ :
JO 9% aBed T yoog UT Petts dey w uo usoys se ‘aotstatpans 9,piezeg jo gE JOT FO uoyqsod quqy i CSTAITW ey on 9-75

 

T-TS$ UT papntour oO "SuyuuTBeq Jo qutod eq} 03 49eF ZO'Q6 YAO souEN, fqaaz Oy 32884 1.26569]  -
. Wang sousyy f99eF ZO°O6 YNOg souEyR fqear Of IeRq 126,69 Won soueq? !9f 307 pTes Jo rauz0O -
FSSAYIMOG BY} WorF PO9J QH'OTO 9ST .ZSo6Q UION pay Jo qya0y goaz 2o'6Sy Juyod w ye Supuupseg

ye iBMOTTOS 8e@ paqtsosep ‘epuZ0zTTe) ‘s,0n0g eBuezp jo taptooey syy JO soT ZO ‘Aaamng jo sprloay . : .
‘9g a@ed ‘t yOog aT pepazocoes dey @ uo usoys se ‘uopsTAtpqng 8, prezeg JO Qf 407 Jo uopqaod ayy Try ’ ‘ydesop "Dp 'Pl S-TS

 

T-1§ ut Pepntour - *Sapouy#eq Jo yuyod aqy 0% yser 20°96 WIZON aoueTy f9@er OF 2824 126,69 UyNog ‘souaqy fy0az ZO"S6
fp - MANOg epusys f3e0F OF IEE 426,69 TION ‘sousyy fudzsTATpgng B,pxrezey JO GE 40] pres Jo TouTOS
| «RPOMTAMOS OF WOLFE J99F QH'OSI IPE .ZSo6Q UIION PUB Jo YIION 7F22z ZO'ESH qUTOd w 48 SupuuyFoq

 

 

 

 

 

 

ot ce TBACTTIOZ
. SB paqfiosep “epuroZ;TEg ‘Aqmmop auwip Jo Teptoosy aYZ JO BOTFFJO e434 UTZ Leamg so spiooey | : :
, 90 9g eed “Tt yoog ut peTTZ dey wv ao unogs se ‘uoTstTafpgng 8, prezey JO gf 90OT Jo uoyqaod qeny . BURABg °D *a] HeTS
T-1TS UT pepntour . , 7 ' *BupuUT#eq Jo gurod a4} 04 4003 96 GION aoueny fy00r OW 7894 125969 Wnog ,
‘ , aousqy fqaaz 96 Yynog soUeqy faoaz On. 288G , 26969 WON ooueqy {gE 307 prea jo xeuxoo ZSonqQNOS .
? S44 Mors F905 gr'O69 yeRq 12669 WON pue Jo yqaoN qooz E9E yazod B48 Duyuupseg +z Teoaseg . (°R, OD) E=TS
GVdIOILuvVd  NOLLVATOTLUVa . : NOILdIuOSad IWVOTT . , . ' ‘SAVN LOVED “ON :
L X8VQNO0SS LOVEL AUVALEd : : : LOVELL

7162 2216008

 
T-1S uy pepntour

Va

. ‘ “Bupuurpgeq jo qurod aq3
OF 3Pal 96 WON sousyy fgutod 8 07 yeez OF 3894 ,2S,69 WING sousNZ fquTod w on yaaz 96 Fynog
eoueyy fquzod w 09 qeez Oy IBF 125969 WFtON eousyy fuotetatpang s,pxezug Jo gf 307 pres so
TaUIOD YsenqQNog |} Wors yeer gH'Ogg 1Sez 126,69 WItON PUY YZION Jeez €9€ gufod & 42 duTucTsag

; ISMOT[LOZ sv
peqyiosep ‘eturozt—Teg ‘kqunop efuea jo teprooay Aquneg |qq JO aaFZjo ang uty sfeammg Jo pazopey
FO Og aBed “~ yoog ut pelts dew B uo UACYS SB UOTSTATPAGNS Ss, prnzaq’ Jo gf oT Jo uoypjuod qeqy

TEIHXA ‘ST abed

SeTSK ‘fC a

let~TS

 

T-TS UY pepntoul

*BuyuuTseq, yo qupod a4 09 year 96 WWOK soueqa fqe07 Oy 3594 1 2668 yyneg fsousyy fqeez 96
yMog sousng [y99r Of FSsBq 125969 agtoy feoueq. fuOFSTATPaNS 8, prezey go gE FOI pres Jo teurdgo
FSORTINOS SUZ WOLF FOOT QH'OTO I6eT 126,69 YON PUY Jo AIAON yee EOL quTod wv qe gupuUTség

ismottogz ge

peqtaosep feTUZOTTTeg ‘Agumop afueig yo reprovay Agunog oy jo BOFFFIO 949 ut AevmmEg Jo sprooley
JO og e8eud “{T yOog ut peTTs dey e uo umoys se faoTspatpaqns 8, pitezey JO gf yoy Jo uorswzod yeqy

ousroy *y

 

T-TS UY pepntour

‘BupoupBseq Jo yuypod sq3 07

3935 96 qqroN ‘aouayy Squrod w 09 ya0z Ot 350M , 26069 TIME ‘souEry f4uTod w 07 geez 96 ByNOS
fsoueng fquTod e 07 qoax OH ISET 126968 WON ‘sousy, fuotstatpang 6, paezeq jo gE OT pres so
Teutod Asenq {nog eqy WoTT Fear gH'Ols sey 125068 UQION pues yqroON ees €9€ quyod 2 qe Zuypuutseg

iSMOTTOZ. SB PaqTIosap ‘etuszozTTeg ‘£qunog aSuerig JO spxropar ‘faammg jo sprooey
JO ge Bed ‘Tt yoog UT petty dey w uo umoys se ‘uoTsTATPang s,prezey Jo ge JOT FO uoTyr0d yeqy,

wopteny JO yurg

lot-t¢ 25

 

T-TS UY pepnTouly

: *BuyuuTsoq Jo quyod a4q 09 qoez 96°
qytoN soueqg fgutod ve 07 qoer OF 4594 1 $069 ygnog sousyz fautod wv oq yeez 96 YyNeg soUaYR
fquyod e 04 ye0z OF FSBq + 2969 UION sousqZ fuofstatpqns s,pzezeyq Jo gE 201 pres JO reur0CO

FSEAQINGG sy} WOLF Fear Qy'OES FSET .2SQ69 WON pUE JO YIION yeaz €9€ qupod e 48 BupuarZeg

ISMOTTOZ SB

paqyiosep ‘upurosttTeg ‘Aqunop eBuerg yo repzoosy Aqunop ayy FO edT ZITO aya ut sfearng Jo proosay
JO 92 eased ‘tT yoog ut Petts dey e uo umoys sz ‘UOTSTATpgng 8, pzvzey jo gE JOT FO uoTZ2z0d yeuZ

zapueuzeg ‘O°

6-TS

 

T-TS UT pepnTour

 

‘BupuuTFaq Jo yuTod sy} 07 yaar 96 YyIZON BOUNTY [4eEer OF S94 18So6g TWnog sousyz
£2882 96 YaNog sousqy fqeezr Of 383Z 126,68 YIAON souayy fuOTSTATPaNG s,prezEy TO gt JO] pres so
LSULOD FSOMGQNOG 9y9 WOTT 492I Qr°OGh IST 126,69 UIMON PUB FO UIAON Gear FOE qurod wv yu SutuupZeg

: tSMOTTOZ se
Peqrsosep feyTurorTreg ‘Aqunop aeBuwig JO tepzooey Aqunog SY} JO BFIJO ay4 uz sfeams jo prooay
30 9g aBed ‘T yoog ut peTTs dey es uo amoys se ‘uoTsTappang s,parezeg zo gE qoT gO uoTZA0d yey

‘

 

 

ZeTSlTH OU CL

grts

 

 

 

 

 

 

 

NOTLVEIOI“GEVd  NOILVaAIOLINd
LOTEL ABVENOOTS  LOVUL AMWATY

NOTLAI OSE TWOTT

GAIN DOYSL

Ste 77]

Aer
ae

BOVEL

B¥008
T-%G UT pepntour

‘SuyuaTseq Jo qutod ayy 04 4eaz 96 YRON sowENy fq9er OF 7SEH + 29968

qynog souSsy. fnoog 96 Uanog soueyR fyees Of By 1669 URTON SouaTy Fgé JOT PFes fo reut09
PsanyNog sy} worsZ YET Qty'OSO ISB™ 26,69 THON PUB JO UIAON QeezZ LIg gutod v ye SuyuupFeg

me, ISAOTTO Se peqTzo
“sap "BTUIOLTTRO ‘kyunop adueig Jo szeprooay Ajunog ayy Jo aoTFjo ay4 ut ‘Aeams jo sprlooay fo
‘Qe aBud ‘[ yOog uF peprooear dey w uo umous se ‘uOTSTATpaNg s,prezEy JO gE FOI gO wopzrod yeuy,

ee mee,

W LEAIHXa ‘OT ebeg.

qdesop eparg

 

EgeLO’

"BupuuTBeq Jo aufod 943 03 39aF 96 BION soUENA f998r OF 389N ,26,6g YINOg some fy4007

96 WNog sousyR 4057 OF ISBT .26969 YON sous, fuotsTaTpqng s,przezeY JO GE yor Pres JO asuz0D

qSoAyINOG eq WOIZ 2eEeT QrH'OGg SeY 26969 WON pus Jo yQsoN deer Liz quod vB qv ButuctGeg

iSMOTTOZ Se pogTzosep ‘Aqunop eBuwig pres Jo sprooer ‘Keammg jo spazooay jo
g@ aBed ‘Tt yOog uF peTTZ dem e uo unous su “uoTstaTpans 8, prezEg #9 9€ JOT gO uoTq40d yeu4 TIv

S8LBATIO "D ‘WH

 

Y-TS UT

pepntour

"SupucypZoq

JO qutod ay2 09 yee 96 UQLON ‘eouaN. fye0r OS-1eZ 89% 12,68 WNog feousqZ f4e00r 96 YNog

aoueyy fgees OG’ le ysEq 12SQ6Q Y9-t0}1 ‘aoueqa {uoTstatpang s,prezeg zo gE 307 PTeSs fo rouzoOO.

FSSATIMOS 947 WorT 2905 Q6°LEL ASeT .Z6y6G.AIA0N PU FO YQION geez CQf qujod w ye BupuupBeg

SMOTTOS se peqpazosep ‘feamg Jo epzoosy go 92 aged .

‘[ yoog ut pettz dey 3B UO UNCUS SB UOTSTaTpang S,prezeg Jo Qf yoy Jo uoyzquod aeyZ tz Teorez

. FO gutod 973°03 qeex 96 Upto ‘ooUENR fy007 OS lz 4Say 126,68 UOg soueqy {49ar 96 gyNOg
feouag} f9eer OS*Le ISeT 176,69 TON eduUeEyR fuCTSTATPNg s,PiezeY JO Ef yO pTes JO reULOD
QSENqANOG SYR Wor zoOaT gn Old 483 ,26,68 AION pue Fo YAToON year COC yuTod vw yu Bupunpyeg

. : *SMOTTOL SB Paqysosep “Asamng JO spazooey so gz afed

*SupUUyTIeq.

‘ap fopetog ‘Oo "7

he

uN

 

oe ee oe en ne

, *ZupauyBeq JO qutrod sy4 02 yaar

96 Uo soueqg fqutod Bw oq se0z Of 3524 175568 qgnog sousya fqutod wv 04 qdar 96 ygnog soueyy
fqgajrod 2 074 y4eex Oh 88H .26,69 URION SOUSTR ‘UOTSTATpAns S,ptezeg Jo gf oT pres jo rauz0o
qseunygnos 9349 wor yoos Qhoeh as eq 125,68 UQtON PUB JO UWON year €g€ gufod « ye JuyuupPeq

: . SAOTLOZ 3B paqysosap ‘eTur0zT Teg
fkyunop aFawig Jo raprooey Agumog ayy Jo eotsyo ayy Uy sfeaing JO spaosay go 9% eBed “~ yoog ut
PeTFT dey ,stofearng posusopy v uO UNOYS sv UOTSTATpaNg s,prLuZEY FO ge OT FO uotazod 4304 tty

HOOTpOg ‘a

EXHIBIT A:

 

NOTE

LOVES

 

OTuvd  NOLLvalolauva

fat
AYVEXOOZS  LOVUL ISVALEd

 

NOILdIgosad TWOeT

 

 

 

DWN LOVEL

 

 

916M JE Sie |
&

++r--oa6ed yxeu uo p,3U0D . , . YW WEEIHXS ‘Lt abeg

‘ : , iSMOTLOT SB peqtiosep “uypusogTTeg ‘Ajzunep eBuezg Jo spaooer ‘Keammg go spxrooay zo - -
ge oded ‘{ yoog ut pepzooer dey e uo uMoYys se ‘UOTETAT PANS S,paezey go QE 3OT FO aoTgQ210d quqy, _saapmey "y [o-ds .

 

T=2S UT pepntour "BayuuTsaq Jo qupod oy3 09 yee 96 YRAON ‘aOUANZ fyea0Eer OH “IS94 125,69 aynog fsoueqZ (4003 96
Wnog feoueyy [9907 OF “ISBT ,26,69 UIION ‘eouEyZ fuoTSTATPGNg s,Preze_ Jo gf oT Jo zeur0D
FSOMGINOS SY WodT JaeF QH'OSy “Ie .26,69 UItON PU FO yIZON Yes LTZ quFod 8 yu" BupuuTBeg

/ SSMOTTOZ SB paqTiosep ‘etusorTTeg ‘Aqunog sBuerg Jo spzooed ‘Kaamng Jo sprooay
JO gg aBed “T yoog uy petty dew e uo uMogs se ‘uoTSTATPGng s,prezUE Jo gf OT fo uoTqz0d yeqy wuepnzuy “Yy °O | L-2s

 

T-ZG UT pspntTour : . ‘Suyuayseg Jo qurod e494 04 year 96 UVION soueqy £9397-04 3594
0 cS 068 yynog sousyZ fqeer 9€ UyNOg soUAqy fqeaz OF 3887 ,26969 YON soUsye ‘gf JOT FO xreuz00

FSEOMYINOS oq} WOIT Feaz QH'O6H WET .7S_6Q AMON pue Jo YRAON qoar Lrz qutod we qe SutuupBeg

, ; !GMOTTOZ se

peqpzosap ‘etusosTteg ‘Kgun05 asavIg JO Aepuooay Agung eyR Jo.sotyyJo 9g} ut skaamg Jo prooay

i

 

JO og oSed ‘Tt yoog ur petts dey es uo umoys se fuotstaTpans s,prezeyg go gE OT FO uoTZZOd yeqy | ' wodurteg "| 9-25

Tt ut pepNtTour ‘Supuuyt9eq Jo qurod eyq 07 3095 96 WON soUETy [4eer OF 1994 126,69 WyNog sousqy
F980F 96 Wanog eoueqy $9905 OF ISeT 126,69 UPON sodUEqR fUOTSTATDGNS sS,pIUZE_ JO QE 4OT PTs Jo
FSGIOD FSEnqINOG SU WOE Jo9z QH OES ASbT .ZoQ6Q UIION PUB Jo yAZON year JTS yuTOd we yu BupuUTseg

 

. :SMOT{OJ se
peqtiosep ‘eTuxorTTep ‘fyun09 aZuwig Jo reproday £qun0g sq4 Jo eoTzo ey} uz SABAINg FO pxrooay .
JO og aBed ‘Tt. yoog ut petts Tey e uo UAOYS SB ‘UOTSTATpQNS s,piezey jo gE FOT gO uoTZI0d yeu, ZeTAITW fu tn) S-2s

 

"EXHIBIT Aton toon

T-tS UT pepntToulT ; ‘BuyuupBeq Jo zuTod ag} 93 F287 96 GON soUSNA f2e9F OF 4894 125069
: WANEg aousTy f3e57 96 YRNOg soueN. {yaar O4 38°Y ,2606Q AON women, [ef O07 pres Jo azauzOD . ot
FSSMTQNOG OF WOIF FEST Qr’OlG 388 ,ZS969 UWON PUB FO YQION geez’ JTZ qufod wv 48 BupuurPeg

5 (

 

: . . . . ISMOTTOS su )
. peqTzosep ‘epTusortiTwg ‘kqunog e¥ueig jo aepzooay Aqumog agi zo BOTTIO oy UE ‘Asamg jo sprzoo9ay : :
. ‘9g eBed “tT yoog ut pepzosar dum e uo UKoYs sv ‘uOTSTATpans s,paezey jo gE Joy so uozqsod yeny, toysmmmyong "7 ‘Al tes
T-¢S UT pepatour *BuTaupgeq JO qupod syz 02 year 96 YILON |ouENA fqeer OF ISA 12569 BInog sdusyy fqa0z

96 YyNog souENZ f4ee07 OF 4SBq 125,69 GION soUaqR fuoTsTATPNg s,pz¥zey JO gt 907 pres jo rour0D
FSOATINOG Oy4 WOTT FOOT QY/"OTO IST ,e6,69 UION PUB JO TRL0ON Yeer LTZ yuTOd B 4e BupuuTSeg

 

 

 

 

 

: . . IBACTIOZ se
PeqTzosep ‘eTUIOJTTED ‘Aqunog sBaeig jo raprooay &qunog 344° zo BPTFIO ayy uF AaAumg Jo sprossy "09
JO ge e®ed “~ yoog uT pepzooea dey we up usogs se ‘goTstatpang s,prezeg jo gE JOT FO uOTQu0d yqeqy | oBeFaz0y ustd Attmez] £-z¢ -
neve rToruevd NOLIVd TOIL . NOIIdIuOSad Tvpgt GAVN LOVE "ON

REL ACVUNOOES  LOVL AWW . rovET .

,

LIEB 221.6002

 

a ne ee te ee en et eet
*'seeabed yxeu UC Dp, WU0D . ; . wi

ge eased ‘t yoog ut petrz dey se uo asMoys se ‘uotsTaTpang 8, Dtezeq FO gf JOT sO uoyqaod 4903 TIv

TaIHXS ‘gt ehed
Te 28 Boa ty ca

 

9LES0°

‘Supyuup#aq jo _uTod 342 09 gees
96 UQTON soueqy fqutod = 09 yaez Oy 3594 125,68 yynog sousyqy fyutod we 04 zeer 96 Yanog sousyy
fqutod @ 04 y903 OF TSPY .26Q6G UION s0UETy fuoCTSTATpPaNG s,pxBze FO gE $07 pres go ranroS

‘SMOTTOF SB peqyiosap ‘epusogzTTEp ‘Axunop aBuerg jo repsooey Ayrmoy aq. Jo aoTTIO 9q% UT sfeammg

Qsenqqnog Sy} WOTT JoEF QH'OSE IS8q ,ZS,69 TION PUB Jo yILON Geer Lte qUTOd w qe SutuUTBeq

SBTSK "Par (ZT-eS

 

6-@S UT

pepnTour

gO gg eBed *T yoog UT PeTTS dey w uo uous se “tuoTstatpang S,prezeg go gf 207 Fo uoTqiod qeyy

. , : ‘SuyuuyZeq Jo qutod oq4
0} 2882 96 Qtoy eoueyq fquyod Be 04 yaaz OF 3924 125069 yynog sousqy Squpod 2 09. Ve2I 96 TANosg
lsouaqa fqurod ve 'oq 2902 OF 758g 125568 QyLON sousq. SUOTSTAT PANS S,ptuzey JO gE 4OT PTBs jo tautoo
““FSSANINOG SG WoLT 299z QH'O6s IBY . 2569 AON PUB JO YWAON REET TET qutod w ye Sutuut3eq osty

‘SupuupFeq .jo gutod sy4 04 yeer

96 Wao eousq, fqgutod #094 yaar Oh 3894 126,68 qqnog eoueqq fqgurod we 04 qeer 96 YWyNeg sodsTy
fgautod 8 094 yeez Oh 250R 125969 WItON BoUEgy fUOFSTaTpqns 8; prezey_ Jo gf FOI pres Jo xzeut0.
FIATINOG SY} WOLT Foss QH'O6e BSey 126568 qaton pue Jo yoy 40e LTe qutod e qe Bupau seg

*9FM~-09 ‘SMOTTOZ SB PeqTiosep ‘eTUAOZTTeQ “AquM0D aBuBzg JO spz0‘er ‘sdeq ,saokeamng pasuaoypy jo
92 aBud ‘T YOO UT DaTTy dew wv uo umoygs.s¥ NOTSTATpGnS Ss, plezeg FO gf yoy Jo uoTzxod 4eq3. TTy

BTTeqQeg “0 j/TT-2s

 

6-ZS UT

pepnpour

. "ButuuyZaq jo qupod
849 09 9985 96 URAON soueqa fquTOd wv 04 yeez Of F894 125,69 AINOG someqy fgutod we a4 ydaz 96
Wynog soueyy fqurod w 09 yeex OF ISER 125,69 AItON SoueyZ fuoTsTATpqng s,pxBzeYy Oo ge OI pres JO
HSUIOO YSenyqnog sy2 WorT Fear QHOEe 3k 125969 -UFtON Pue Jo YBRLON Zeer LIg quyod B 42 Supuuypsog

747M-04 ‘SAOTTOZT se peqTaosep feyuzostTsg “Aqumog eBuezg go spzooaxr ‘sdey s,tofaaing pesusoTy jo
Og aBed ‘ty yOog ut peTTT dew @ uo unoys se fuoTsyaTpqns §,prtezeqy JO gf JOT JO uotz4s0d 4eq4 Tty

Te ye zomon ty loT-zS

 

€88TO"

oe ae ee ey 0 a oot ae

: ‘Supuapzgeq jo gutod ayy 04 year
.96 UWtoy soueqqa fgutod w 04 year OF 4say 12968 yynog soueqy fqupod se 04 yaar 96 YyNog souETR
fqutod 3 09 990g OF 388 126,69 UVION soUTyy fUOTSTATpang §,paxrEezey so QE 401 PFEs fo xzaux00
qSonygnog of} Wor yeer gyoLe yseq 126,468 WIAON PUB FO WIAON Feet LTS? yufod we ye Suypuupseg

'SMOTTOT 9B paqTplosep ‘etusezyTag ‘kamen e8uerg Jo spzovex ‘sduy s,zofaammg pasasoyt jo
gg efed ‘TT yoog ut pelts dey vw uo usoys se ‘uOTSTATPang S,prezyy go gE 207 go uotqz0d aeqy Tty

qoumy

ASTPONTEN WeoTXEy] 6-zZG

 

T-ZS UT

 

pepntour

*Sayoutseq Jo yuTod ayy 0% gear 96 YON soUDN, fyeEez OF “4894 125569 Tans aouagy fyeer 96
WmMog eoueqz {F997 On “FSET 175,69 WON |dueyZ fuOTSTATPaNS s,pxBZeY FO QE 407 PTBS JO teuL0d
BHAATIMOG a4} WOLT 490F QHOTH “ASeE 12S 16g UILON pue Jo YIION reer JT~2 yuTOd Be ye BuTUUTBag

 

(°P, 2400} g-2s

 

 

 

vee vee chee —~EXYHT BIT At SL atten nage ae antes ecw sue pee len

 

NOLLVAIOILYVE

NOLLVdTOLBUVE

tOVES REVGNOOES LOVUL REVATUd

NOIZATHOSaI TVSAT

GNYN LOVE, "ON

LOVEL -

Yoo

QI 6 2% ZL1 & ¥608
****"ebed 4xeu uo p,3UCD:

: . ISMOTTOZ se
peqrtosep ‘epTuzosTTap ‘€qunog aBuezp zo teptoosy Aqunog a49 JO sot ZO 3qy Uy skeammg Jo pilovay
JO gg eBed ‘T yoog ut peTTs duy we uo uous se ‘UOTSTAT DANG §, PrEzEy FO gE FOT Jo uoyAZ210d yeqy

WY LIAIHxa ‘GT ebeg

ZaTezuoy

OT zS |

i

 

ZT-eS UT pepntour

gO pz

"Bupuuyseq Fo qutod syz 04 yaez 96 AION soueqy fgdez OF 2894 12568 yRnEg Soueqg fyear 96
Wgnog sousyz feet OF Qseg 126069 UItON sousTy SUOTSFATDGNG S, prezey Jo gf 907 pres so teuaz0o
ASeAq {Nog oy Woy yooz ah’ 0Se 38eq 126569 TON pue Jo qIZON 4eeF TET yutod v 38 Fupunpseg
tSMOTTOT se peqTtosep ‘epusostteg ‘Xqmmop s8uvi9 jo taptooay Agun0g eq4 Jo SOFIFO e4Z UT sfoaang.
‘goTSTaTpang §,plezeg jo gE 0T Jo uoTQz0d yeqy,

zapusday "7

LT-2S

 

ZI-@S UT pepntour

ovey JO gg aBed “T.yoog uy peTTz dey 8 uo uMOYsS se

. , *Suyuuyzseq yo qupod ayy 0% 4eoz
C6 {r0N eoueqy fquyod ve 04 yaarzr Oy “3524 125968 yyNog sous fquyod we oq yqaez 96 UQnog soUETy
fqgajod ~ 04 ear Oh 3Seq 126569 QqtON soustyy fuoTsTAfpans s,prezeg jo QE FOI pres jo zsurdo
FSOATQNOG SUG WOIT Zeer QH’OTe yeT 126,69 QI20N PUB JO GIAON 290F TET quod ve ye BupuuTseg

: . !SAKOTTOS SB peqtazosep
‘kyun0g s8usig pres jo zepzoo.ay Ayumog 3q3 JO aoTzZo 9y3 UT ‘sdey s,rokaaing pesusopy ‘gz ofed
‘T H00g UT PaprooeZ Joszey, dey e uo unoys se ‘aOTSTATDNS Ss, preney JO gE FOT JO uoyq20d zeqy

opeautd °

<=
a

 

ZI-2S UT pi

bpNTOUL

*Suyuupyeq jo quFod ayy 04 3893 96 QRAON foouaqy fqeaz og 3934 125569
ypnog faousyy fear 96 YINeg faoueqy fgaes. og: ysey 125560 ULION foousyy ‘ge 207 Pres Jo 1eur00
FSOMNINOG SYR WOT ZEAL Qry’OeT ysBq_ 125568 UIAON PUL JO YWON ZOoT Tel qutod @ ye Jupuutseq

/ . ISMOTTOZ SB
PaqTzosep ‘epudorTTeg ‘Agunog eBuerg jo Teprtoosy, Aqumog 94} -FO soTJJO 344 ut AsaIng Jo sprooay
40 gg aBed ‘T yoog ut pattr.dey we uo umoys se ‘uOTSTATpqng s, prezey JO-QE 9OT ZO uoTQz0d yeqy

Teaopueg "yy,

~~ EXHIBIT BRO sees nee

 

cT-7S UT p;

DON TOUL

‘DuyuupZeq yo gutod auq 09 2eeF O6 TION sousyy fqoaz Oy T8oR 125,69 Uqnog sousyy fya0z
96 GWnoeg sousqy fqeaz Oh F8BY 125,69 WON soUsTy faoTstatpang s,prezeg ro gE FOI PEBS, JO raur0D
FSeMTANOS 844 WOAL eet gt’OLT 458q 126,69 URLON puB jo yR20N Jeez JTe quTod = qe Fupuupzeg

, , . . _'SAMOTTOZ se
peqtaosep © BTUIOTTTED fkgunep aSuerg jo tapzrooay AZunog aq, Jo eoTzJo aqy Ut sfeamg fo prooey
0 gg eBed “Tt yoog ut peTTI dey e co umous ge ‘uoTstaTpang S, paszey Fo gf JOT go uopqaod yrqy,

q4TEqOS “yg

Ht-eS

wien nee

 

éT-@S UT Da

PNTOUT

 

eUtOD FSeMygQnog |y} WorT yeer QH'OTS WEE

paqytosep ‘epurozyreg ‘€qguneg sPierg Jo taprooey AAuNOD eyy Jo aDTIJZO a4} UT sfeamg jo prosay 50

*Satuupeeq jo quyod eq 04 eax 96 YIAON soUANA fg00z Of 959H 26.69 GINog souEqy
f3995 96 Wnog eousy, f4ae7 OH ISeE 126,69 UWON voueTy fuoTSTATPGNG s,pIeZEE 3S ge 301 Pres go
1TS96Q GION PUB JO URTON 200% JTZ quTod vw ye FupuuTSeg

ISMOTTOS se

 

(7P" 9009)

 

 

KOTLVAIOILYYd |
OVEL AU¥CNOOUS

 

NOLLVdIOILYVd
GOVEL AUVALER

NOTLAIMOSaC ‘TVDRT

“HN LOVED

“OH:
LOVES

6163" 27 4 G70

ET~2ZS

tat pence
oe ISMOTTOI se
paqfaosep ‘sTarogtreg ‘Aqunop efusag zo scepiooay Ayuneg eq4 jo soTzyzo 9q4 ut feamg go sproo%y zo
9¢ aBed “Tt yoog uy peprosexr dey v uo usogs se ‘UOTSTATPANS 6, pre.ey Jo QE FOT JO uotgzod 4004 Tly

"eerssabed 4xeu uo p,3Uu0D ; " g sherincs ‘oz abed

sesre, *TIEZ-zG :

 

T-Z§ ut pepntour

ot . _ BupuuypZeq ja qurod aqy
0% YweT 96 WatON souey fqutod e 04 qea0z Oh 2884 ,2G069 UINog soueq, fyutod vw o4 qeez 96 UZNos
aousga fqured 8 09 Year OF ISBq ,26,69 WON souaqy fuoTsTATpans S,piezeg JO gf Fol pTes yO zouz00
, ZSenqyNog syy Wor; poas gh ols 3Saq 126,68 Q74ON PUB FO ULON FeOT T2T qupod wv qu Bupuurseg

. . . IBAOTTOZI se peqtarosep
‘Aymiog sBueig pres jo repzocey Ayun0g eq4 Jo eoyzO on UT ‘sfeaIng JO pazooay “ge eBed ‘tT yoog ut
paploser dey s,tofeaing pesusory. e uo uMONS BB ‘uOTSTATPans S,prezey JO gf 407 JO uoTgtod quay,

aqrengd *g ‘dige-gs |

 

TS ut pepntour

“Buyuuzzeq zo qutod SUF OF FEF 96 TION sousTR [4007 OF 989M 12568 qgnog soueq, gaa 96
qyNeg sousTy f999r OF ISBT .26_69 WA0" sousyy fuoTstatpqne S,prezey JO gf FO] pres jo asuz0o
PSONUINOG SY WUOAZ 459F Qy°OES ISBT ,26q69 AWON pue so UWON 9802 TEL qufod e 4a Zuruuyseg |

IBAOTTOZ se

paqyiosep ‘upusosTTeg ‘Agunog e8uwip Jo seps0oey Ayunep 9q4 go aoTzzo 943 UF sAeaINg FO propsy
JO gg aBed ‘T yoog uy petty dey e uo usoys be faotstatpans S,pruzeq JO gE yOT Fo uoTg40d qeqy

zeaoy, ‘ga *y] 2-26

 

T= UT pepntour

"BupuuTZeq Jo guyod 42-09 yaex 96 YAN souETy S3eaz OF ISeH ,25,69 HINOg eoUENy !yooz 96
Wanog sousyy [990F Ot FEBT 126969 WON Sousyy fuoTSTATDaNS s,pIEZzEY Jo QE Fo] PEs Jo ysanyyNOg
Sa9 WOTE F98F QHOoH IS2T 12So69 ALON ST YOTUA quTod e Jo yILON JOeF TZT quTOd w y~ DupuuTBog

. ISAOTTOZ SB
peqttosep ‘eptaroxst—eg ‘Azun09 eBueig fo repzosay Ayum0g 9an4 JO soTzzo ayy Ut. sABAINg JO pzooeyy
FO og o8ed ‘~ YOog uy psttz dey v uo unoys se fUOTSTAT PANS 9, prezey JO ge 207 FO woTgzod qeqy

TB 98 TTBOOW “DO "MI O~zS

 

T-@S UT popntouT

*BupuupPeq yo qurod o4 04 yoaz 96 Gszoy soueqy pues zee7 OZT 28a 12569 yqnog aousyy fear 96
Yyog s0usqy [4eer OFT yeeg 12,69 AON SduEqZ fuoTstTatpang S,prezug JO gf JOT PTes Jo xzour0D
FSCATINOS OF WOrT 999r Qy'OLE I98qG 126,69 NON pUB FO UIAON Year TET qufod @ qe SupuupSeg

’

; ; ISMOTTOS se
poqyiosap ‘eputosTrTeg ‘Ayunog eBueig jo zeprooay Aqumog 343 JO soto aqq ut skaamg jo prooay
JO 92 a@ed “t yoog ut peTTE dew e ao umoys sv fuoTstatpqns S,pruzuq JO gf JOT FO uoTquod yeqy

Te 48. Seneqqeg - 6T~2S

fy
5

 

“EXHIBIT Ame
54

 

T-ZS UT pepnTour

2
‘

 

. *Bapuuysaq JO qutod aT 04 380 96 UtoON eoueNg fyaez 04 480m 125,69 qqnosg aoueyy
faz 96 YyNog soueny [4,005 Oh 3SRq 125969 UMON sousyy fuotsyaTpans &,ptezeg JO gf OT pes so
TSTIOD YSouy Nog OQQ WoL poss QH'Oce yeuq 126968 YON PUB JO qWLON ZeEI TET qufod @ 4e Supuupsegq

 

 

 

(*Riatiog )/gt-2g +

 

 

KOTLYAIONLYYd  NOLLVdIOILVa
ORG AMVGNOOES CLOVEL AUVNIYME

NOIGIIUOSad ‘TWOseT

OAV LOVE “ON

TOVEL

O26 3% 711 G roe

t

‘
te

+++**abed yxou uo p,qUOD

!SMOTTOZ SB peqysosep ‘szUZOFTT EO ‘Ayunog eBuezg zo tapiovay Ayumog ayy

JO gg a8ed *T Hoog uF paTTZ daw e uo unos se ‘uoTsTaTpang 8, prezeg $0 gE 4OT Zo suotg20d asouy

fO SOT TIO 343 UT sfoarmg

¥ tharos ‘Tz abe

zenbyipoy *z/9¢-25

 

T-¢§ UT pepntour

TTR
“U

“supuuTGeq Jo yafed aq 04 gea7 96 Woy soueTy £9992, Of 3994 2S

92 a8ed ‘Tt yoog UE PeTTE dey ew uo unogs sz ‘uoTsTaTpqne S,pieZEy JO 9

Wynog sousyy [9a0F Of ISBT ,2S,69 TON soueq, fuoTstatpang S,ptezeg JO QE 407 pres go arsux00
WROATGNOS 944 WOIT Peer Hi OlL- WBF. ZS06Q GION puB JO UtoN a0 TET quTod wv qu SupuuyZeg

peqtzossep ‘epurostreg ‘Aqun0p aBuBIQ JO reps0say Aqunog 2q4 Jo sorzyo 9U3 UF BkeaIng JO pzoosy Jo

068 Watlog sousy, fqe0z 96|

-I8M0OTTOZ sv

€ 30% Fo uoygaod yemy Ity

Setota *y| Le-zs

 

Te@S ut bepntour

~85q go auTod sya 0% I98z 96 UTTON eoUDg, fquTOd © 03 y98r Oh 380m ,

peqttogsep ‘etazosTTE9 ‘kqumog s8uvzg JO tsprocay €yumeg 944 Jo sopyyo
$0 9@ aBud “T Yoog ut petty dey ev uo umoys se ‘uotstatpang 3, DtazEy

BOF F89F 96 Uinog sous. fqupod 2 o4 3982 OF 488g 125968 QIION Souang f9€ Zo7T pres ZO ceur0OS
FSSAINOS S49 WoTF F9F QH'OS IEE 125,69 UION PUB JO qQAON gear TET quTod = 38 SupuuTseg

*Sutauy
2,68 Weg sousyg fauyod

1EMOTTOZ se|
849 UT sksammg JO pxzoday
JO QE OT FO uozqsod yeqy,

Bporeg 'y]ge-ze

 

T-¢§ ut papntour

4993 96 YIz0N ‘eouaN, SquTod B 09 3207 OF aay 126069 WINog ‘sousHy
fsoueya fquptod ew 04 yeez OF 25°F 125969 4410" ‘souany fuotstatpqng g
ZOULOD FSaayyNog sy wWorzZ yoo; Sy OTO 98ST 125068 QjION PUB JO YAION yoar

70 9g aBed “T yoog ut pettz dey e uo vaoys se ‘uotstatpans 8, prezey

“:SMOTTOZ Se peqtiosep “equz0ztTeg “kayumop atuezg JO sprooer ‘sduy SI0feAINg pasusoTy

BuyoutFaq jo qutod aaa 04
fqatod vw 04 y907 96 Wyneg
iPlezey FO gf 40" pres so
Tet quyod = qu Supuupseg

#9 gl 40] JO uotgx0d quqy

Tatusy "RH tyiSe-z6

EY HTB TT <a von

  

 

8Too0" sairthatateded

qqnog soueyz fqupod we 04 yoaz Of 3597 12569 WON sousyy Suotstarpqne ¢
HeUtoD Ysonggnog sy. wWorT zoaz SROs) yuq 125969 WON PUB JO qI20N yoo

43 0% 2eeF 96 YItoN eoueyy fquTod wv o9 geez On asey , Zs 069 WMog sous, fqutod wv oq yeaz 96

8B peqyaosep “eTULOFTT EQ ‘AquNeD aBuez9 Fo toprooag Agung 943 Jo aatZZo ey4 Uy skeamg so ptoo
“8y JO 9g aseg “Tt yoog ut pettz dey 8 wo usoys se ‘uoTsTaTpang 8,plezeq go gf qo7 Jo uotqzod ZBuy

*BuyuuTseq jo zutod

sPtezey JO GE 4OT Pree jo
LTz qutod es 42 SupucypZeg

co! !SMOTTOS

ZR CG CY) e-2S

 

me as eee oe me ne ae aoe om ae

 

*BuyaupBeq Jo qurod am 04 F992 96 WON soUDD fgaaz oC
£9003 96 YINog sous. fo0er So aeRy 12S,69 BAtON soUEqZ fuoTSsTATpAng 8
euros AsoayQNOg |Y4 WOLT gaer OH'Ol! aseq 126968 UWON PUR JO qaZON Yoaz

 

383m 125,69 BINeg souayg
iPXBZBY JO QE 2OT pres Fo
LTZ quyod & ye Buyuup Beg

 

 

(°P,3009) {€.

 

e-es

TSI veh cree me p Lome gyn ny ta eee be

 

NOTLVGTOILV «=NOLLVaIOLLvd
OVEL AYVCNOOES LOVUL AWWHred

NOLIdIYOSad IVOLT

DVN LOVEL

126%. 7716

"ONL

wu:
WITS F

4009
00% 9177 v7 922

70. TRACT NAME

LEGAL DESCRIPTION

PRIMARY TRACT

PARTICIPATION |

SECONDARY TRACT
PARTICIPATION

 

;2-28} (Conta. )

Beginning at a point 121 feet North of and North 89°52' East 770.48 feet from the Southwest corner
of said Lot 38 of Hazard's Subdivision; thence North 89°52" Bast 27.50 feet to a point; thence
South 96 feet to a point; thence South 89°52' West 27.50 feet to a point; thence North 96 feet

to the point of beginning.

Also beginning. at a point 121 feet North of and North 89°52" East. 797.98 feet from the Southwest
corner of said Lot 38 of Hazard's Subdivision; thence North 89°S2' East 27,50 feet to a point;
thence South 96 feet to a point; thence South 89°52’ West 27.50 feet to a point; thence North
96 feet to the point of beginning. ,

ee ee

 

* .e9 A, Jimenez ©

That portion of Lot 38 of Hazard's Subdivision, as shown on a Map recorded in Book 1, page 38 of

Licensed Surveyors' Maps, records of Orange County, California, described as follows:

Beginning at a point 121 feet North of and North 89°52" Rast 690.48 feet from the Southwest corner
of said Lot 38; thence North 89°52' East 40 feet to a point; thence South 96 feet to a point;.
thence South 89°52' West 40 feet to a ‘point; thence. North 96 feet to the. point of beginning.

Ineclud

bd in 52-1

 

en

Superior Fee

Thet; portion of Lot 38 of Hazard's Subdivision, as shown on a Map filed in Book 1, page 26 of
Records of Surveys in the office of the County Recorder of Orange County, California, described
as follows: : : . so

 

Beginning at the Southwesterly corner of said Lot 38; thence North 25.00 feet; thence North 89°
52'00" East, 825.48 feet; thence North 192.00 feet; thence South 89°52'00" West, 825.48 feet;
thence North 50,00 feet; thence North 89952100" East, 825.48 feet; thence North 192.02 feet;
thence South 89°52'00" West, 825.48 feet; thence North 20.98 feet to the Southerly line of the
jand described in a Deed to F, C. Krause and wife, recorded June 5, 1928 in book 170, page 147

of Official Records; thence Easterly along said Southerly line to the Easterly line of said Lot
38; thence Southerly to the Southeasterly corner of said Lot 38; thence Westerly along the South-
erly line of said Lot 38 to the point of beginning. , ,

~17373

 

Roman Catholic
Archbishop of Los
Angeles

Page 22, EXHIB]

 

as shown on a Map recorded in Book 1, page 36

That portion of Lot 38 of Hazard's Subdivision, .
Recorder of Orange County, California, described

of Records of Survey in the office of the County
-as Tollows:

oe

Beginning at a point 121 feet North of the Southwest corner of
don; thence North 89952' East 90.48 feet; thence South 48 feet;
feet; thence North 48 feet to the point of beginning.

said Lot 38 of Hazard's Subdivis-
thence South 89°52' West 90.48

TA

 

 

-O0801

 

EXHIBIT Av
St
. ‘ WG
‘sduy snoeuuTlsosty Jo QT pus JT saved
*T. THe

pe tp

*eyULoOITT Eg ‘Aqunog sBaeiy jo spzooaxr
*¢ yoog ut paepxzooar dey a ao UMoYs su “ADB BpUP BqrOx aq4 Jo TC HOTT UE € gory

 

LqIHXa ‘ez ebea

HOOD “WE

T"T9

 

89697"

ne eee ae ae te .

. *BTULOZTTeED ‘kyum0g eBuerg Jo sproosaz ‘sday SNOSsUBTTSosTW JO OT pue JT sewed “¢
yoog UT pepzooex

dey @ uo unoys su ‘y0¥ay, epUPT eqtoz uy JO TE YOOTE ut 4 90T JO sTeq YINOg sUy,

TS 38 S9e4sg Up QAND

T-09

 

ezzez'z

SS802°r

*BTUZOITTEQ ‘£qum09 eBueig JO spiocoer ‘sduy SNOSTBTTSOSTW TO

QT pus LT seBed *¢ yoog ut paprosaz dey e uo usoys se ‘goer, epaTyT BqtORX yy FO TE. Hoot “S$ 407

eyteg

v~-09 :

 

¥69£9°Z

o.

LT8L9°2

. , "BTULOJTT ED “tKqun0g azunig F6 sprovaz ‘sda snosusTToos Ty

. WOSsMONy,

6S

 

6T3899°9

ELed<o°?%

Jo: QT 4 LT soBed.

: *HOOTA Pres
gO sUTT ATLoqyNog e734 09 seTBuy yqFtr ye pemseeu ‘CC HOOTT PRES FO Joos OOE Apasqquog 044 ydaoxq

*eTUIOITTRD go aqeig Kyanop asuvin jo SPLOSsyY STOSURTToOSTW JO
gt pue LT saved ‘¢ yoog ut pepzoces dem zed ‘joer, wpuTy equ K GE AOOTE JO Hl pue ET *Z *T sqo7q

zaroumvy

oO -
mray

 

96TTO*T

f2060°%

. : . . “HT pue ET S907 Pes JO sUuTT

Ganos pres wors quBystprnbe ,OO€ pu oF TolTTeied sy sUTT GOTUA suTT eB Jo ATxraqyNOg saTT YOTA
‘eftuzoxtteg ‘Aqgumog e8ueig zo sprooey ‘sduy snosuetTeosty so QT BLT soBed ‘¢ yoog ut peprzccax
Q0BI], DIes jo day aed se qowry, epuTy wqzox 944 go *Cf yootg ‘qt pues €T sqoq Jo uozyzod +eq4 TTV

a

 

6T809"

‘a ee wt ee te oe

_ Buy Byes Sp uouE) ONOUBY JO SUTT Azepunog uraqgsay, ay. uo Suteq dutod PTes fuOT BOOT JO sUTT
Toque pes oq9 JO gf 7# GLOT uotIEIg se UMOUN 4UTOd w Oy ‘gseT IO arom ‘9902 OST JO sousgestp B
2804 ,EGobQ UWAON sousyy ‘euy Bay SB UNOUN YoarIs OOF AIXTS & JO SUFT T9q099 aq3 Jo uoTsuayxe
ATzaqR20N ayy puE ASAT TRY pTes gO SUTT TaqUe. peuoTyusMeZ0TR Jo uo;ZDaEZeqUT am4 48 Zupouswmog
, 7 _ SAOTTOS 88 pogyszosep
ATINE atom Buzeq euyT. zoqueo pres ‘Kem yey geTeBuy soy pue vuy Bqueg ‘apTsteaty se usouy ATrOW
~AOF SUTT OY JO -uoFAsod geyp UO ‘ABMT TRY TeA\QUaQ VTULOZTTVO 219 so UOTZBo0T JO SUIT zaqQuUeD ayy

"Marr's 8 I

EXHIBIT A

 

ven99°

82076"

03 TeTtvred pue FO spys yous uo geez OG “Z20Z COT JO UIPTA waAoZTUN 44 Jo pueT Jo dyiys e@ Bupog

*£quN09 e#UBIQ PyBs Jo.spxooay ‘sdey SnNOoURTTa0STW JO gT pus LT saved ‘Gg HOOg UT peprozar
osteqy duu red $8 BTUIOLTTND FO a3egg feBuezg fo Ayun0g “euuy equeg ap uouED oyouey oq} ut 1 PPeLy
" BpUTT BOTOX, FAP FOSLaN, gaer elt wyNog egg Jo qAION BupAT 9€ HOOTE UF T qOT FO uoFZtod quqy

sddtry

 

gesst"

 

PSEOS”

*speeq JO gig ePud ‘tg yoog ut ‘€6QT ‘ST asniny pepazocoez pasp Aq Auvdmog Aeatpey

BTULOTFT EO UlayyNog syy 09 pofsauoo se ACM JO 4QBTIZ a4 JO suTtT ATITOGsomyQzoN 3yy FO AT taqQoN
pause ‘speaq go ‘Ste eed ‘Err yoog ut *SO6T “QT WoreN paptoosz peep fq fasduoy ACMTT Sy ByuzO
“JTT#) Urayqnog 43 04 pakeauon se ABM Jo AURTA YOOF-OOT 244 JO BUTT ATA9qINOg OTR JO ATreyANOg
BupAL ‘epuroxyrag *Aqrmop azueig fo Taprooay Aqyuneg ay. Jo S9FIJO 9Y} UT sfeamng Jo pxrooay JO 92
oBed ‘T yOog UT DeTTZ dey ew uo unogs se ‘aoTstatpang s,prezey jo Usass-AZITAL OT Jo uopgZ20d 2BUL

BZoTray °T

 

 

 

 

LVEIOTINE
Eh AUVINOOES

NOLLVELOTLUVE
DOVEL DEWNIed

NOTIAIUOSEE TVOTT

GWYN: LOVED
CT
dy

TRACT NAME

TT TT ETRE Seek wae EE mney of teed de bine ae MENA pee Neen hae ee ogee steeds

009177 pce 924

prt ypenteemes thy spe seartteen an eggtens geeapwetts

  

LEGAL DESCRIPTION

PRIMARY TRACT SECONDARY TRACT
PARTICIPATION © PARTICIPATION

 
 

 

wil

(conéta.)

EXCEPTING THEREFROM those portions included within the following:

(a) Beginning at a. point in the West line of said Lot 3 in Block 31, distant South 0°26'00" East
10.00 feet from the Northwest corner of said Lot 3; thence North 89930'ho" East, parallel to the
North line of said Lot 3, 129.455 thence South 0°26'00" East 6.00 feet; thence North 89°30 "40"
East 144.65 feet; thence South 2°52'20" East 169.57 feet; ‘thence South 23°29'20"-East 54.00 feet;
thence South 68°30'40" west 58.20 feet; thence South 89°30' 4O" West 84.00 feet; thence North
56°29120" Mest 93.00 feet; thence South 89°30'K0" West 87.00 feet to a point in the West lire of
said Lot 3; thence North 0°26'00" West along said West line 194.00 feet to the point of beginning.

(b) Beginning at a point on the Westerly line of said Lot 3, which point ig 210 feet South of the
Northwest. corner of said Lot 3; thence in an Easterly direction at right angles to said Westerly
line of Lot 3, a distance of 290 feet; thence in a Southerly direction parallel to the Westerly
line of said Lot 3, a distance of 160 feet; thence In a Westerly direction at right angles to
said last mentioned course, a distance .of 290 feet to the Westerly line of said Lot 3; thence in
8 Northerly direction along said Westerly line of Lot 3 a distance of 160 feet to the’ point of
beginning. .

(c) That portion lying Southerly of the Southerly line of the land described in Parcel (a) and:
iying Northerly of- the Northerly line of the parcel of land described in Parcel (pb) above. —~

(da) Five acres around the producing well known as Page No. 1,
(e) E/2 of said Lot 3.

(f) That portion lying .Northerly of a line running Easterly, parallel with the South line of
said Lot 3, from the Southeast corner of Lot 21 of Hazard's Subdivision, per Book 1, page 26,

| Record of Surveys, records of said county.

PARCEL 2; The northerly half of Lot 4 in Block 31 of the Yorba Linda Tract, as shown on a map
recorded in Book 5, pages 17 and 18 of Miscellaneous Maps, Records of Orange County,

 

en oe ae

srosiseres

6f

 

 

EXHIBIT As

  
 

42755

 

Ww

J. M. Battle

Beginning at & point in the West line of Lot 3, Block 31, Yorba Linda Tract, as shown on a map
thereof recorded in Book 5, pages 17 and 18, Miscellaneous Maps, ‘records of said Orange, County,
distant South 0°26'00" East, 10.00 feet from the Northwest-corner—of said Lot 3, running thence

| North 89°3o0'4o" East, parallel to the North line of said Lot 3, 129.45 feet; thence South 0°26!

00" East 6.00 feet; thence North 89°30'4O" East 144.65 feet; thence South 2°52'20" East, 169.57
feet; thence South 23°29'20" East, 54.00 feet; thence South 68°30'KO" West, 58.20 feet; thence
South 89930'40" West, 84,00 feet; thence North 56'29'20" West, 93.00 feet; thence South 89°30!
hO" West, 87.00 feet in the West line of said Lot 3; thence North 0°26'00" West, along said West
line 194.00 feet to the point of beginning. .

 

 

Cont'd on next page.....

 

Page 24, EXHIBIT A

 

 

 
ad ee pe

' Ren JO AUBTI 3OOT OG eR JO SUF, roequsd
“ITTe9 fAgun0p eBavzo go -spzodar
uo WKOYS Be‘ qoeL, BPUPT wqXOZ, eq} FO (SE) SaTF-AQATYL NOTA UT (ET) useqztaE pue (ZT) SATOME
SJOT weangaq 399239 pemeUUN 2OOT OS 4BYR JO SUTT TeZUSD 9g} JO UOTJoosTOJUT oy Qe DupUUTseg

we rym

OU} UTA PEOY PTSTFUOTY se aMouy. ATUoMMOD puy ‘eyuso

IPURT PoqTLosep BUTMOTTOT oy} worzereyy LaOXT

. *epUIOZTTeg ‘Agun0g sBuewig Fo spzrooer
‘gdey snooueTToostW JO QgT pue LT sefed ‘¢—KXOog UT, pepr0oer Gem uo wMoys ge ' 9OBd], BpUTT Bqtox,,
yz. FO (SE) eaTZ-AQaTUL HOOT, “(2T) MATSKE PUP (£) SPIEL S20T S(eey ong-Agapqy, woot, *(T) ato 40T

‘edeq snosusTresstW go gt pue LT saved ‘¢ yoog ut paeprooer dey e |

Snr

-€9

 

TLBLL°2

 9g0s9'e

: : *@TULOITTI8O “£qua09 aBueig JO sprooay ‘sduyg SNOSUBTTa08TW JO
gt pue LT sexeg °G yoog uy peptooer dum w uo umogs se 6, JOuL], BpUTT "qr0Z,, FO O€ XOOTE.UT 6 JOT

weuprey,

29

 

OTyrT

{

se oe er eee ep

. . ‘£yuM0D pyes Jo spxrooer ‘saving jo piloosy
‘y yoog zed ‘noTSsTATpaNS 8, preze™ JO Tg JOT JO Teuszod yseeygnog sy} wots “¢€ qoT pres

‘92 azed
‘KTTeqsey BupUUMt suzT ew Jo ATxreqQaoN SuTAT uopqrzod aeqq adaoxs

JO BUTT WINOg 942 UTA TeTT ered

fepuroTTTeg ‘Agunog eSueig Jo eproovr ‘sdey snosueTTeostW JO QT pue Jt seBed *G Hoog ut peprose1
qoery, pres go dey w UO UMOUS Sse qoeTL BPUTT BqatOK 942 JO TE HOOTA uF € AOT Jo Frey ATrogseg ou,

vag Aopzedng

A

q-T9

 

 

92670"

VLTES” .

, *SuyuuysZeq Jo qyatod ayq 04 Zeer OOT FO souRZSTD B *(€) voIy, OT FO auTT AT 294s 94

pres Buotey Aptreqgszoy eoueny [(£) sezqy yOT Jo auqtT ATLOG¢s904 949 09 Joos 062 FO sousqstp we ‘esain0o
PeuoTPUSM YSeT PTBS OF BeTZue qqsTT 48 ATrays9y ‘soUETy, £4992 OOL JO soUuBySTP @ *(€) sey 4]

go autre AtTx9qs0q 943 09 TeTTeaed ‘ktaeqynog soueq, £9083 062% JO sounqeTp B *(€) sayy, JOT JO. autTt
ATI99RS9mM PTHI 09 soTHus qyATI 92 ATaaqyseg sousgy f(€) aetyy JOT PTBS JO TouLOD 4SOK"YQION 904

JO qAnOg 4eeF OT. St yuTod orgs '(£) BaID, JOL PFBI FO SuTT ATz94sSey ayy uo quTod w 4B Supuupeeg

: . ISMOTIOZ sB
paqrzosep ‘epusortTteg ‘Ajumnog eBueig Jo prover ‘sdeyq snosuetTsosty yo gt pu LT seded *g¢ yoog uy
paooer dey vu go usoys su * joer, BpUTIT BqtoZ, FO (TE) auQ-AVATGL HOTA UF (E) 9OT JO uopgaod 4uqy,

ueeig

“

“EXHIBIT An

¥eT9

 

sezeo°

 

; _ . ‘Aqgumos pes Jo spamoder ‘skeaing jo prooay
‘92 a@ed ‘tT yoog zed ‘uopsTaTpang 8, prez"y FO Te FOT JO Aeut0S qeveqqnog oq3 wory fe qo”T pTes fo
SaUTT WyNog 249 ULEA TeTtered fkeraysey Buyuunsr suyT Be jo ApraqpiIOy ButAT uopfyzod geqy qdooxe osty

*Bupuutseq Jo qupod ey}. OF 49eF OOT Jo souBTSTP B fE 4OT JO aUTT f£T29989q pyes Buope wuoyppoortp
KTIsyZION @ UF soueD (€ OT pyes FO suUTT ATTe4s9y OZ OF BOOT O62 JO souegeTp B fesanod peuotquem
RSCT PISS Of STBue quByr ye aoppoortp ATazogsey Bw UF SouEyy fyeaz OGT FO souRgsTp @ *E 707 PTES

JO auTT AT194894 pT¥s Og oT2ue AUBTI YB UOTQOAITP ATTaqseg ue uy sousyy f£ qoT pres Jo reur0o
RSM BION BYR JO YQNog'’ 499I OTE SF quTod yotuR SE JOT PFBS JO SUTT AT199994 O4R GO quTOd @ qe Buy
“WUpZeq :puet jo Tse0Leg peqTprosep SUTAOTTOS 843 UTURTA pepntouT uotqzod yeq4 woryereyy Supqdeoxq

 

“yO sutT ATTeqseqm 947 09 TeTTered uoyqooatp ATIeqjnog B UF sousyy {ear O62 JO souvastp e *€ 407 |

 

("21 9209)

 

o-T9

 

XOTLVEIOIIUVG
VEL ABVENOOIS

’ NOLLVALOLLUVd
COVEL AWHTed

NOLIdTHOSad TWOET

const bre nit nine ee ne RR RIS See eentnanpermEr @apiememanere mint

GAYN DOVEL

“ON
LOVUL-.

GZE MY LL 4S 1008
5009177 rte 926

RACT
vO. TRACT NAME

 

PRIMARY TRACT SECONDARY TRACT

 

33 (Cont'd. )

‘ot Placentia-Yorba Road, as laid out and Paved by the County of Orange in 1916,. and running
thence North 0920' West 374.55 feet to a point on the. center line of Richfield Road; thence
South 80° 132' East 280.87 feet to the Northeasterly corner of that certain parcel of land
conveyed to the Placentia Richfield School District of Orange County, by deed recorded in

Book 346, page 26 of Teeds, records of Orange County, California; thence South 81°02'05" East
294,89 feet to a point on the Easterly line of Lot Twelve (12) in Block Thirty-five (35) of the
"Yorba Linda Tract", as shown on a Map recorded in Book 5, pages 17 and 18 or Miscellaneous Maps,
records of Orange County, California; thence South 0°29'05" Bast 360.64 feet along said Easterly
line to a point on the center line of. the Placentia Yorba Road; thence North 82°24 05" Hest 2gh,
13 feet to the Southeasterly corner of said percel conveyed to said School District; thence North
82016" West along said center line 279.85 feet to the Point of beginning,

PARTICIPATION

6.07829

PARTICIPATION

€

7.68780

 

Isaacs

we

Lot 2, Block 32, Yorba Linda Tract, per map recorded in Book 3) page 17
of Miscellaneous Maps, records of Orange County, California. : .

1.78741

1.72677

 

a | Denier :

That portion of Lot Twelve in Block Thirty-five of the Yorba Linda Tract, as shown on a Map
recorded in Book >» pages 17 and 18 of Miscellaneous Maps, records of Orange. County, California,
described as follows: Beginning at the Northeasterly corner of that certain parcel of dand in
said Lot Twelve conveyed to the Placentia-Richfiela School District of Orange County by Deed
recorded December 2, 1919, in Book 346, page 26 of Deeds; thence South 82°02'05" Rast 29h, 89.
feet to a point on the Easterly line of said Lot Twelve; thence South 0°29'05" East 360.64 feet
along said Easterly line to a point on the center line of the Placentia-Yorba Road; thence North
82°2h '05" West along the center line of said road, 294.13 feet to the Southeasterly corner or
said parcel conveyed to the said School District; thence North 0°a9'95" West 367.77 feet along
the Easterly line of said parcel to the point of beginning,

 

 

 

 

 

 

 

EXCEPTING therefrom the Southerly 30 feet. conveyed to Orange County for road by deed recorded
January 6, 1916, in Book 280, page 151 of Deeds. an

+ 24426.- .

 

Placentia Unified
School District

That portion of Lot Twelve (12) in Block Thirty-five (35) of the Yorba Linda Tract, in the County
of Orange, State of California, as per map thereof recorded in Beok 5, Pages 17 and 18 of the
Miscellaneous Maps, records of Orange County, California, included within the following: .

 

 

and 13 in Block 35 of said Yorba Linda Tract, commonly known as Richfield Road, with the center
line of the 50 foot right of way of the Placentia - Yorba Road, as laid out and paved by the
County of Orange in 1916; thence North 0°20! West 374.55 feet to a point on the center line of
Richfield Road; thence South 80° 13-1/2' Bast 280.87 feet to a point; thence South 0°20' East
367.77 feet to an intersection with the center line of the right of way of the said Placentia .
Yorba Road; thence North 82916" West, along said center line, 279.85 feet to the point of begin-
ning. .

Page 26, EXHIBI? A

 

 

an ee ae a

 

EXHIBIT TO

 
 
 

 

 

B0xKI 177 page Q27 , a, | oe oo , . :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CT . - PRIMARY TRACP SECONDARY TRAC?
10, . TRACT. NAME . LEGAL DESCRIPTION . PARTICIPATION . PARTICIPATION
38 | Meyer The North half of that portion of Lot 2 in Block 36 of the Yorba Linda Tract, as shown on a map
recorded in Book 5, pages 17 and 18 of Miscellaneous Maps, records of Orange County, California, 29181 10130
lying North of the South 57.60 feet thereof, | ~ : ° °
ig Richfiela =. Lot 4 in Block 33 and Lots 4 to tl inclusive in Block 35 of the Yorba Linda Tract, per map rec- OeLesS x B,171849 O-OnW 33K UGS 20
Consolidated orded in Book 5, pages 17 and 18 of Miscellaneous Maps, records of Orange County, California, 2 0.11838 Y oF Souswith of
. ‘ . : . . , Wate ° .
Also that portion of the- Rancho Canon de Santa Ana described as follows: Beginning at the North~ , Uae ot
cast corner of Trinidad Yorba's First Class land, thence N, 78° F,, 11-68 chains; thence $5 3/4 :
. W., 18.94 chains; thence N, 8% 1/4° W., 8.56 chains to the East line of Block 35 of said Yorba , 11.41520
- ‘ Linda Tract; thence Northerly along said East line of Block 35 to the point of beginning. - , 8.77159 .
) A. A. Adams _ | Lot 2 in Block 32 of the Yorba Linda Tract, as’ shown on a Map recorded in Book 5, Pages 17 and :
: 18 of Miscellaneous Maps, records of Orange County, California. . <x
Except the West 219.40 thereor. — ‘ =
‘ an
. et
x=
’ ’ ><
. Lad
v . : : . :
oo, 47986 2.07399
Hagan | Lot. 10, Block 30 of Yorba Linda Tract, as per map recorded in Book 5, pages 17 and 18 of the ‘ |
. Miscellaneous Maps in the office of the Recorder of Orange County, California 3 / . . i
80410 1.99306 |
~ | Municipal Securities} Lot 3, Block 32 of Yorba Linda Tract, as per map recorded in Book 5, pages 17 and 18 of Miscell- | - ; ne “
Co. aneous Maps, in the office of the Recorder of Orange County, California, .
. 1.19197 2.68488
2{ A. A. Adams ‘| Let Four in Block 32 of the Yorba Linda Tract » 88 shown on a Map recorded in Book 5, pages 17 and .
18 of Miscellaneous Maps, records of Orange, County, California. ; , . ,
: «70804 "1.99591
Phillips Community } All of Lot. 1 in Block 33 of "Yorba Linda Tract", as shown on the Map recorded in Book 5, Pages
Lease - 17 and 18 of Miscelianeous Maps, Records of Orange County, California. so ,
Except the East 1.96 acres thereof, , oO . Taree 1.49537
Edwards Community The East 1,96 acres of Lot 1 and all of Lot 2 in Block 33 of the "Yorba Linda Tract", as shown ’ nO
Lease on the Map recorded in Book >» pages 17 and 18 of Miscellaneous Maps, records of Orange County, . . , hs
: California. , - Adams . BGATO ma mee

 

 

 

 

| Page 27, EXHIBIT A

G
hice eee ee pp eey v ataIHxa ‘gz abe

qgnog soue7y £4292 09°Z9T 894. OE LT SL Qanog soueyy fesanod pres jo FuyuupFaq ey4 worz yoer OST |.
ATa0gs0m Buyeq qutod pres ‘gee7 og'ZTE 3894 Of, LTp$L WyNOg JO SOUBISTD PUB FUpAwsq wv Bupasq
ABAINE PTVS UT ssan0S9 sy UF qutod B 04 ATteqy4nog Fuptuunr pues Lsamns pyes BupAwsT aoueqy. fqeer
OOT 3882 ,,0£,9%,96 WON eoueyy fg0er Coz ysey nO€, Lot WRAON aousqy fgeez 02°92 SPH STotg
Ato eoueqy fGeer HE* JOT 998g ,0€.9T 969 TION aoueNy Sheer Ge'CéT qauq nOE,6So% UWNog eonaqz
FREE OTEHT 2884 OC Eto Tg Uynog soueqy fQaar €g°HOe 199m 160 o&T Wqnog jo sousystp pus Supaeeq 2 |
Buyaeq Less pFes Ut esanoo upEqres yeu} JO snouypmie, ey, 04 ATreqe¥ve Zuyouns pues sutT AdAIns
pees ZupAvsel soweny fyeer STI 4894 nO CEG WRAON souegy [eer TI°OLE ysug 10S6h9 FAO -eoueTy
_ £9985 OFT 2894 .St9O Yeo soueqZ fqeaz Lo ¥sem iHT—SQ WON aousny fgaaz qT Ene 9894 TESS
UpAoN sousqy. [9eer On'STT 9894 HHSQGH TION FOUSTR fy09zr en GET 7994 1C2oTT UPON sousyy fqaeaz
ST°QOW 985M LHe,7L UON soUsyZ f4uSM{OTTe wqIOZ *W PTYs JO soUZ0D FESAUPION SQQ WOTT queystp
F89F 009 79Bq ot/E-9L A920N Buyzeq Arwpunog q420N Pyes uo quTod Pres “QL6T *on S880 FOT48TC
TePOTPNL GUase weasg ony Jo tapro Aq ‘wuy wejyueg op uoueD oYoUBYy oq Jo UOTFZTILBY JO vetoog sq
UF PUT SSUTO FEAT JO queUQoTTy eqzox "W 949 JO Arepunog YON 94% wory QuBqSTD qeez OST 9594
ofOk UVION pSzZBoOT sy qurod yotum “dew pres uo T ‘on uoTqeig su peysUstsop quyod vw ye Supuupseg

:SMOTTOI Se peqrzosap ‘Aqunog eSueig pres Jo sproosy ‘sduy snosusllsosty zo QT deg
48 ‘TT YOog uy pepzooex ‘upezeqy pepnTtouT ‘qgoull BPUTI eqtox jo sqred pue IPOATSS9y wqQIOZ so
Asarns Jo dem e uo unoys se ‘eyUtoZT Teg “Kyunog oBuerg ut PSPUNFTS PUBT JO Toored upugreo VeUL

197ey voTUD UTSyeUy

"09

GV

we
te

 

 

{
aoSpS eS

LTSeL et

. *eTuzorttTeg ‘Aqunog aBueig Jo spazoooy ‘sdey snosue
“TT80STW “QT pues LT soBud °¢ yoog ut pepzosar dem aed se ‘qouxry, BPUTT eqzox Jo ‘Ef Hyootg zo € qo7

spreqoty

 

coest’

ee ee

*BPUTOTTTED JO oyeqGg ‘eBuwig Jo Ayumop o43 Jo sprova ‘sduy snosuelloos ty *gt pue LT
geBed °G yoog ut pepazcoes foateqy dew v ao uaoys se “your wpuTT BQIOX 049 FO 6Z ROTT UT OT 407.

; "2295 O'LST ATaouAZON 043 MOIZatoyy BUT Weoxg

AyyUMEMOD THEW

“EXHIBIT A

 

SSPEO°

0 cn ae te ne

. *BTUIOSTT EQ “€gun09g efuezg fo
spaiooer ‘sdeyq snosuelTsosER jo QT pue LT saBed ‘¢ yoog ut peprooer dey ve uo usoys sv ‘goer, BpUtT
BqtOX BUF JO GE HOOTE UT G ROT FO Fe0r ETS? 999M 949 FO 4097 TZE aproy, oN9 Jo 4e0F LOT Yang ony,

syteqoy *y

“Lr

 

LL%00"

. , . . “euros; T HO ‘€qumog e8awzg Jo
sprodar ‘sdeuy snosusTTeosty zo gt pus LT seBud ‘¢ yoog ut popzover: dey @ uo uMogs se ‘Q0ery, BpUTT
BQIOX 344. FO 62 HOOTE UT 6 3OT FO yoo Et! yseM 944 FO year Ie UIAON 84Q FO Beer O9°9S UNOS ayy,

UOSTAI0W “ET

ae

val

 

BO0ZOE".

 

6 201 Pres JO Tepupwller 944 JO Jaar OH LST ATIeqRION oyy BuTqdeoxe osty
6 JOT PBS FO 4OoF TZE WIAON BUR FO 299F ETZ y99y oN, WoIZorAQ, BuTAdeoxy

. . *EPUIOITIVD ‘Xyun0g aBueig Jo spioosr ‘sdey sNOSMeT LSet JO QT
‘pues LT seved ‘G yoog uz pepzooas dey B uO UNOUs se * qoery, BPUPT BqQtox,, oy9 FO 6Z HOOtg ur 6 yo7

 

 

SHOBN 4

"a

 

nd

 

NOLLVaTOIava ~~ NOLpVaLOnIuva
DOVEL RYVANOOTS - LOVEL RIvvIEWa

NOIIdIYOSad TOIT

SHVN LOVEL

"ON
DOVEL

8Z6 UN 77 | GB x008 ~"
, \SapuazZeq Jo qutod pres woxz soueq4 Supuur ‘S267 'q962 reqmeqdeg paqep quowser8e fq, qeeqng "pe

seeesoped 4xeu uo p,WUCD - . oy - SG

-Bpr paw ‘Om qe ‘qooy 'r ty ‘°Te ye ‘aula, eTaney adengaq codn peorde sutyT Axrepunog 9q4 so
SNUTULe, UreyytoU YSOW e449 Bupaq atearo0o ptes ‘4oBr14 aroe re aa Pres JO TouLOoD AT1394990M
“Qytou 944 4e SupuuyZeg ise paqyzosep Atzetnopzazed azow aq ‘€yun0g e8ue19 pres Jo Tapzooay
AqUNOD ay FO saTTJO ong ut sda ,B10fhaAING pasasoTy Jo ‘1z aBeg “Tt Yoog ut PETFI |90989 BqrOZ

"WN JO UOTYTIIed BupMoys dum sqy uodn eizteny et ap suouey payzeu ‘sexo (2S) weaas-Ag 57 Fupapey
-UOD “pusT sseTo-geazy Jo yer UpEIreD Aeua JO saroY (6T) weeqeuza ATzeqsen 374 go uozqzod y

RGIHXaA ‘6¢ e5eg

adaoqog

 

S69SE°T

£696e°T

ee een

, *Supuuzgeq Jo gufod ayy 03 ‘sset zo e10u 22eZ-2O°LQE autT Arepunog pearFe pyes.

Bucte ATtsyza0a soueqy f£gum09 pres jo spilosay ‘speay zo OTe aBed ‘20g yoog ut pepzocer quemeez3e
UPeITSS 7eUR UF pagTrosep se ‘ayooT wquox wsoy pue ‘Te ye ‘aefa, atmeET zo PUBT 344 UeSKWeq

BUTT Arwpunog pearde ey uo yuTod B04 geez 94° 689 399M OT SL Aang soueqG fqeaz CL thE .998T 1.06
otT Tog souayy fauyod wv of year |T-H16 Peeysamoy pTEs JO sUTT ATxeqzz0U 349 BUOTR 48e_ .OT SL
YZt0N BufuupZeq Jo quyod pres mors souey, fle aBud ‘Tt yoog ut PeTTE dew ptes uodn wireny eT ap
BUOURY PSYTEM pus FO your, eroe-1¢ UpeIe. Yeu} JO Jeutoo ATASAsenqyrOU any MOTT yaoz 09°929
9887 ,OT SL UAON Uosr949 qUeZeTp “pyeqsamoy pres jo autT ATzeqqu0U auy uo quyod Be qu Buzuuyseg

: !SMOTTOI se paqpzosep AT reTNo pred
atom ‘eTUZOITTeg ‘€qunop aFuwzg Jo sproosy dwy ,szofeamg pesusopy go Je eBeg “E yoog ut PaTTS
a9B3aq BGLOX *W Oy} JO uoTATIzed Jo dew e uO unos su pRaysouOH BqaOX "H ay JO woTtgzod 4344 Tty

aROT

Wo

 

e9cT9°

ee oe ee ws

*Bupauygeq Jo yurod 949 0% suyTT ATLOYUIQN PBS Bute ase_ OT, 60,$L UION souaqy {Teor

e29u LG PTes FO auTT ATxeqqzoN 9n4 09 yeOr EL'HHE JO sousgstp wv ‘T Taorwg pres Jo suUTT ATt04 90g
“ang Fuote zaax EL Hye 9994 nOT 0S ghT U¢ON aouayy fT Taoaeyz pres yo xzeuz09 ATAagseayynog aqq 07
FSBF OT 60,SL AION aus, fsproday TeTOTIIO Jo 96G aFed “T1g) yoog ut {9961 ‘LT qorey papzoo
~al ‘quomeerty tapuermg [upyieg pues eseey yo UOTZBOTFFPOW @ FO T TooIeg UF psqyxosep pust ey
gO Tauzo0o, ATLaqsenqgnog 344 04 4e0r LL'LC€ autt ATieqseg pres Juolte ysoy utZQEOE Woy souaya
fETULoZTTeg ‘Ayuneg sBueig 10 Jepaooay Aqun0g ay4 JO s0TTIO aq} uF ‘skeatng Jo psosay jo HE ated
‘Q@y Moog UT peTTs dey e ao unogs se fonusay edroqzeBuezg jo euTtT zéqueo ayy gO AT1eyQI0N pus

09 gueoefpe BuTAT Teored upezreD yeNy JO sUTT ATaegseq au. 09 g2°9ETT ear ‘anoqray pas reTyng
FO PUBT PTBS JO SUTT ATIOUZAON ayy BuoTe 4894 ,,0T.609SL Tang soUsy, SsproDay TeTITIIQ jo Si
Bed ‘6ly1 yOog ut ‘S96T ‘2T Trudy pepzooar ‘uoTqzezod109 2 ‘oul ‘mmoqieg pue zeTang 09 peag 8 UT
paqyiossp pusl sy} fo Taaz0d ATLaqsuaqzION 3q4°04 Qaaz 49°999 Taoted pyes jo suTT ATzeqseg omy
Bute yse_ wiTsSS,0T ygnog eoueqy fTeored arose 16 pres Jo zeur0o ATreqyIoy ys0m aqq 428 dupuupseg

SSMOTTOS 8B peqTdosop ‘eypusoztTeg ‘Aqunon pres jo
spioovar ‘sdeyq snosunTTacosty JO. og pue 64 ‘Qt seBud ‘Hee HOOg- UT peprooar dey @ uo umoys se 996s
‘ON JOBIZ Jo uoTgzod yeyq pue ‘eyuzostreg ‘Agunog aBuerg yo taprooey Ayumog ayy Jo aoTZFO 909 ut
‘skaaing Jo padoay go Lo aBed ‘T-HOOg UF PaTTE ‘eqs wqaox -w oq JO uoTaTyzed Butmoys dey ar
Uo ,Btien) Bl og BUoUEY,, "PeYACM PUBT SSeTO ysITI Jo Teoaed arog JC UyBZrE. 9ey4 JO uoTazod qeqy

adaoyog vy

5
“EXHIBIT A

 

gl

 

69E8b° DV

 

PT6T8°S

fAuyauyBeq Jo yutod 09 70eF 99°ZOT 489%, ,TToTE WON |ouEN, {gear 46°O90T I8AHi nOE LT Sh

 

 

“(7 P19000)

 

LL

 

ROILV@IOILYYd NOLLVALOTINVE
LOVEL AYVCNOOSS LOVEL AMYNIYG

NOLdIuOSad ‘TvoTl

GNVE LOVEE

62762" 11 G00

“On
LOVEE

 
‘se+ssa6ed 4xeu uo p, QUOD

Va

. : . tSMOTTOT 98 peqrzogap ‘epULOZTTVO
fégumop eBueig jo sprovay ‘dey .e,20fearng pasusoytT go lz eBeg ‘{ Yoo, ut petty ‘eqeqeg wqrox
"W 8q4'FO UOTZTEted aqq Jo dem vw uo uMoYs 88 .Pesqgsauoy wqtox "Ww 3q4 Jo suotqzod Upeyteo esouy

aT ‘oe aheg

adeoyag

9

 

V6LOP*

aq} OF .928F g'9zg 7OBLg etOR (1S) Uarss-AAITF Pye JO suyT Arepunog AT LAY

349 98 Suyuuyseq se paqtxosep AT2ummop ted a10W BaTeq seioe useazoutU pTes

*SupuaypZeq yo gutod eqq 09 qeez 08 "929 90024 aroe 1G pres Jo auzT Arepanog ATzaqzA20u pyes uote
"989M OT SL ugnog soueyq fsartoe 6T ATI9999M PTes Jo zseuI109 ATASURION gs0u |ny 4B 2081} atoOe 1S
pres JO suTT ATzsqqzz0u a9 ut qutod wv 09 ‘ssaT 10 atom ‘qaaz 66'°2Ly ‘satoB 6T ATteq99aN pTes sO

" sUFT ATTaQsve oy9 Buote ‘asBq uét tio’ UWt0N sousq, fserou 6T A[ 199994 PTeS JO suTT ATzeysee
ogy UF qutod vw oq ‘sset go azom ‘gaar Le*n6G ‘aatt Arepunog pres 09 seT#ae qW8Tr 4u *998H 190

98 WNog sousyy fgeez Qg°TLe ‘euTT Arepunog pauoTquan saoqge ey} Buote Zupzoq
Sa0Te fagsay rHGoE UGNOg soUETZ f49B14 arOB 1G PTes Jo «reU0D ATtaqsongziou pres 4¢ Bupaupseq

faut somes pTes

‘SMOTTOT SB PaqTiosep Josreyqq uoyqzod 4uyy worzezeq. ONTTaROXE

*2UpuupZaq jo qutod
qIOU |49 Buorve ysay

10TpSL WRnog aoueN, fPuyaUTFeq Fo quyod oy, wory year g’gzg I8e_ .OT SL U-t0N ST yoTyM qutod wv ge
poor, atow (LC) Usrss-Agsts pTes jo Azepumog ATzaqqgrou 374 UdTA aofgoasraquy ue 04 40a En’ GIST
a8eq  Chittg€ WON soueN, fy o°H weroU0N UF pextwm eyaqgs (,4 x ut) Wouy mnoz Aq yout mmoz wv
05 92eF T*TO9 Wourg aroe (LS) Wanss-A4 ITF ples Jo Arepunog Atzaqqnos aq Suote 388G 09 TInog
aouaqy fty'o°y WerZouow az psyzem syeys (nq X n&) YUP aAnoy Aq yout sea2q4 pto ue 0% 3095 72° HSST
euyT Arepunog peuotauam saoqe ey9 Buote Zuyeq euyyT souez pro ue uote 89M .HSQE GInog Zupuuapzeq
gO qu7od pes wory souany Supfuunz “C26r ‘q16z taqueaqdeg paqgep 4ususere Aq qoeqng ‘WwW “Tl BPL

pue ‘*xn 9a “qooy "f ty. “Te qe ‘zeta, STIne] usangeq aodn pesa#e outT Arepunog aqy jo snoapUre,
UtsyQtIOU 480m |Yy Buteq Jeuroo pres ‘40874 ex9o8 (1S) UaAsS-AGITI PFES JO remwtoo 4299.9 a4-74.100

‘kqunop eBuerg pres

gO Taprooay Aqunog 844. Jo soTzzo ayy ut sdey sSTofsaINg pasusoTY Jo ‘jz eBez ‘Tt YOog UF petty
eTBIs. BaXOK "pW TO uoysFazed ZuyMoys dew oyz uodn wrreny eT ep wuCMey 'poyren
~AYFTI BZapupeyuoo ‘pust ssuto~qeayys 20, FOUL UPeprss 4eq2 Jo sazog (6T) aeag

‘garow (LS) usass
autu AT1a499K oy

. . , . , !SMOTTOS su paqytosep ‘epuzogy¢pTeg Jo
aquqyg ‘eBaeig go Agunog ‘euy equeg op

adeoqosg

vog

EXHIBIT A

 

BEzeE*T

 

9L906°

B04 fsseT ao -artom “qaaz lg*n6S ‘autT Axepumoq pres 0% seTZue qqstt ye ‘aseq

 

‘

*SuyUUty

-Zaq Jo quyod o49:09 yaez 0g°9¢9 ‘30e14 e208 16 prus Jo suTT Axepanog ATxsq.100 pTes BuoTe ‘4884
10T SL WING souSTA fgseroe 6T Atze4g9aK pres Jo zaurt0o AT r9qR10U 490m BY 38 Jour, arrow LO pres jo
SaTT ATTeqqzou eqq uy quted vw oq ‘ssat zo ez0om Sqgaaz 66'2iy ‘sez08 6T ALraqsan ptes gO SUFT ATze
“4sue aq Buote ‘qeeq7 nbtt Hh UqlON soueqy. feexoe 61 AT19489K pres Zo aUTT ATteysKe aqd uF qutoed

190999 UYtog eousqy

Rees QO°TLE SUT Arepunog pouoyzuom sacqe 974 SuOTe Fateq suzT eouaer pTo ue Bute 4994 rhSoE qqnog

 

("P19009)

 

08

 

NOTLVdIOILUVd =NOLLYdIOTLYva
COVEL RUVGNOOUS LOVED ANVNIUE

NOIGdIuOSad TYDAT

OAV LOVED

SON
COVELL

Of6 BY £2 1.62008
‘9177 nor 931

-t

TRACT NAME

LEGAL DESCRIPTION

PRIMARY TRACT SECONDARY TRACT
PARTICIPATION PARTICIPATION

 

 

 

 

“(Contta.) -

Page 31, EXHIB

Laurie Vejar and others and Rosa Yorba Locke, as described in an agreement recorded
marked by a stake; thence in a southerly direction on a course South 4° West 1775.5

decree of partition of said Rancho rendered February: 3, 1874, by the District Court
Judicial District, in Case #1978, ana running thence ‘North’ 05-3/4° West 684.50 feet

?

 

boundary 479.40 feet to beginning. ~ :

EXCEPT from the whole above the following described lana:

Easterly along said Northerly line of the 57 acre parcel to the point of beginning.

TA

 

 

 

 

Commencing at a point marked by a k" x &" stake on the southerly line of said M. Yorba Homestead,
601.1 feet South 80° East along said southerly line from an old 3” x 4" stake marked in monogram
‘ALC.K, at the Southwest corner of the iand now owned by Laurie Vejar and others; thence from
said point of beginning North 3°%4'43" Fast along the agreed boundary line between the lands of

in Book: 502,

Page 216 of Deeds of Orange County, California, 1519.43 feet to the northerly line of said M.
| Yorba Homestead; thence: easterly along the northerly line of said Homestead 529.4 feet to a point

feet toa

point in the southerly line of said Homestead marked by a kh" x kh" stake; thence westerly along
the southerly line of said Homestead 507.5 feet more or less to the point of beginning. .

ALSO; Beginning at the Northeast corner of the, third class land allotted to M. Yorba in the

of the 17th
to a sycamore

tree marked "M.Y."; thence North 88.1/2° East 350.00 feet to a sycamore tree, the same being

.2 recognized corner between the lands of V. Yorba and M. Yorba; thence North 10-3/4° West 1043

feet to a post marked "M.Y"; thence South 76~1/4° Weat 424.80 feet to a stake set by H. Clay

-{ Kellogg upon a survey of said property in October 1914; thence South O4° West 1775.50 feet to
_& stake in the. Southern boundary of said Homestead; thence South 80° East along said southerly

Beginning.at the most Northerly corner of the 57 acre parcel marked "Ramona De La Guerra" shown .
on said Map in Book 1, page 27, Recora of Surveys; thence South 10955'1k" Bast along the Easterly
line of said parcel, 666.64 treet to the Northeasterly corner of the land described in a Deed to:
Butler and Harbour, Inc., a corporation, recorded April'12, 1965, in Book 7479, page 458 of
Official Records; thence South 75°09'10" West along the Northerly line of said land of Butler:
and Harbour, Inc., 1136 feet to the Easterly line of that certain parcel lying adjacent to and
Northerly of the center line of Orangethorpe Avenue, as shown on u Map filed in Book 48, Page 34
of Record of Surveys in the office of the County Recorder of Orange County, California; thence
North 3°38'2h" West along said Easterly line to the Northerly line-of said 57 acre parcel; thence

 

 

 

eri ne

» 19009

 

nin

po ae oe pm

eee

Seen o 2 yma on mee,

EXHIBIT ATES
E x

  
 

 
EXHIBIT C .
APPROVAL AND DETERMINATION OF UNIT AGREEMENT
RICHFIELD EAST DOME UNIT
RICHFIELD OIL AND GAS FIELD

ORANGE COUNTY, CALIFORNIA
#226863 -

Pursuant to the statutory authority vested
in the O11 and Gas Supervisor of the State of Cali-
fornia under Section 3301 of the Public Resources Code
of the State of California, I, ¥. E. KASLINE, O11 and
Gas Supervisor of the State of California, do hereby:

1. Approve the Unit Agreement for the

Richfield East Dome Unit, Richfield

Oil and Gas Field, Orange County,
ae California, dated October 15, 1969,
| to which this Exhibit ¢ 1s attached.

2. Determine that it is in the interest

of the protection of oil and gas from
unreasonable waste that the foregoing
agreement be entered into by the
parties thereto in accordance with
the purposes set forth in Section 3301
of the. Public Resources Code of the
State of California.

Jeon Weg PE LoL

 

Dated F. E. KASLINE
‘O11 and Gas Supervisor of
the State of California

EXHIBIT Aon meee ee

Le

VvEnee 8 oe oe TAUL ww

 
ox9177 we935

STATE OF ‘CALIFORNIA,
Sacramento as

County of.
On this_22n0 doy ofDecember in the year one thousand nine
Adelaide V. Grubbs

hundred ond. Sixty nine before ute,
a Notary Public, State of California, auly commissioned and sworn, personally appeared

EE Kasline

 

 

whose name —1.5—___-__subseribed to the within

 

 

 

 

 
 
    

< 7 known to me to be the person
©. 3 instrument, and ack ledged to me that___he. ted the same,
é . Ss IN WI TNESS WHEREOF I have her, “gat sct my hand and affixed my official seal
or Ss in the. County of. acramento the day and -
. in this certificate first above written, :
«&
«
& ‘
Be he Ue Sch.
" Notary Public, State of California.

 

  

 

a — E- . : Mea
“Ee. Ou
ve gwitiBioy Elie J 5 TY
Cowdery's Form —(Acknowledgosent— ty
TE ee ied) Morea ey sea General st . My Commission Expires December 22, 1971

CQ¢.
EXHIBIT A 44
¢'
#50373
RATIFICATION AND JOXINDER OF UNIT AGREEMENT
RICHFIELD RAST DOME UNIT
RICHFIELD OTL AND GAS FIELD

ORANGE COUNTY, CALIFORNIA

The undersigned owner ox owners of ROYALTY INTEREST
hereby acknowledge receipt of a copy of that certain Unit
Agreement for the Richfield East Dome Unit, Richfield 011 anda
Gas Field, Orange County, California, dated Octeber 15, 1969, an
executed copy of which was recorded in the office of the County
Recorder of Orange County, California, on the 30th day of
December, 1969, as Instrument No. 18862, in Book 9177, at Page 873,
of Official Records, and do hereby ratify the same and join therein
ag to all the terms, covenants and conditions thereof applicable
to the owners of ROYALTY INTEREST subject to and as modified by
that Surface Rental Agreement between the undersigned Owner and
Texaco Inc. dated and effective as of the 31st day of December,
i971, to the same extent as if the undersigned had signed said
Unit Agreement for the Richfield East Dome Unit. This Ratification
and Joinder of Unit Agreement shall be effective as of the 31st
day of December, 1971.

Tract No. 69

ROYALTY INTEREST OWNER

Seek God tng
anet K, Ganong v
Executrix of the Estate of
Myrtle Koch, Deceased

Sots ZA penny

het K. Ganong, a married”
woman dealing with her
separate property

! “—
j [Pt [is

EXHIBIT A bg

.
K

toy
a
&

 

STATE OF CALIFORNIA ,
ss.
County of RETA
On this. Alst._.day of Jonvory. . in the year nineteen hundred and Seventy Five
before me, Inez. |. Aganew a Notary Public in and for
the County of Kem State of California, residing therein, duly commissioned and awom,

 

personally appeared... Janet K. Ganong

 

 

kmown to me to be the person... whose name._.1S_..... subscribed to the within instrument, and acknowledged
to me that. Sh€._____.__executed the same. Individually and as Executrix

IN WITNESS WHEREOF, 1 have hereunto set my hand and 2 official seal the day and year first
above written. . ZA. he pe teen’

S- S
Notory Public in and for the County, of po soli OhOr poftet tet
SEZ lL. Avs

State of California. EW

  

My Commission expires....February 12, 1978

 

EXHIBIT A G4
PROOF OF SERVICE OF DOCUMENT

| am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
924 Anacapa Street, Suite 1M, Santa Barbara, CA 93101

A true and correct copy of the foregoing document entitled (specify): LIMITED OBJECTION BY BUGANKO, LLC TO
MOTION OF CHAPTER 11 TRUSTEE FOR ORDER (1) ESTABLISHING PROCEDURES FOR THE PAYMENT OF
INTERIM COMPENSATION AND REIMBURSEMENT OF EXPENSES (11 U.S.C. §§ 105(A) AND 331), AND

AUTHORIZING PAYMENT ON A MONTHLY BASIS (11 U.S.C. §328); DECLARATION OF PHILIP GANONG IN
SUPPORT

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/20/19, | checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:

On (date) 11/20/19, | served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Martin R. Barash

United States Bankruptcy Court

Central District of California

21041 Burbank Boulevard, Suite 342 / Courtroom 303

Woodland Hills, CA 91367

&] Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) , | served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

[-] Service information continued on attached page

   

| declare under penalty of perjury under the laws of the United States that the foregoin

11/20/19 Karen L. Grant
Date Printed Name 4. Signature IN

 

This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012 F 9013-3.1.PROOF.SERVICE
ADDITIONAL SERVICE INFORMATION

1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

¢ William C Beall will@beallandburkhardt.com,
carissa@beallandburkhardt.com

¢ Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

« MareS Cohen  mscohen@loeb.com, klyles@loeb.com

« AlecS DiMario alec.dimario@mhllp.com,
debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

¢ KarlJFingerhood _ karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

e H Alexander Fisch  Alex.Fisch@doj.ca.gov

* DonFisher  dfisher@ptwww.com, tblack@ptwww.com

¢ Brian D Fittipaldi — brian. fittipaldi@usdoj.gov

e Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

« KarenL Grant  kgrant@silcom.com

« IraSGreene — I[ra.Greene@lockelord.com

« Matthew C.Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

¢ Brian L Holman — b.holman@musickpeeler.com

e« Eric P Israel  eisrael@dgdk.com,
danninggill@gmail.com;eisrael@ecf.inforuptcy.com

« Razmig Izakelian razmigizakelian@quinnemanuel.com

« Alan H Katz  akatz@lockelord.com

« John C Keith john.keith@doj.ca.gov

e« Jeannie Kim  jkim@friedmanspring.com

« Maxim B Litvak  mlitvak@pszjlaw.com

e Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com

« Brian M Metcalf bmetcalf@omm.com

« David L Osias dosias@allenmatkins.com,
berfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allen
matkins.com

¢« Darren L Patrick  dpatrick@omm.com, darren-patrick-
1373 @ecf.pacerpro.com

« Jeffrey N Pomerantz jpomerantz@pszjlaw.com

« Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com

¢« Mitchell E Rishe mitchell.rishe@doj.ca.gov

« Sonia Singh ss@dgdk.com,
danninggill@gmail.com,ssingh@ecf.inforuptcy.com

¢« Daniel A Solitro — dsolitro@lockelord.com, ataylor2@lockelord.com
« Ross Spence ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittany
Decoteau@snowspencelaw.com

¢ Christopher D Sullivan —csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

« Jennifer Taylor jtaylor@omm.com

¢ John N Tedford jtedford@dgdk.com,
danninggill@gmail.com;jtedford@ecf.inforuptcy.com

¢ Salina R Thomas —bankruptcy@co.kern.ca.us

¢ Patricia BTomasco _ pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

¢ Fred Whitaker — |shertzer@cwlawyers.com

¢ William E. Winfield wwinfield@calattys.com, scuevas@calattys.com

« Richard Lee Wynne _ richard.wynne@hoganlovells.com,
tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

¢ Emily Young pacerteam@gardencitygroup.com,
racobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

« AaronE de Leest aed@dgdk.com,
danninggill@gmail.com;adeleest@ecf.inforuptcy.com

SERVED BY UNITED STATES MAIL:

Attorneys for Eller Family Trust
Cummins & White, LLP

Attn: Fred M. Whitaker, P.C.
Ashley Bolduc

2424 S.E. Bristol Street, Suite 300
Newport Beach, CA 92660

William Winfield

Nelson Comis Kettle & Kinney LLP
300 E. Esplanade Drive, Ste 1170
Oxnard, CA 93036
